Exhibit 10.11

RESTATED AND AMENDED PLEASANTON GROUND LEASE

BY AND BETWEEN

SAN FRANCISCO BAY AREA RAPID TRANSIT DISTRICT,

AS LANDLORD

and

CREA/WINDSTAR PLEASANTON, LLC,

AS TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.        DEFINITIONS

     1   

1.1      Accounting Principles

     1   

1.2      ACTC

     1   

1.3      Additional Rent

     1   

1.4      ADR

     1   

1.5      Affiliate

     2   

1.6      Apartment Complex

     2   

1.7      Approve, Approved or Approval

     2   

1.8      Arbitration

     2   

1.9      Assignment Agreement

     2   

1.10    Assignment Agreement Effective Date

     2   

1.11    Award

     2   

1.12    BART Easements

     2   

1.13    Basis Amount

     2   

1.14    Base Rent

     2   

1.15    Business Day or Business Days

     3   

1.16    CEQA

     3   

1.17    Certificate(s) of Occupancy

     3   

1.18    Cessation of Operations

     3   

1.19    Cessation of Operations Fee

     3   

1.20    Completion Delay Payment

     3   

1.21    Completion Due Date

     3   

1.22    Consumer Price Index

     3   

1.23    Construction

     3   

1.24    Construction Commencement Date

     3   

1.25    Contractor

     3   

1.26    County

     3   

1.27    Deadline Date

     4   

1.28    Design and Construction Agreement

     4   

1.29    Design Documentation

     4   

1.30    Dispute Resolution Meeting

     4   

1.31    Dublin/Pleasanton BART Line

     4   

1.32    Effective Date

     4   

1.33    Environmental Requirements

     4   

1.34    Estimated Demolition Cost

     4   

1.35    Event of Default

     4   

1.36    Excess Proceeds

     4   

1.37    Expiration Date

     4   

1.38    Fee Mortgagee

     4   

1.39    Final Extended Deadline Date

     4   

1.40    First Extended Deadline Date

     4   

1.41    First Transfer

     4   

 

-i-



--------------------------------------------------------------------------------

1.42    FF&E

     5   

1.43    Graphic Standards Manual

     5   

1.44    Gross Proceeds

     5   

1.45    Hazardous Material

     5   

1.46    Impositions

     5   

1.47    Indemnified Party

     5   

1.48    Insurance Requirements

     5   

1.49    JAMS Rules

     5   

1.50    Land

     5   

1.51    Landlord

     5   

1.52    Landlord’s Representative

     5   

1.53    Land Ratio

     5   

1.54    Lease

     5   

1.55    Leasehold Mortgage

     6   

1.56    Leasehold Mortgagee

     6   

1.57    Legal Requirements

     6   

1.58    Liens

     6   

1.59    Losses

     6   

1.60    Maintenance Notice

     6   

1.61    Mediation

     6   

1.62    Meeting Request

     6   

1.63    Mortgage

     6   

1.64    Notice

     6   

1.65    Notice of Noncompliance

     6   

1.66    Office Building

     6   

1.67    Official Records

     6   

1.68    Opening Date

     6   

1.69    Operating Year

     7   

1.70    Original Deadline Date

     7   

1.71    Percentage Rent

     7   

1.72    Permitted Exceptions

     7   

1.73    Permitted Use

     7   

1.74    Person

     7   

1.75    Preliminary Site Plan

     7   

1.76    Premises

     7   

1.77    Prepaid Base Rent

     7   

1.78    Prime Rate

     7   

1.79    Prior Loan Amount

     7   

1.80    Private Improvements

     7   

1.81    Pro Forma Title Policy

     8   

1.82    Project Improvement Development Schedule

     8   

1.83    Project Improvements

     8   

1.84    Project Improvements Entitlements

     8   

1.85    Project Improvements Ratio

     8   

1.86    Prorated

     8   

1.87    Public Improvements

     8   

 

-ii-



--------------------------------------------------------------------------------

1.88    Qualified Loan Amount

     8   

1.89    Qualified Workday Equivalent

     8   

1.90    Registered Mortgagee

     8   

1.91    Rent

     8   

1.92    Requesting Party

     8   

1.93    Required Permits

     9   

1.94    Resolution Agreement

     9   

1.95    Revenues

     9   

1.96    Review Scope

     10   

1.97    Second Extended Deadline Date

     10   

1.98    Settlement Agreement

     10   

1.99    Site Plan

     10   

1.100  Station

     10   

1.101  Station Support Facilities

     10   

1.102  Substantial Completion, Substantially Complete or Substantially Completed

     11   

1.103  Taking

     11   

1.104  Tenant

     11   

1.105  Tenant Easements

     11   

1.106  Tenant Refinance

     11   

1.107  Tenant’s Representative

     11   

1.108  Term

     11   

1.109  Title Company

     11   

1.110  Transfer

     11   

1.111  Unavoidable Delays

     11   

1.112  Use Permit Approval

     12   

2.        DEMISE

     12   

2.1      Creation of Lease and BART Easements

     12   

2.2      Title

     12   

2.3      Delivery of Possession

     12   

2.4      Landlord’s Obligations with Respect to Satisfaction of Conditions

     12   

3.        TERM

     12   

3.1      Effective Date

     12   

4.        RENT

     12   

4.1      Ground Lease Payments

     12   

4.2      Percentage Rent

     13   

4.2.1     Payment of Percentage Rent

     13   

4.2.2     Annual Statements

     13   

4.2.3     Additional Financial Information

     13   

4.2.4     Landlord’s Right to Audit

     14   

4.2.5     Retention of Records

     14   

4.2.6     Percentage Rent Exception

     14   

4.3      Additional Rent

     14   

4.4      Place and Manner of Payment

     14   

 

-iii-



--------------------------------------------------------------------------------

4.5      Delinquent Amounts

     15   

4.6      No Abatement of Rent

     15   

4.7      Sale or Refinancing

     15   

4.7.1     Generally

     15   

4.7.2     Rights Personal to Workday, Inc.

     15   

4.8      Liquidated Damages

     16   

5.        IMPOSITIONS

     16   

5.1      Payment of Impositions

     16   

5.2      Evidence of Payment

     17   

5.3      Contests

     17   

5.4      Reports

     17   

5.5      Proration of Taxes

     18   

6.        UTILITIES

     18   

7.        CONSTRUCTION OF PROJECT IMPROVEMENTS

     18   

7.1      Construction Obligation

     18   

7.1.1     [Reserved]

     18   

7.1.2     Scheduled of Required Permits

     18   

7.1.3     Required Permits

     19   

7.1.4     Conditions Precedent to Construction

     19   

7.1.5     Issuance of the Use Permit

     19   

7.1.6     Graphic Standards for Transit

     20   

7.1.7     Tenant’s Right to Grant Easements

     20   

7.1.8     [Reserved]

     20   

7.1.9     Environmental Studies; Support

     20   

7.1.10   Scope of Landlord’s Approval

     20   

7.2      Construction of the Project Improvements

     20   

7.2.1     Timing Requirements

     20   

7.2.2     Confirmation of Unavoidable Delays in Construction

     22   

7.2.3     Landlord’s Right with Respect to Construction Contract

     22   

7.3      Cost of Construction

     23   

7.4      Additional Construction Requirements

     23   

7.5      Furniture, Fixtures and Equipment

     23   

7.6      Title to Improvements

     23   

7.6.1     No Interference with Public Improvements

     23   

7.6.2     Prior Notice to Tenant

     24   

7.7      Inspection During Construction

     24   

7.8      Construction by Tenant

     25   

7.9      Utility Services for Premises

     25   

7.10    Substantial Completion of Project Improvements

     25   

7.11    Surveys and As-Built Plans

     25   

7.12    Zoning and Required Permits

     26   

7.13    Designated Representatives

     26   

7.13.1  Landlords’ Representative for Design and Construction Purposes

     26   

7.13.2  Tenant’s Representative for Design and Construction Purposes

     26   

7.13.3  Failure to Complete Construction of Project Improvements

     26   

 

-iv-



--------------------------------------------------------------------------------

8.        USE AND OPERATION OF THE PREMISES

     26   

8.1      Purposes

     26   

8.2      Covenant To Operate

     27   

8.3      No Partnership

     28   

8.4      Compliance With Legal and Insurance Requirements

     28   

8.5      Contest of Legal Requirements

     28   

8.6      No Impairment of Landlord’s Operation of Station or Transit System

     28   

8.7      Notice of Inadequate Maintenance

     29   

8.8      Conditions Endangering Public Improvements

     29   

8.9      No Impairment of Tenant’s Operations

     29   

8.10    Third Party Management

     29   

8.11    Non-Compete

     29   

9.        INSURANCE

     30   

9.1      Insurance Required During Construction and Any Subsequent Significant
Remodeling, Rebuilding and Reconstruction

     30   

9.1.1     Builders Risk (Course of Construction) Insurance

     30   

9.1.2     Statutory Workers’ Compensation Insurance

     30   

9.1.3     Commercial General Liability Insurance

     30   

9.1.4     Comprehensive Automobile Liability Insurance

     31   

9.2      Insurance Required After Construction

     32   

9.2.1     Property Insurance

     32   

9.2.2     Statutory Workers’ Compensation Insurance

     32   

9.2.3     Commercial General Liability Insurance

     32   

9.2.4     Comprehensive Automobile Liability Insurance

     34   

9.3      Modification of Insurance Coverage

     34   

9.4      Evidence Required

     34   

9.5      Notice of Cancellation

     34   

9.6      Qualifying Insurers

     34   

9.7      Waiver of Subrogation

     34   

9.8      Proceeds

     35   

9.9      Compliance

     35   

10.      REPAIRS AND MAINTENANCE

     35   

10.1    Tenant’s Ongoing Maintenance Obligation

     35   

10.2    Landlord’s Consent Required

     35   

11.      DESTRUCTION AND RESTORATION

     36   

11.1    Tenant’s Repair Obligation

     36   

11.2    Insurance Proceeds

     36   

11.3    Rent Abatement

     37   

11.4    Waiver of Statutory Provisions

     37   

 

-v-



--------------------------------------------------------------------------------

12.      CONDEMNATION

     37   

12.1    Partial Condemnation

     37   

12.2    Total Taking

     38   

12.3    Condemnation Award Defined

     38   

12.4    Abatement or Reduction of Rent

     39   

12.5    Lease Provisions Controlling

     39   

13.      LIENS

     39   

13.1    Discharge of Liens

     39   

13.2    Notice of Nonresponsibility

     39   

13.3    Notice of Liens

     39   

14.      LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS

     40   

15.      INDEMNIFICATION BY TENANT

     40   

15.1    Scope of Indemnification

     40   

15.2    Exclusions

     41   

15.3    Tender of Defense

     41   

15.4    Consequential Damages Limitation

     41   

15.5    Survival

     41   

16.      HAZARDOUS MATERIALS

     41   

16.1    Definition of Hazardous Materials

     41   

16.2    Definition of Environmental Requirements

     42   

16.3    General Obligations

     42   

16.4    Notice of Violations

     42   

16.5    Tenant Indemnification

     43   

16.6    Landlord Indemnification

     43   

16.7    Permitted Activities

     43   

17.      SURRENDER OF THE PREMISES

     43   

17.1    Surrenders

     43   

17.2    Demolition Fund

     44   

18.      DEFAULT BY TENANT

     44   

18.1    Events of Default

     44   

18.2    Landlord’s Right to Terminate

     45   

18.3    Landlord’s Right of Reentry

     46   

18.4    Landlord’s Right to Relet the Premises

     46   

18.5    No Automatic Termination

     46   

19.      ASSIGNMENT AND SUBLETTING

     47   

19.1    Assignments Requiring Landlord’s Approval

     47   

19.2    Subletting

     47   

19.3    Transfer of Partnership Interest or Corporate Stock or Assets

     47   

19.4    Documentation

     47   

19.5    Effect of Invalid Assignment

     48   

 

-vi-



--------------------------------------------------------------------------------

20.      LANDLORD’S RIGHT TO MORTGAGE AND SELL OR ASSIGN

     48   

20.1    Mortgage by Landlord

     48   

20.2    Sale by Landlord

     48   

20.2.1   Landlord’s Right to Sell

     48   

20.2.2   Notice of Sale

     48   

20.3    Termination of Landlord’s Liability

     49   

21.      TENANT’S RIGHT TO HYPOTHECATE LEASE

     49   

21.1    Mortgage by Tenant

     49   

21.2    Leasehold Mortgagees Criteria

     49   

21.3    Notice to and Rights of Registered Mortgagees

     50   

21.4    No Merger

     53   

21.5    No Subordination of Fee

     53   

22.      ALTERNATIVE DISPUTE RESOLUTION PROCEDURE

     53   

22.1    Meet and Confer

     53   

22.1.1   Meeting Request

     53   

22.1.2   Meeting

     54   

22.1.3   Resolution of Dispute; Resolution Agreement

     54   

22.1.4   Failure to Resolve Matter

     54   

22.2    Mediation

     54   

22.2.1   Commencement of Mediation

     54   

22.2.2   Settlement Agreement

     54   

22.2.3   Failure to Resolve Matter

     55   

22.3    Arbitration of Disputes

     55   

22.3.1   Commencement

     55   

22.3.2   Procedure

     55   

22.3.3   Qualifications

     55   

22.3.4   Fees and Expenses; Damages; Announcement of Award

     56   

22.3.5   Conduct of the Arbitration

     56   

22.3.6   Enforcement

     56   

22.3.7   California Law Governs

     56   

22.4    Miscellaneous

     57   

23.      NON-DISCRIMINATION

     57   

24.      MISCELLANEOUS

     57   

24.1    Estoppel Certificates

     57   

24.2    Partial Invalidity

     57   

24.3    Payment of Wages

     57   

24.4    Notices

     58   

24.5    Quiet Enjoyment

     59   

24.6    Holding Over

     59   

24.7    Interpretation

     59   

24.8    Headings

     59   

24.9    Successors and Assigns

     59   

24.10  Memorandum of Lease

     59   

24.11  Choice of Laws

     59   

24.12  Commissions

     59   

 

-vii-



--------------------------------------------------------------------------------

24.13  Attorneys’ Fees

     60   

24.14  Waiver of Jury Trial

     60   

24.15  Time is of the Essence

     60   

24.16  Counterparts

     60   

24.17  Modification Fee

     60   

24.18  Effectiveness of Original Ground Lease

     61   

EXHIBITS    Exhibit A    Assignment Agreement Exhibit B    Preliminary Site Plan
Exhibit C    Legal Description Exhibit D    Location and Dimensions of Land
Exhibit E    Pro Form Title Insurance Policy Exhibit F    Project Improvement
Development Schedule

 

-viii-



--------------------------------------------------------------------------------

RESTATED AND AMENDED PLEASANTON GROUND LEASE

THIS RESTATED AND AMENDED PLEASANTON GROUND LEASE (this “Lease”) is made as of
January 30, 2014 (the “Effective Date”), by and between SAN FRANCISCO BAY AREA
RAPID TRANSIT DISTRICT, a rapid transit district established pursuant to Public
Utilities Code section 28500, et seq. (“Landlord”), and CREA/WINDSTAR
PLEASANTON, LLC, a Delaware limited liability company (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Pleasanton Ground
Lease dated March 10, 2006, as amended by the First Amendment to Pleasanton
Ground Lease dated March 4, 2011 (collectively, the “Original Ground Lease”).

B. WHEREAS, Tenant has entered into a Purchase and Sale Agreement and Joint
Instructions dated January 30, 2014, with Workday, Inc., a Delaware corporation
(“Workday”), whereby Tenant and Workday contemplate an assignment of Tenant’s
interest in this Lease to Workday concurrently herewith, pursuant to an
Assignment and Release Agreement in the form attached hereto as Exhibit A to be
executed by Landlord, Tenant and Workday (the “Assignment Agreement”); and

C. WHEREAS, to effect the Assignment Agreement, Workday has requested that
Landlord and Tenant amend the Original Ground Lease by entering into this Lease
on the terms and conditions herein to be effective and conditioned upon the
Assignment Agreement Effective Date, and, accordingly, if and when such
Assignment Agreement Effective Date occurs, Workday, and not CREA/Windstar
Pleasanton, LLC, shall become the “Tenant” hereunder.

NOW, THEREFORE, in consideration of the covenants herein contained, Landlord and
Tenant hereby agree as follows:

1. DEFINITIONS. For purposes of this Lease, the following defined terms shall
have the meanings given them in this Article.

1.1 Accounting Principles means generally accepted accounting principles
consistently applied.

1.2 ACTC has the meaning given that term in Section 7.1.

1.3 Additional Rent means that portion of the Rent payable by Tenant pursuant to
Section 4.3, Excess Proceeds, any Completion Delay Payments and all other
amounts specified herein as Additional Rent.

1.4 ADR means a three-phase alternative dispute resolution process to resolve
disputes between Landlord and Tenant under this Lease, which process is outlined
in Section 22 of this Lease.

 

- 1 -



--------------------------------------------------------------------------------

1.5 Affiliate means any entity or person that has at least a twenty-five percent
(25%) ownership interest in Tenant, or that is owned at least twenty-five
percent (25%) by Tenant, or that is controlled directly or indirectly by Tenant,
or that controls, directly or indirectly, Tenant. In the event that Workday,
Inc. (or a Workday, Inc. Affiliate or a Qualified Workday Equivalent) is the
Tenant, any indirect ownership interest of David Duffield and/or Cheryl Duffield
(or their estate, heirs, or family) in such entities pursuant to a beneficial
interest in a trust or voting agreement shall be considered to be an ownership
interest of such persons or entities.

1.6 Apartment Complex has the meaning given that term in Section 1.80.

1.7 Approve, Approved or Approval means, as to the subject matter thereof and as
the context may require, an express approval contained in a written statement
signed by an approving Person.

1.8 Arbitration has the meaning given that term in Section 22.3.1.

1.9 Assignment Agreement has the meaning given that term in Recital B.

1.10 Assignment Agreement Effective Date means the date that the Assignment
Agreement is effective pursuant to its terms.

1.11 Award has the meaning given that term in Section 22.3.5.

1.12 BART Easements means the utility, stairway touchdown, access and
maintenance easements to be reserved by Landlord in connection with the
ownership and operation of the Public Improvements as generally delineated in
the Preliminary Site Plan attached hereto as Exhibit B.

1.13 Basis Amount means all customary hard and soft costs incurred in connection
with the initial Construction of the Project Improvements by Tenant, including,
without limitation all costs incurred in securing necessary public entitlements
and private approvals and agreements for construction (including all consulting
and expert fees), plus all of the following costs incurred by Workday in
acquiring the leasehold interest herein from CREA/Windstar Pleasanton, LLC:
consideration paid to CREA/Windstar Pleasanton, LLC for the assignment; all
closing costs (including title insurance, surveys and escrow fees); all
reasonable and customary broker commissions; reasonable and customary due
diligence consultant fees and costs; and reasonable and customary attorney’s
fees. Within one hundred eighty (180) days after Substantial Completion of the
Project Improvements, Landlord and Tenant shall agree on the Basis Amount and
shall document the agreed-upon amount in writing. If Landlord and Tenant are
unable to agree upon the Basis Amount within such one hundred eighty (180) day
period, the Basis Amount shall be determined by arbitration in accordance with
Section 22.3 of this Lease.

1.14 Base Rent means that portion of Rent payable annually by Tenant to Landlord
pursuant to Section 4.1 in the initial amount of two hundred thousand dollars
($200,000) per annum, subject to adjustment each year based on increases (but
never decreases) in the Consumer Price Index (based on the most recent figure in
the Consumer Price Index published immediately prior to the month in which the
relevant calculation is to be made); provided, however, that the Base Rent
payable on January 1, 2021 shall be adjusted to reflect increases in

 

- 2 -



--------------------------------------------------------------------------------

the Consumer Price Index from January 1, 2015 through December 31, 2020.
Notwithstanding the foregoing, if the Consumer Price Index decreases, the Base
Rent shall not decrease but the Base Rent shall not be subsequently increased
until such time as the Consumer Price Index increases above the Consumer Price
Index from the last year in which the Base Rent was increased in accordance
herewith. To help clarify the preceding sentence, as an example, if the Consumer
Price Index decreases by three percent (3%) from calendar year 2025 to calendar
year 2026, then increases by four percent (4%) from calendar year 2026 to 2027,
Base Rent for 2028 would only be increased by one percent (1%), and, if, for
example, the increase from calendar year 2026 to calendar year 2027 was only 2%,
there would be no Base Rent increase for 2028.

1.15 Business Day or Business Days means any day or days other than Saturdays,
Sundays and days on which Federal or California state-chartered banks are closed
for business.

1.16 CEQA means California Health and Safety Code §§ 21000, et seq., as they may
be amended from time to time.

1.17 Certificate(s) of Occupancy has the meaning given that term in
Section 1.102.

1.18 Cessation of Operations has the meaning given that term in Section 8.2(b).

1.19 Cessation of Operations Fee means the sum of eighty-five thousand dollars
($85,000) per month, subject to adjustment based on increases (but never
decreases) in the Consumer Price Index between the Effective Date and the date
such Cessation of Operations Fee becomes due and payable.

1.20 Completion Delay Payment has the meaning given that term in Section 7.2.1.

1.21 Completion Due Date has the meaning given that term in Section 7.2.1.

1.22 Consumer Price Index means the United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index for All Urban Consumers, San
Francisco/Oakland/San Jose, California Average, subgroup “All Items”
(1982-84=100). If at any time during the Term of this Lease said index is
terminated or does not have the format recited in this section, Landlord and
Tenant shall, by mutual agreement, select a comparable official index that may
be published by the Bureau of Labor Statistics or a successor or similar
governmental agency as may then exist or be most nearly equivalent thereto.

1.23 Construction means and has reference to any activity normally encompassed
by any of the following terms: construction, demolition, excavation, building or
any similar term.

1.24 Construction Commencement Date means the date Tenant commences Construction
of the Project Improvements.

1.25 Contractor has the meaning given that term in Section 7.2.1(b).

1.26 County means Alameda County, California.

 

- 3 -



--------------------------------------------------------------------------------

1.27 Deadline Date means the Original Deadline Date, as extended, if at all, by
the First Extended Deadline Date, the Second Extended Deadline Date and/or the
Final Extended Deadline Date.

1.28 Design and Construction Agreement means that certain Design and
Construction Agreement dated concurrently herewith between Landlord and Workday
relating to the construction of the improvements described in Section 24.17.

1.29 Design Documentation means documentation that describes the design scope of
the Project Improvements, to the extent and in the form required for submittal
to the City of Pleasanton, including total concept drawings (including site
plans), landscaping plans and schematic design drawings, as well as a
Construction staging plan.

1.30 Dispute Resolution Meeting has the meaning given that term in Section 22.1.

1.31 Dublin/Pleasanton BART Line means the rail transit line currently in
operation within the median of Interstate 580 between Castro Valley, California
and the cities of Dublin and Pleasanton, California.

1.32 Effective Date has the meaning given that term in the Preamble.

1.33 Environmental Requirements has the meaning given that term in Section 16.2.

1.34 Estimated Demolition Cost has the meaning given that term in Section 17.2.

1.35 Event of Default means any failure or refusal of Tenant to perform or
observe any covenant, condition or requirement of this Lease as set forth in
Section 18.1.

1.36 Excess Proceeds means Gross Proceeds, less only (a) the Qualified Loan
Amount, and (b) any reasonable third-party brokerage commissions and other
customary out-of-pocket costs (such as title fees, loan fees, points, attorneys’
fees, engineering fees, escrow fees and mortgage recording taxes) incurred in
obtaining such loan.

1.37 Expiration Date has the meaning given that term in Section 3.1.

1.38 Fee Mortgagee has the meaning given that term in Section 20.1.

1.39 Final Extended Deadline Date has the meaning given that term in
Section 7.2.1.

1.40 First Extended Deadline Date has the meaning given that term in
Section 7.2.1.

1.41 First Transfer means the first complete sale of the Premises by Tenant and
any partial transfer of more than fifty percent (50%), cumulative, of the
partnership, membership, shares or other ownership interests in Tenant,
excluding any transfers of the membership interests in CREA/Windstar Pleasanton,
LLC between Massachusetts Mutual Life Insurance Company and Windstar Communities
East Bay, LLC, the two original members of Tenant. Landlord and Tenant
acknowledge and agree that the Transfer from CREA/Windstar Pleasanton, LLC to
Workday, Inc. shall constitute the First Transfer.

 

- 4 -



--------------------------------------------------------------------------------

1.42 FF&E has the meaning given that term in Section 7.5.

1.43 Graphic Standards Manual has the meaning given that term in Section 7.1.6.

1.44 Gross Proceeds shall mean any proceeds of any loan or Transfer (other than
loans used for working capital or for the Construction, repair, replacement,
refurbishing, or maintenance of the Project Improvements, as such loans may be
replaced from time to time) received by Tenant.

1.45 Hazardous Material has the meaning given that term in Section 16.1.

1.46 Impositions has the meaning given that term in Section 5.1.

1.47 Indemnified Party has the meaning given that term in Section 7.1.8.

1.48 Insurance Requirements means all terms of each insurance policy carried or
required under this Lease to be carried by Tenant and covering or applicable to
the Construction of the Project Improvements, or to the Premises, or to any part
thereof, all requirements of the issuers of all such policies, and all orders,
rules, regulations and other requirements of the National Board of Fire
Underwriters (or any other body exercising similar functions) applicable to or
affecting the Premises or any part thereof.

1.49 JAMS Rules has the meaning given that term in Section 22.3.1.

1.50 Land means the real property (including, without limitation, any
improvements to the real property that constitute “land” as same is presently
defined in Section 659 of the California Civil Code) owned by Landlord and
described in Exhibit C attached hereto, and any and all rights-of-way and use,
servitudes, licenses, easements, hereditaments and appurtenances now or
hereafter applying or appertaining to said real property, but excepting
therefrom all coal, oil, gas, minerals and mineral rights of Landlord that are
situated on, under or appurtenant to the Land. The location and dimensions of
the Land are shown on the map attached hereto as Exhibit D and incorporated
herein. In no event shall Landlord have any right to use or access the surface
of the Land for extraction, drilling or excavation in connection with its
reserved coal, oil, gas and mineral rights now any horizontal or adjacent
drilling or extraction, which would interfere with Tenant’s use of the Land.

1.51 Landlord means the owner or owners from time to time of all of the right,
title and estate in the Land and the lessor’s interest in this Lease. On the
Effective Date Landlord is the San Francisco Bay Area Rapid Transit District.

1.52 Landlord’s Representative has the meaning given that term in
Section 7.13.1.

1.53 Land Ratio has the meaning given that term in Section 12.1(c).

1.54 Lease means this Ground Lease, as it may be amended or modified from time
to time.

 

- 5 -



--------------------------------------------------------------------------------

1.55 Leasehold Mortgage means any mortgage, deed of trust, or other instrument
in the nature thereof, at any time and from time to time given by Tenant and
constituting a lien, security interest or other encumbrance in and upon any
portion of Tenant’s right, title and estate in the Premises or in this Lease.

1.56 Leasehold Mortgagee means the record holder (as reflected in the Official
Records) from time to time of, or the record beneficiary as reflected in the
Official Records from time to time under, a Leasehold Mortgage.

1.57 Legal Requirements means all statutes, codes, laws, acts, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all federal, state, county,
municipal and other governments, departments, commissions, boards, courts,
authorities, foreseen or unforeseen, ordinary or extraordinary, that now or at
any time hereafter are applicable to and enforceable against the Premises or any
part thereof, or any use, manner of use or condition of the Premises or any part
thereof.

1.58 Liens means any lien, encumbrance or charge on, or pledge of, the right,
title and estate of Tenant in this Lease or in the Premises or any part thereof
(excluding, however, any Leasehold Mortgage).

1.59 Losses has the meaning given that term in Section 15.1.

1.60 Maintenance Notice has the meaning given that term in Section 8.7.

1.61 Mediation has the meaning given that term in Section 22.2.1.

1.62 Meeting Request has the meaning given that term in Section 22.1.1.

1.63 Mortgage means any mortgage, deed of trust, or other instrument in the
nature thereof at any time and from time to time constituting a lien, security
interest or encumbrance in and upon any interest or estate of either Landlord or
Tenant in the Premises, or any part thereof, or in this Lease.

1.64 Notice means a written advice, request, demand or notification required or
permitted by this Lease, as more particularly provided in Section 24.4.

1.65 Notice of Noncompliance has the meaning given that term in Section 7.6.2.

1.66 Office Building has the meaning given that term in Section 1.80.

1.67 Official Records means the Official Records of the County.

1.68 Opening Date means the earliest date whereon the Project Improvements shall
have been Substantially Completed, equipped and licensed and shall have been
generally opened by Tenant for use and occupancy as an Office Building or an
Apartment Complex.

 

- 6 -



--------------------------------------------------------------------------------

1.69 Operating Year means each calendar year during the Term occurring after the
Opening Date, except that the first Operating Year shall be the period
commencing on the Opening Date and expiring on December 31 of the calendar year
in which the Opening Date occurs, and the last Operating Year shall commence on
January 1 of the year in which the Expiration Date occurs and expire on the
Expiration Date.

1.70 Original Deadline Date has the meaning given that term in Section 7.2.1.

1.71 Percentage Rent means that portion of Rent payable by Tenant to Landlord
pursuant to Section 4.2.

1.72 Permitted Exceptions has the meaning given that term in Section 2.2.

1.73 Permitted Use has the meaning given that term in Section 8.1.

1.74 Person means any individual, corporation, limited liability company,
partnership (general or limited), joint venture, association, joint stock
company, trust or other business entity or organization.

1.75 Preliminary Site Plan means the site plan attached hereto as Exhibit B,
showing the currently contemplated locations on the Land (as well as immediately
adjacent property owned by Landlord) for the Project Improvements, including,
specifically, the contemplated police substation, the emergency vehicle access
easement, the pedestrian promenade and the bus and patron drop-off area,
portions of which are constructed on the immediately adjacent property owned by
Landlord.

1.76 Premises means, collectively, the Land and the Project Improvements.

1.77 Prepaid Base Rent has the meaning given that term in Section 4.1.

1.78 Prime Rate means the rate announced from time to time by Wells Fargo Bank,
or any successor bank, as its rate charged to its most creditworthy corporate
clients for unsecured loans with maturities of ninety (90) days or less,
compounded quarterly. If the Prime Rate is discontinued by Wells Fargo Bank,
N.A., or if the Prime Rate undergoes a name change, then the parties shall
select a rate that comes closest in economic comparison to the foregoing Prime
Rate.

1.79 Prior Loan Amount means all amounts owing under any obligation secured by a
then existing Leasehold Mortgage that is to be replaced (or if the Premises is
not then encumbered by a Leasehold Mortgage, the original principal amount of
the last Leasehold Mortgage encumbering the Premises) or other financial
obligation of Tenant that was incurred in the acquisition, development or
operation of the Premises or any part thereof and is secured by an interest in
the Premises, which obligation is to be discharged through payment of the loan
proceeds.

1.80 Private Improvements means either (i) an apartment complex containing no
less than three hundred fifty (350) residential units (“Apartment Complex”), or
(ii) an office building containing no less than four hundred thousand
(400,000) square feet (“Office Building”).

 

- 7 -



--------------------------------------------------------------------------------

1.81 Pro Forma Title Policy means that certain pro forma title insurance policy
issued by the Title Company, a copy of which is attached hereto as Exhibit E and
incorporated herein.

1.82 Project Improvement Development Schedule has the meaning given that term in
Section 7.2.1.

1.83 Project Improvements means any and all structures and improvements
hereinafter constructed on the Land by or on behalf of Tenant pursuant to this
Lease, including the Private Improvements and any structures or improvements
constructed on the Land by or on behalf of Tenant subsequent to the construction
in whole or in part of any of the structures originally placed on the Land by
Tenant pursuant to the provisions of this Lease, together with all fixtures and
appurtenances attached or affixed to said structures and improvements or to the
Land; provided, however, that no leasehold improvements installed within
occupancy tenant spaces, whether such improvements are owned by Tenant or the
occupancy tenant of such spaces, and no FF&E shall be included in the definition
of Project Improvements.

1.84 Project Improvements Entitlements means, collectively, (i) all private and
governmental and regulatory approvals, and (ii) amendments, terminations, and
additions to and of all conditions, covenants, and restrictions required for
Construction and operation of the Project Improvements.

1.85 Project Improvements Ratio has the meaning given that term in
Section 12.1(c).

1.86 Prorated means that whenever a proration of a financial payment due under
this Lease is to be made, it shall be made on the basis of actual days elapsed
in the month or year, as the case may be.

1.87 Public Improvements means the Station and the Station Support Facilities.

1.88 Qualified Loan Amount means (a) the greater of the Basis Amount and the
Prior Loan Amount until a Leasehold Mortgage or other financial obligation of
Tenant that was incurred in the acquisition, development or operation of the
Premises or any part thereof and is secured by an interest in the Premises is
equal to or greater than the Basis Amount; and (b) thereafter, the Prior Loan
Amount.

1.89 Qualified Workday Equivalent means an entity that is the surviving or
acquiring entity following (a) an internal corporate reorganization, (b) a
merger or (c) the acquisition of a majority of the shares of Workday, Inc. or
all or substantially all of the assets of Workday, Inc., provided that in each
case such surviving or acquiring entity has a net worth that is equal to or
greater than that of Workday, Inc. as of the date immediately prior to such
reorganization and such reorganization, merger or sale was not entered into as a
subterfuge for avoiding the provisions of this Lease that provide that certain
rights hereunder are personal to Workday, Inc. A Qualified Workday Equivalent
also means a wholly-owned subsidiary of Workday, Inc.

1.90 Registered Mortgagee has the meaning given that term in Section 21.1.

1.91 Rent means, collectively, all of the Base Rent (including Prepaid Base
Rent), Percentage Rent and Additional Rent to be paid or discharged by Tenant
under this Lease.

1.92 Requesting Party has the meaning given that term in Section 22.1.1.

 

- 8 -



--------------------------------------------------------------------------------

1.93 Required Permits means each and every building and development permit
including, without limitation, use permits, demolition permits, site permits,
foundation permits, structural permits, occupancy permits and any other
governmental or quasi-governmental approvals that must be issued by any
governmental authority, department, commission or board as a condition precedent
to the commencement of Construction of any part of the Project Improvements and
any other construction and occupancy of the Project Improvements.

1.94 Resolution Agreement has the meaning given that term in Section 22.1.3.

1.95 Revenues means collectively, all gross receipts received by Tenant, whether
directly or indirectly, from:

(a) rental income from occupancy tenants of the Project Improvements or from
Tenant’s sublessees, licensees and concessionaires;

(b) the operation of any garage and/or parking lot included in the Project
Improvements, including, without limitation, all parking and storage charges and
fees and all gross receipts from all sales related to said garage and/or parking
lot;

(c) all other gross receipts of whatsoever kind (other than those included in
the foregoing (a) and (b) categories) from the operation of the Project
Improvements, including, without limitation, any rent, payments, license fee or
other fees in lieu of rent received from sublessees, licensees or
concessionaires to whom space in the Project Improvements is leased, rented or
otherwise made available for business purposes, including, without limitation,
retail space, office space, club space, lobby space, showcase space, vending
machines, video games, movies and similar concessions, and space made available
for meetings, conventions, seminars, displays, sales shows, and the like shall
be included.

Credit sales shall be reported as Revenues in the quarter wherein such credit
sales are made.

In no event shall any item of revenue be included more than once in calculating
Revenues as a result of such item of revenue being inadvertently included by
definition in more than one of the foregoing subcategories of Revenues; resort
in such cases to be had to the Accounting Principles to determine which
subcategory of Revenues is most appropriate for such item of revenue. All
Revenues shall be determined in accordance with the Accounting Principles, net
of all allowances or refunds given, paid or returned in the normal course of
business (and consistent with normal and customary industry practices) by Tenant
in the course of obtaining such Revenues (including, without limitation,
overcharges, unsatisfactory service adjustments, and refunds of disputed
concessionaire charges; but not including credit card discounts and so-called
“trade-outs,” which shall not be deducted in the determination of Revenues).

 

- 9 -



--------------------------------------------------------------------------------

Any amounts received, recognized or realized in the nature of the following
shall not be included in the calculation of Revenues:

(i) sales taxes, use taxes, excise taxes and transient occupancy taxes or
similar governmental charges collected directly from patrons or guests, or as
part of the sales price of any goods, services or displays (including, without
limitation, gross receipts, admission, cabaret or similar or equivalent taxes);

(ii) gratuities (to the extent same are collected for the benefit of and paid
over to employees of Tenant);

(iii) damage recoveries and insurance proceeds other than business interruption
or similar insurance proceeds (net of costs of collection) received by Tenant as
reimbursement for Tenant’s loss of Revenues, which net insurance proceeds shall
be included in Revenues;

(iv) proceeds from any Taking (except to the extent that same represents an
award (net of costs of collection) for loss of Revenues during the period of any
temporary Taking, which revenue loss award shall be included in Revenues);

(v) income earned on any reserves or derived from securities and other property
acquired and held for investment;

(vi) proceeds from any debt or equity financing or refinancing;

and

(vii) any security deposits from any occupancy tenant, subtenant, licensee or
concessionaire to the extent held by Tenant and not applied to their defaults.

1.96 Review Scope means issues relating to access to and operation of the Public
Improvements, maintaining the transit-oriented nature of the Project
Improvements, the interface between the Project Improvements and the Public
Improvements and the coordination of Construction of the Project Improvements
and the Public Improvements.

1.97 Second Extended Deadline Date has the meaning given that term in
Section 7.2.1.

1.98 Settlement Agreement has the meaning given that term in Section 22.2.2.

1.99 Site Plan has the meaning given that term in Section 7.1.

1.100 Station means the existing transit station previously constructed on the
Dublin/Pleasanton BART Line in the median of Interstate 580, adjacent to the
Development Sites.

1.101 Station Support Facilities means the existing BART structured parking
garage and related pedestrian bridges and intermodal access facilities for the
Station located adjacent to or in the vicinity of the Land.

 

- 10 -



--------------------------------------------------------------------------------

1.102 Substantial Completion, Substantially Complete or Substantially Completed
means such completion of Construction of Tenant’s improvements or structures as
will make the improvements or structures sufficient, suitable, and ready for
immediate occupancy and for the use intended, which shall be deemed to have
occurred when Tenant has received all necessary certificates of occupancy or
similar permits related to the use and occupancy of the shell and core of the
Project Improvements (the “Certificates of Occupancy”), but without regard to
any particular tenant spaces therein.

1.103 Taking means a taking of or damage to all or part of the Premises, or any
interest therein or right accruing thereto, as the result of or in lieu of
condemnation or eminent domain, and the same shall be deemed to have occurred on
the date whereon title vests in the taking authority or the date whereon such
damage occurs.

1.104 Tenant means the tenant or tenants hereunder and any subsequent owner or
owners from time to time of all of the right, title and estate of the lessee’s
interest in this Lease, to the extent permitted by this Lease. If and when the
Assignment Agreement Effective Date occurs, the Tenant will become Workday, Inc.

1.105 Tenant Easements means the utility, access, maintenance and construction
easements with respect to the construction, maintenance and operation of the
Project Improvements, if any, to be granted to Tenant by Landlord in Landlord’s
reasonable discretion, but only to the extent and in accordance with the
requirements of the Project Improvements and the Site Plan.

1.106 Tenant Refinance means any loan obtained by Tenant and secured by any
interest in the Premises, other than any construction loan obtained by Tenant to
construct the initial Project Improvements.

1.107 Tenant’s Representative has the meaning given that term in Section 7.13.2.

1.108 Term has the meaning given that term in Section 3.1.

1.109 Title Company means First American Title Guaranty Company.

1.110 Transfer means the sale, transfer, assignment or other conveyance (whether
direct or indirect, voluntary, involuntary or by operation of law) of any or all
of the right, title and estate of Tenant in the Premises or in this Lease, or of
all or any portion of the stock, partnership interest or membership interests in
Tenant, except any stock transfer in a “public” company registered on a publicly
traded stock exchange or a transfer to a Qualified Workday Equivalent.

1.111 Unavoidable Delays means delays due to strikes, lockouts or other labor
troubles; inability to obtain labor and materials; earthquakes, floods or other
acts of God; governmental restrictions or delays; enemy action; civil commotion;
fire or other casualty; or if a delay is occasioned by any local governmental
entities, then such delay shall be an “Unavoidable Delay” hereunder only if the
act or failure to act or omission causing the delay is beyond the control of
Tenant.

 

- 11 -



--------------------------------------------------------------------------------

1.112 Use Permit Approval means the day on which the City of Pleasanton has
approved a use permit or development plan, as applicable, for the Construction
of the Project Improvements.

2. DEMISE.

2.1 Creation of Lease and BART Easements. Landlord, for and in consideration of
the rents and covenants herein specified to be paid and performed by Tenant,
hereby demises and leases to Tenant, and Tenant hereby hires and leases from
Landlord, the Land, for the Term and upon and subject to the terms and
conditions and for the purposes herein set forth. Prior to commencement of
Construction of the Project Improvements, Landlord and Tenant shall enter into
commercially reasonable agreements effecting the BART Easements and, if any,
Tenant Easements.

2.2 Title. Tenant has independently inspected the Land and examined the status
of Landlord’s title thereto. Tenant accepts the Land and the status of
Landlord’s title thereto, without warranty or representation by Landlord,
subject to the exceptions to title identified in the Pro Forma Title Policy,
matters shown by a correct survey of the Property or a physical inspection of
the Property, and any other matters created, permitted or Approved by Tenant
(the “Permitted Exceptions”). The parties intend that possession of the Land
shall be delivered to Tenant in its “AS IS” condition, subject only to the
Permitted Exceptions, in accordance with Section 2.3 below.

2.3 Delivery of Possession. As a condition precedent to Landlord’s obligation to
deliver possession of the Land to Tenant, Tenant shall deliver to Landlord the
certificates or other evidence of issuance of the policies of insurance for the
Premises required by Sections 9.1.2 through 9.1.4 of this Lease. Landlord shall
deliver possession of the Land to Tenant upon Tenant’s satisfaction of such
condition.

2.4 Landlord’s Obligations with Respect to Satisfaction of Conditions. Landlord
shall join in any application or execute any document required in order for
Tenant to comply with the requirements of any Use Permit Approval and Project
Improvement Entitlements; provided, however, that Landlord shall have no
obligation to make any concession or payment to anyone under the terms of, in
conjunction with, or as a condition of approval of any such application or
document.

3. TERM.

3.1 Effective Date. This Lease shall be effective as of the Effective Date and
the term of this Lease (the “Term”) shall commence thereon and shall expire on
December 31, 2108 (the “Expiration Date”), unless sooner terminated pursuant to
the terms and conditions hereof.

4. RENT.

4.1 Ground Lease Payments. Tenant covenants and agrees to pay Base Rent to
Landlord in advance, annually, commencing on January 1, 2021, and on or before
January 1 of each year thereafter during the Term. Concurrently with the
execution of this Lease, Tenant shall deliver to Landlord good funds in an
amount equal to all Base Rent due and payable

 

- 12 -



--------------------------------------------------------------------------------

through December 31, 2020, more specifically one million five hundred thousand
dollars ($1,500,000) (the “Prepaid Base Rent”). Tenant’s failure to deliver the
Prepaid Base Rent to Landlord on the Effective Date shall be an immediate Event
of Default (without any notice or cure period), notwithstanding anything in this
Lease to the contrary. If this Lease terminates during the Term for any reason
other than as the result of a default by Landlord, then Landlord shall be
entitled to retain all Base Rent (including Prepaid Base Rent) previously paid
by Tenant, as liquidated damages. In the event of a default by Landlord beyond
any applicable grace period that results in a termination of the Ground Lease,
Tenant shall be entitled to recover a ratable portion of the Prepaid Base Rent.

4.2 Percentage Rent. In the event the Premises are developed as an Apartment
Complex or for any use other than an office building (with an associated parking
garage), Tenant shall pay to Landlord Percentage Rent and shall be obligated to
perform certain obligations as set forth in this Section 4.2:

4.2.1 Payment of Percentage Rent. Commencing with Substantial Completion of the
Project Improvements and continuing thereafter throughout the remainder of the
Term, Tenant agrees to pay to Landlord annually as Percentage Rent, a sum equal
to: two percent (2%) of Revenues. Percentage Rent shall be computed separately
with respect to each Operating Year, and there shall be no carry-backs or
carry-forward with respect to any Operating Year, provided that overpayments or
underpayments in any Operating Year causing adjustments to the amount of
Percentage Rent due in the following Operating Year shall not be deemed a
carry-back or carry-forward.

4.2.2 Annual Statements. Within one hundred twenty (120) days after the
expiration of the first (1st) Operating Year and each Operating Year thereafter,
Tenant shall cause an audit of Tenant’s books to be completed by one of the “Big
Four” firms of certified public accountants, or by any other accounting firm
acceptable to Landlord’s chief financial officer, and Tenant shall furnish to
Landlord’s comptroller/treasurer a statement duly certified by an authorized
officer, partner or employee of Tenant and by such firm of certified public
accountants setting forth in reasonable detail the Revenues during the Operating
Year just concluded, reflecting the basis for the computation of the amount of
Percentage Rent due for such Operating Year just concluded, and certifying that
the accounting practices of Tenant, in terms of reasonableness and propriety,
conform to the Accounting Principles. Each such annual statement shall be
accompanied by the payment from Tenant to Landlord of any Percentage Rent
reflected in said statement as being due for such Operating Year. On or before
the first (1st) day of each Operating Year commencing with the first (1st)
Operating Year, Tenant shall submit to Landlord a revenue projection for the
Premises for such Operating Year to assist Landlord in anticipating the amount
of Percentage Rent for such Operating Year. While Tenant shall act in good faith
in preparing such projections, Tenant shall in no way be liable for the accuracy
of such projections or for any damages incurred by Landlord resulting from
Landlord’s reliance on such projections, unless same are occasioned by Tenant’s
gross negligence or willful misconduct.

4.2.3 Additional Financial Information. In addition to the annual statements
Tenant is required to provide Landlord pursuant to Section 4.2.2, Tenant shall
provide Landlord with copies of all financial statements and audit information
Tenant submits to any Leasehold Mortgagee, at the same time as Tenant submits
such information to such Leasehold Mortgagee.

 

- 13 -



--------------------------------------------------------------------------------

4.2.4 Landlord’s Right to Audit. Landlord shall have the right at any time and
from time to time upon reasonable notice to Tenant to review and examine at the
Premises Tenant’s records of Revenues for any given period. In addition,
Landlord shall have the right at any time upon reasonable notice to Tenant to
have Tenant’s records of Revenues for any given Operating Year audited at the
Premises by a disinterested, reputable firm of certified public accountants who
are actively engaged in the practice of their profession and who are to be
selected by Landlord. If any deficiency in Tenant’s payment of Percentage Rent
is established pursuant to said audit, Tenant shall within ten (10) days
thereafter pay to Landlord the amount of such deficiency together with interest
thereon from the date same was originally due at the rate per annum equal to
three percent (3%) plus the Prime Rate but in no event more than the maximum
interest rate permitted by law. If the statement of Revenues forming the basis
for the Percentage Rent calculation previously made by Tenant to Landlord is
less than the amount of Tenant’s Revenues as shown by Landlord’s audit by two
percent (2%) or more, then Tenant shall immediately pay to Landlord the cost of
such audit; otherwise, the cost of such audit shall be paid by Landlord. If the
statement of Revenues forming the basis for the Percentage Rent calculation
previously made by Tenant to Landlord is greater than the amount of Tenant’s
Revenues as shown by Landlord’s audit and further shows that an overpayment of
Percentage Rent was made for the Operating Year so audited, then the amount of
any overpayment shall be applied by Landlord against the next succeeding
payments of Percentage Rent coming due.

4.2.5 Retention of Records. Tenant shall, for a period of at least seven
(7) years from the end of each Operating Year, keep safe and intact at the
Premises all of the records, books, accounts and other data that are regularly
kept by Tenant in the ordinary course of its business to establish Tenant’s
Revenues for that Operating Year, and Tenant shall upon reasonable notice make
the same available to Landlord and Landlord’s auditor, representative or agent
for examination.

4.2.6 Percentage Rent Exception. Notwithstanding anything to the contrary
contained herein, so long as Tenant is Workday, Inc., Tenant shall not be
obligated to pay any Percentage Rent. This exception to the obligation to pay
Percentage Rent is personal to Workday, Inc., granted on the basis that Workday,
Inc. intends to occupy the Premises itself, and this Section 4.2.6 shall not
apply to any Tenant other than Workday, Inc.

4.3 Additional Rent. Tenant shall pay and discharge when the same shall become
due, as Additional Rent, all Impositions as set forth in Section 5.1, all
insurance premiums, operating and maintenance charges, utility costs and
charges, and other amounts, liabilities and obligations of every description
that Tenant assumes or agrees to pay or discharge pursuant to this Lease,
together with every fine, penalty, interest or other charge that may be added
for non-payment or late payment, whether payable to Landlord or to other
entities. If Tenant fails to pay or discharge any such amount, liability or
obligation, Landlord shall have all rights, powers and remedies provided herein
in the case of non-payment of any other type of Rent.

4.4 Place and Manner of Payment. Rent (other than Additional Rent payable to
entities other than Landlord) shall be paid in lawful money of the United States
at the office of Landlord located at 300 Lakeside Drive, 16th Floor, Oakland,
California 94612, Attn: Manager, Property Development or such other place as
Landlord may designate from time to time by Notice to Tenant). All payments of
Rent shall be made to Landlord without any prior demand therefor.

 

- 14 -



--------------------------------------------------------------------------------

4.5 Delinquent Amounts. With regard to any payment of any type of Rent not paid
to Landlord within ten (10) days after the date due, Tenant shall pay to
Landlord as a late charge an additional payment equal to five percent (5%) of
such delinquent payment. Any Rent past due for more than ten (10) days after its
due date shall thereafter accrue interest at the Prime Rate plus five
(5) percentage points per annum (but in no event more than the maximum interest
permitted by law) in addition to said late charge. Any failure of Landlord to
enforce the foregoing provisions of this Section 4.5 in any instance shall not
constitute a waiver of Landlord’s right to enforce same at any subsequent time.

4.6 No Abatement of Rent. Tenant shall not be entitled to any abatement,
diminution, reduction, setoff or postponement of Rent as a consequence of any
inconvenience to, interruption of, cessation of or loss of Tenant’s use of the
Premises as a result of any reason whatsoever including, without limitation, any
Unavoidable Delays (unless same results from the gross negligence or willful
misconduct of Landlord).

4.7 Sale or Refinancing.

4.7.1 Generally. The Tenant who is the transferor in a Transfer shall pay to
Landlord one percent (1%) of all Gross Proceeds from any Transfer after the
First Transfer; and the Tenant who obtains a loan shall pay to Landlord two
percent (2%) of all Excess Proceeds of any Tenant Refinance. Any portion of the
Excess Proceeds received by Landlord for a Tenant Refinance shall be deducted
from the portion of Gross Proceeds otherwise payable in connection with a
Transfer by the identical Tenant.

4.7.2 Rights Personal to Workday. Inc. Notwithstanding anything in Section 4.7.1
to the contrary:

(a) Workday, Inc. or the Qualified Workday Equivalent (if applicable) shall have
the right to assign this Lease to a third party that specializes in residential
developments who would construct the Project Improvements in accordance with
Design Documentation approved by Landlord. In such event, Workday, Inc. or the
Qualified Workday Equivalent would be obligated to pay to Landlord, in lieu of
the one percent (1%) transfer fee otherwise payable under Section 4.7.1, an
amount equal to one-third (1/3) of the Gross Proceeds received by Workday, Inc.
or the Qualified Workday Equivalent for such Transfer, less only the reasonable
and customary out-of-pocket expenses incurred by Workday, Inc. or the Qualified
Workday Equivalent in connection with its acquisition of the leasehold estate
created by this Lease (including all reasonable and customary out-of-pocket due
diligence expenses, consulting fee and attorneys’ fees) and Workday, Inc.’s or
the Qualified Workday Equivalent’s entitlement of the Project Improvements, as
documented to the reasonable satisfaction of Landlord.

 

- 15 -



--------------------------------------------------------------------------------

(b) In addition, and also notwithstanding anything in Section 4.7.1 to the
contrary, Workday, Inc. or the Qualified Workday Equivalent shall have the right
to assign this Lease to (i) a third party (other than to a residential
developer, as described in Section 4.7.1 above) one (1) time prior Substantial
Completion of the Private Improvements, i.e., the initial Project Improvements,
or (ii) to a third party in connection with the financing or refinancing
(including a take-out or permanent financing or sale leaseback, mezzanine
financing, or similar third party financing) of the construction costs of the
Project Improvements prior to the first (1st) anniversary of Substantial
Completion of the Project Improvements without being obligated to pay to
Landlord any transfer fee. Any such Transfers shall comply with all other
requirements under this Lease. The provisions of this Section 4.7.2 are personal
to Workday, Inc. and any Qualified Workday Equivalent and shall not apply to any
other Tenant.

4.8 Liquidated Damages. LANDLORD AND TENANT AGREE THAT, IF THIS LEASE TERMINATES
PRIOR TO THE EXPIRATION DATE FOR ANY REASON OTHER THAN AS THE RESULT OF
LANDLORD’S DEFAULT UNDER THIS LEASE, THEN THE PREPAID BASE RENT SHALL BE
RETAINED BY LANDLORD AS LIQUIDATED DAMAGES AND AS LANDLORD’S SOLE REMEDY AT LAW
OR IN EQUITY FOR TENANT’S FAILURE TO PAY BASE RENT DURING THE TERM. LANDLORD AND
TENANT AGREE THAT, UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
LEASE, ACTUAL DAMAGES MAY BE DIFFICULT TO ASCERTAIN AND THE PREPAID BASE RENT IS
A REASONABLE ESTIMATE OF THE DAMAGES THAT WILL BE INCURRED BY LANDLORD FOR
TENANT’S FAILURE TO PAY BASE RENT IF THIS LEASE TERMINATES PRIOR TO THE
EXPIRATION DATE FOR ANY REASON OTHER THAN AS A RESULT OF LANDLORD’S DEFAULT.
THIS LIQUIDATED DAMAGES PROVISION SHALL NOT IN ANY WAY AFFECT OR LIMIT
LANDLORD’S RIGHTS OR REMEDIES RESULTING FROM TENANT’S BREACH OF ANY OTHER
OBLIGATION UNDER THIS LEASE.

 

LANDLORD’S INITIALS:  

/s/ Jeff P. Ordway

   TENANT’S INITIALS:  

/s/ Kelly Kinnon

  

5. IMPOSITIONS.

5.1 Payment of Impositions. Subject to Section 5.3, during the Term Tenant shall
pay, as Additional Rent, at least ten (10) days prior to delinquency, all real
property taxes, license and permit fees, sales, use or occupancy taxes,
assessments, whether general or special, ordinary and extraordinary, unforeseen
as well as foreseen, of any kind and nature whatsoever, including but not
limited to assessments for public improvements or benefits that are assessed or
imposed upon or become due and payable and a lien upon (a) the Premises, or any
part thereof or any personal property, equipment or other facility, used in the
operation thereof, including the FF&E; or (b) the rent or income received by
Tenant from tenants, subtenants, or concessionaires or licensees; or (c) any
use, possession or occupancy of the Project Improvements; or (d) this Lease, or
this transaction or any document to which Tenant is a party creating or
transferring an estate or interest in the Premises (all of which taxes,
assessments and other governmental charges are hereinafter referred to as
“Impositions”). If at any time during the Term there shall be assessed or
imposed (a) a tax or assessment based upon the rents received by Landlord or by
Tenant in connection with the Premises, or (b) a tax or assessment (including
but not limited to any municipal, state or federal levy) measured by or based in
whole or in part upon the value of

 

- 16 -



--------------------------------------------------------------------------------

the Premises and imposed upon Landlord or Tenant, or (c) a license fee, tax or
assessment measured by the rent payable under this Lease, or (d) taxes,
assessments, levies, fees, rents, licenses, permit charges and other charges of
every description levied on or assessed against the Premises or any part
thereof, or imposed on Landlord or Tenant, as a result of a reduction in, or the
abolition of, or in replacement of real property taxes, assessments, levies,
fees, rents or other charges levied on or assessed against the Premises as of
the Effective Date, or (e) a possessory interest tax, then all such taxes,
assessments or fees shall also be deemed to be included within the term
“Impositions,” and Tenant shall pay and discharge the same as herein provided.
If, by law, any such Imposition is payable, or may at the option of the taxpayer
be paid, in installments, Tenant may pay the same together with any accrued
interest on the unpaid balance of such Imposition in installments as the same
respectively become due and before any fine, penalty, interest or cost may be
added thereto for the nonpayment of any such installment and interest. Any
Imposition relating to a fiscal period of the taxing authority, only a part of
which period is included within the Term, shall be Prorated as between Landlord
and Tenant so that Landlord shall pay (if Landlord is subject to such
Impositions) the portion of Impositions attributable to any period prior to the
Effective Date of this Lease or subsequent to the expiration of this Lease, and
Tenant shall pay the portion thereof attributable to any period during the Term.
Nothing contained herein shall be deemed to require the payment by Tenant of any
income, franchise, estate, inheritance, succession or capital levy tax of
Landlord.

5.2 Evidence of Payment. Tenant shall furnish to Landlord, within thirty
(30) days after the date upon which any Imposition is payable by Tenant,
official receipts of the appropriate taxing authority, or other proof
satisfactory to Landlord, evidencing the payment thereof.

5.3 Contests. Tenant shall have the right before any delinquency occurs to
contest or object to the amount or validity of any such Imposition by
appropriate legal proceedings. However, this right shall not be deemed or
construed in any way as relieving, modifying or extending Tenant’s covenant to
pay any such Imposition at the time and in the manner in this Article provided,
unless (i) the legal proceedings shall operate to prevent the sale of the
Premises or any part thereof to satisfy such Imposition prior to final
determination of such proceedings; and (ii) Tenant shall have provided a good
and sufficient undertaking as may be required or permitted by law to accomplish
a stay of such proceedings. Landlord shall cooperate with Tenant in any such
proceedings in order properly to prosecute such proceedings, at no out-of-pocket
cost to Landlord. On final determination of the amount or validity of such
Imposition, Tenant shall immediately pay the Imposition and all proper costs and
expenses relating to the challenge of such Imposition. If Tenant fails to do so,
Landlord may, at its option, and upon ten (10) days prior Notice to Tenant, pay
such Imposition. All such sums paid by Landlord and all expenses it incurred in
connection therewith shall be Additional Rent and shall be payable to Landlord
by Tenant on demand.

5.4 Reports. As between the parties hereto, Tenant alone shall have the duty of
attending to, making or filing any declaration, statement or report that may be
provided or required by law as the basis of or in connection with the
determination, equalization, reduction or payment of any Imposition that is or
that may become payable by Tenant under the provisions of this Article, and
Landlord shall not be or become responsible to Tenant therefor, nor for the
contents of any such declaration, statement or report.

 

- 17 -



--------------------------------------------------------------------------------

5.5 Proration of Taxes. All taxes payable by Tenant pursuant to Section 5.1 for
the tax year in which the Term commences or expires shall be Prorated.

6. UTILITIES. Tenant shall pay, or cause to be paid, all charges that are
incurred by Tenant or that might be a charge or lien against the Premises for
gas, water, electricity, telephone or other communication service, janitorial
service, debris removal, or any other utility or service used, rendered or
supplied upon or in connection with the Project Improvements, throughout the
Term. Such charges shall include the cost of installing and metering such
utility services. If Landlord elects to furnish the electricity and/or gas that
is used on the Premises, Landlord and Tenant shall cooperate in good faith to
make the necessary arrangements on terms reasonably acceptable to both parties.

7. CONSTRUCTION OF PROJECT IMPROVEMENTS.

7.1 Construction Obligation. All Project Improvements, regardless of when
constructed, shall be constructed by Tenant upon the Land pursuant to the
provisions of this Article 7. Landlord has approved Tenant’s Preliminary Site
Plan, schematic design drawings, and general construction specifications
(collectively, the “Preliminary Design Documentation”) for Construction of the
Project Improvements. Landlord acknowledges that the Preliminary Site Plan
contemplates construction in an area which may be objectionable to the Alameda
County Transportation Commission (“ACTC”) and other governmental entities, and
Landlord agrees to use diligent, good faith efforts to support Tenant in its
efforts to receive approval from ACTC and said other governmental entities.
Landlord and Tenant shall cooperate with each other in any required
modifications and revisions to the Preliminary Design Documentation with a
purpose of developing mutually agreeable Design Documentation to submit to the
City of Pleasanton. If Landlord and Tenant cannot mutually agree on Design
Documentation to submit to the City of Pleasanton and replacing the Preliminary
Site Plan with a final site plan (the “Site Plan”), then Landlord and Tenant
shall meet on a regular, but not less than weekly, basis to resolve their
disagreements and develop Design Documentation to submit to the City of
Pleasanton.

7.1.1 [Reserved].

7.1.2 Scheduled of Required Permits. No later than thirty (30) days prior to the
Construction Commencement Date, Tenant shall submit to Landlord a schedule of
all Required Permits and other government approvals that Tenant has obtained or
anticipates it must obtain in order to construct the Project Improvements in
compliance with all Legal Requirements and, in connection with each and every
such Required Permit and other type of approval, the schedule shall identify the
following: the name or type of Required Permit or approval; the issuing
governmental entity; whether environmental review under CEQA was or will be
required; the standards applicable to approving the Required Permit or approval;
the time period that must elapse before the Required Permit or approval becomes
effective; and the time period during which the Required Permit or approval
remains effective.

 

- 18 -



--------------------------------------------------------------------------------

7.1.3 Required Permits. Upon approval of the Design Documentation by Landlord,
Tenant shall apply for and diligently pursue the Required Permits as required by
this Lease. If the issuance of any Required Permit constitutes a discretionary
act that requires environmental review under CEQA, then Tenant shall use its
best efforts to have the appropriate governmental agency issue a Notice of
Determination simultaneously with, or as soon as possible after, its issuance of
the relevant Required Permit. If any action must be taken by a federal agency
that requires compliance with the National Environmental Policy Act, Tenant
shall use its best efforts to ensure that such compliance is obtained in a
timely fashion. From time to time, upon request of Tenant, Landlord shall
execute such reasonable documents, petitions, applications and authorizations as
are reasonably necessary and shall appear at and participate in such public
hearings, staff meetings and similar gatherings, as may in the reasonable and
good faith opinion of Tenant or Landlord be reasonably necessary or appropriate
for the purpose of obtaining any of the Required Permits. Landlord shall not
bear any liability as a result of Landlord’s participation nor shall Landlord’s
participation be deemed an Approval of any plans and specifications or a waiver
of any course of action Landlord may have against Tenant. Any attorneys’ fees or
similar expenses incurred by Landlord’s complying with its obligations under
this Section 7.1.3 at the request of Tenant shall be reimbursed by Tenant upon
request by Landlord. Tenant shall inform Landlord of all governmental hearings
and all meetings and negotiation sessions with governmental bodies or employees
and provide Landlord with an opportunity to be heard at such hearings or
meetings. Tenant shall use its best efforts to obtain the Required Permits for
the Approved Plans reflecting Construction of the Project Improvements within
the time periods prescribed in the Project Improvement Development Schedule.

7.1.4 Conditions Precedent to Construction. Before commencement of any work upon
the Land, and in any event within thirty (30) days before the Construction
Commencement Date, Tenant shall deliver to Landlord (a) evidence that Tenant has
obtained all necessary Use Permits with respect to the Project Improvements and
copies of all other Required Permits obtained to date, (b) evidence of builders’
risk (course of construction) insurance or an inclusive insurance policy
commonly known as an Owner Controlled Insurance Plan (OCIP) reasonably
acceptable to Landlord and satisfying the requirements of Section 9.1,
(c) evidence that proper workers’ compensation insurance has been procured to
cover all Persons employed by Tenant and its agents in connection with
Construction of the Project Improvements in accordance with the requirements of
Section 9.1.2, (d) evidence that Tenant has arranged for adequate funding of the
Project Improvements and the initial two (2) full Operating Years’ management
and operation thereof with sufficient reserves to pay Rent due hereunder and all
debt service, including evidence of construction and permanent loan financing
and Tenant’s equity contributions, (e) evidence that Tenant or its contractors
have provided a payment and performance bond, or other substitute security that
is approved by Landlord, in its sole and absolute discretion, (f) evidence that
Tenant and Master Developer have agreed on a coordinated schedule for
Construction of the Project Improvements and the Public Improvements, including
Construction staging, and (g) evidence that Tenant has satisfied all applicable
environmental requirements necessary to commence Construction of the Project
Improvements, including without limitation, requirements of the CEQA. Landlord
agrees that, if Tenant possesses cash and cash equivalents in excess of five
hundred million dollars ($500,000,000) as of the Construction Commencement Date,
Tenant shall be deemed to have satisfied its obligation under Section 7.1.4(d)
above.

7.1.5 Issuance of the Use Permit. Immediately after Use Permit Approval has been
granted, Tenant shall use its best efforts to have the appropriate governmental
agency issue the actual use permit to Tenant as promptly as possible; provided,
however, that Tenant may delay issuance of the actual use permit until issuance
of a building permit for the Construction of the Project Improvements, provided
doing so will not cause Use Permit Approval to lapse or become ineffective.

 

- 19 -



--------------------------------------------------------------------------------

7.1.6 Graphic Standards for Transit. Landlord has a “Graphic Standards Manual”
that is used in the design of material Landlord uses to communicate information
to transit riders. Tenant shall be responsible for ensuring that all material
used in the Project Improvements to communicate information regarding Landlord
and Landlord’s transit operations with Landlord’s transit customers conforms to
these standards, as the same may be revised from time to time. Landlord shall
designate representatives to work with Tenant to ensure compliance.

7.1.7 Tenant’s Right to Grant Easements. Landlord grants to Tenant the right to
grant to public entities or public service corporations, for the purpose of
serving only the Premises, rights-of-way or easements on or over the Land, for
poles or conduits or both, and for other utilities and municipal or special
district services and shall join in the granting of such easements if reasonably
requested by such grantees; provided, however that Tenant shall not grant, nor
shall Landlord be obligated to join in, any such rights-of-way or easements that
would adversely affect or create safety problems in connection with Landlord’s
transit operations. Tenant shall promptly provide to Landlord copies of all
rights-of-way and easements so granted. Tenant, or third parties other than
Landlord, shall bear all costs and expenses incurred in connection with the
granting of any such rights-of-way and easements. Landlord, at no cost to
Landlord, also shall reasonably consider request to grant appropriate easements
to neighboring property owners, which, if granted, would be subject to
Landlord’s customary requirements.

7.1.8 [Reserved].

7.1.9 Environmental Studies; Support. Tenant agrees that all necessary and
appropriate environmental tests and studies performed on the Premises shall be
conducted at Tenant’s sole cost and expense. Tenant acknowledges that Landlord
makes no representations or warranties concerning the environmental condition of
the Premises or the suitability or capacity of the Premises to provide adequate
support for any improvements to be constructed upon or within the Land. Tenant
hereby fully assumes any and all risk of the suitability and capacity of the
Land for providing said adequate support.

7.1.10 Scope of Landlord’s Approval. Any Approval of Landlord required to be
obtained under this Section 7.1 may not be unreasonably withheld, delayed or
conditioned by Landlord. In addition, Landlord’s review and Approval shall be
limited to the Review Scope. Tenant shall reimburse Landlord for all costs and
expenses incurred by Landlord in the exercise of its review and Approval rights
and obligations under this Section 7.1, including internal costs, promptly upon
demand therefore.

7.2 Construction of the Project Improvements.

7.2.1 Timing Requirements. In connection with the Construction of the Project
Improvements, Tenant shall be required to comply with the timing and scheduling
requirements set forth in this Section 7.2.1 and the Project Improvement
Development Schedule. The “Project Improvement Development Schedule” shall be in
a form agreed to by Landlord and Tenant, shall contain a schedule of performance
of certain requirements set forth in this Lease and shall be

 

- 20 -



--------------------------------------------------------------------------------

agreed to by Landlord and Tenant prior to commencement of Construction of the
Project Improvements. The estimated Project Improvement Development Schedule
agreed to by Tenant and Landlord is attached hereto as Exhibit F. Within six
(6) months of the Effective Date, the parties shall develop and attach a more
definitive Project Improvement Development Schedule in replacement of Exhibit F.
After the Project Improvement Development Schedule has been agreed to by
Landlord and Tenant, it may be amended or modified by the mutual agreement of
Landlord and Tenant. Landlord shall not unreasonably withhold or delay its
agreement to such modification. Notwithstanding the foregoing, Construction of
the Project Improvements (as more specifically delineated in the Project
Improvement Development Schedule, which would consist of no less than four
hundred thousand (400,000) square feet in an Office Building or no less than
three hundred fifty (350) residential units in an Apartment Complex), shall have
commenced no later than July 1, 2015 (the “Original Deadline Date”). If
Construction has not commenced by the Original Deadline Date, subject to
Unavoidable Delays, Tenant may extend the Original Deadline Date for successive
individual periods as follows, and by making the following payments to BART: a
six (6) month extension through December 31, 2015 (“First Extended Deadline
Date”) by payment of two hundred thousand dollars ($200,000) prior to the
Original Deadline Date; an additional six (6) month extension through June 30,
2016 (“Second Extended Deadline Date”) by payment of four hundred thousand
dollars ($400,000) prior to the First Extended Deadline Date; and an additional
twelve (12) month extension through June 30, 2017 (“Final Extended Deadline
Date”) by payment of one million dollars ($1,000,000) prior to the expiration of
the Second Extended Deadline Date. Any extension of the deadlines referenced in
this Section 7.2.1 shall be made by written notice to BART delivered at least
thirty (30) days prior to the expiration of the then applicable Deadline Date,
together with the required extension fee payment specified in the preceding
sentence. Once Construction has commenced, the Project Improvements shall be
Substantially Complete and the Opening Date shall have occurred by the second
(2nd) anniversary of the commencement of Construction, subject to Unavoidable
Delays (the “Completion Due Date”). If Construction of the Project Improvements
has commenced by the Deadline Date, but the Project Improvements are not
Substantially Complete and the Opening Date has not occurred by the Completion
Due Date, then Tenant shall be obligated to pay Landlord an annual completion
delay payment in the amount of three hundred twenty-five thousand ($325,000)
until the Opening Date has occurred (“Completion Delay Payment”). The annual
Completion Delay Payment shall be payable in advance in two (2) equal
installments, commencing on the Completion Due Date and six (6) months
thereafter until the Opening Date has occurred. The Completion Delay Payment
shall constitute Additional Rent under this Lease.

(a) At least thirty (30) days before the Construction Commencement Date, Tenant
shall obtain all Required Permits for the Construction of the Project
Improvements to be constructed by Tenant in accordance with the Construction
Plans.

(b) At least thirty (30) days prior to the Construction Commencement Date,
Tenant shall enter into a construction contract with general contractor licensed
in the State of California (the “Contractor”) reasonably Approved by Landlord
(provided, however, that Landlord’s Approval shall not be required for
subsequent Construction activities on the Premises if the cost of such
Construction does not exceed five hundred thousand dollars ($500,000) per
project), for the Construction of the Project Improvements in accordance with
the Construction Plans.

 

- 21 -



--------------------------------------------------------------------------------

(c) Prior to the commencement of any Construction on the Project Improvements,
Tenant shall deliver to Landlord five (5) photocopies of the contract(s) between
Tenant and its Contractor for the Construction of the Project Improvements.
Tenant shall deliver to Landlord five (5) photocopies of any or all subcontracts
relating to the Construction of the Project Improvements upon request by
Landlord.

(d) Prior to commencement of any physical work (other than the work referred to
in Section 7.1.8) relating to the Construction of the Project Improvements,
Tenant shall satisfy all of the requirements of Section 7.1.4.

(e) Subject to Unavoidable Delays confirmed as hereinafter provided, Tenant
shall cause Contractor to commence Construction of the Project Improvements in
accordance with the Project Improvement Development Schedule.

(f) Subject to Unavoidable Delays confirmed as hereinafter provided, Tenant
shall cause Construction of the Project Improvements to be completed in
accordance with the Project Improvement Development Schedule.

7.2.2 Confirmation of Unavoidable Delays in Construction. Any claim by Tenant
for extension of time to commence or complete Construction of the Project
Improvements because of Unavoidable Delay shall be given by Notice to Landlord
within five (5) Business Days after the date of commencement of the delay,
otherwise any such claim for an Unavoidable Delay shall be waived, and such
Notice if submitted shall include Tenant’s or Contractor’s estimate of the
probable effect of such delay on the commencement of or the progress of
Construction of the Project Improvements. In the case of a continuing delay,
only one such Notice is necessary. Within twenty (20) days after the cessation
of the delay, Tenant shall submit a Notice of its claim as to the actual number
of days of delay and the actual effect on the commencement or progress of
Construction that Tenant is claiming as an Unavoidable Delay hereunder. If
Landlord disputes Tenant’s claim as to the Unavoidable Delay, Landlord shall
give Notice to Tenant within twenty (20) days of Landlord’s receipt of Tenant’s
claim. If Landlord and Tenant are unable to resolve their disagreement, either
party shall have the right to submit the matter to mediation in accordance with
the requirements of Article 22.

7.2.3 Landlord’s Right with Respect to Construction Contract. All contracts
entered into by Tenant for the initial Construction of the Project Improvements
and/or for any work in connection with any improvement, change, alteration or
demolition and replacement involving an estimated cost of more than one hundred
thousand dollars ($100,000) shall provide that, in the event of termination of
this Lease, Landlord shall have the right to assume all of Tenant’s obligations
and succeed to all of Tenant’s rights under such contract without charge or
penalty.

 

- 22 -



--------------------------------------------------------------------------------

7.3 Cost of Construction. Tenant shall pay all costs of Construction of the
Project Improvements. Said costs shall include, but shall not necessarily be
limited to, the following: all sums paid to Tenant’s architects, engineers,
general contractors, subcontractors, materialmen or laborers for Construction of
any structures, landscaping and other on-site improvements plus any required
off-site improvement costs including off-site infrastructure costs, Construction
of parking, and all other improvements. Such costs shall include sales taxes,
employee fringe benefits, insurance, the cost of all permits, licenses and
required bonds, and all other similar direct Construction costs.

7.4 Additional Construction Requirements. All work done in connection with the
Construction of the Project Improvements pursuant to this Article 7, and any
subsequent improvement, change, alteration or demolition and replacement thereto
shall be done in a first-class and workmanlike manner and in compliance with all
Legal Requirements and Insurance Requirements. Any Construction shall be
performed by Tenant, its employees, agents and contractors in such a manner as
not to interfere with the use of the BART Parking Garage and related Land owned
by Landlord. Tenant shall be obligated to construct the Project Improvements in
a manner that permits Landlord to have safe and efficient access to the existing
utilities located thereunder at all times, and Landlord shall be granted an
easements under Section 2.1 for safe and efficient access at all times to and
from such utilities.

7.5 Furniture, Fixtures and Equipment. Tenant shall provide all furniture,
fixtures and equipment (“FF&E”), operating equipment and other personal property
to be installed in the Project Improvements. The quality, scope and type of FF&E
to be installed in the Project Improvements shall be consistent with that
normally installed in other first-class residential or office projects, as
applicable, at the time Tenant installs its FF&E in the Project Improvements.
FF&E includes all items of furnishings and equipment for all public and guest or
tenant areas, including, in general, but not limited to, all items attached to
or set within or upon the finished walls or surfaces of the Project
Improvements.

7.6 Title to Improvements. Prior to the expiration or earlier termination of
this Lease and except as provided in Article 17, any and all improvements of
whatever nature at any time constructed, placed or maintained upon any part of
the Land, including without limitation the initial Project Improvements, shall
be and remain the property of Tenant and, to the extent permitted by this Lease,
Tenant’s sublessees, assignees, licensees and concessionaires, as their interest
may appear; provided, however, all such improvements shall become and be the
property of Landlord upon the termination or expiration of this Lease, free and
clear of all claims whatsoever except those existing on the Effective Date and
those created by Landlord, subject to Article 17 hereof. The ownership of
Tenant’s interest in this Lease and all of Tenant’s right, title and interest in
and to the improvements shall be nonseverable, and any attempt to transfer
Tenant’s right, title and interest in the improvements shall be void unless
accompanied by a complete transfer of Tenant’s interest under this Lease in
accordance with the terms of this Lease.

7.6.1 No Interference with Public Improvements. Tenant hereby assumes full
responsibility for ensuring that (a) the Construction of the Project
Improvements, and any work or activity connected therewith undertaken by Tenant,
its Contractor, any subcontractors, any other contractors, and any agents or
employees of Tenant, its Contractor, any other contractors, any subcontractors,
or any independent contractors, and (b) the use, occupation and operation of the
Project Improvements, or any activity connected therewith, shall not impair or
interfere in

 

- 23 -



--------------------------------------------------------------------------------

any way whatsoever with the maintenance, use or the safe and efficient operation
of the Public Improvements. Tenant agrees to indemnify and hold Landlord free
and harmless from and against any and all liability, loss, cost, claim, demand,
damage or expense of every kind or nature whatsoever (including, without
limitation, reasonable attorneys’ fees and costs of litigation), whether
foreseeable or unforeseeable, that Landlord shall ever suffer or incur arising
from, or out of, or by reason of, any impairment of or interference with the
maintenance, use or operation of the Public Improvements, by or because of or in
connection with any acts performed by or on behalf of Tenant on or about the
Land; provided, however, that Tenant shall not be obligated to indemnify
Landlord for consequential damages, other than lost revenue at the Station,
resulting from acts performed by or on behalf of Tenant on or about the Land.
Should any Construction or any activity whatsoever upon the Land performed by or
on behalf of Tenant result in an interruption of the use or operation of the
Public Improvements for any period of time whatsoever, Landlord shall have the
right to enter the Land and undertake remedial activity to the extent reasonably
necessary to allow the safe and efficient use and operation of the Public
Improvements to continue. Said remedial activity shall be in the name of, for
the account of, and at the sole cost and expense of Tenant. Tenant shall fully
reimburse Landlord for all costs and expenses (including, without limitation,
reasonable attorneys’ fees and costs of litigation) incurred by Landlord in
connection with said remedial activity within thirty (30) days of receipt of
written demand for reimbursement.

7.6.2 Prior Notice to Tenant. Prior to undertaking any remedial action under
Section 7.6.1 to cure or correct any interference with the operation of the
Public Improvements for any period of time whatsoever, except (a) in the case of
any interference that results, as determined by Landlord in its sole and
absolute discretion, in an emergency condition, or (b) except in the case where
the interference is of the same nature or source as interference that occurred
within the previous six (6) months (that may or may not have been cured),
Landlord shall give written notice to Tenant and all Registered Mortgagees whose
names and addresses Tenant has given Landlord, which notice shall briefly
describe the interference (such notice being hereinafter referred to as the
“Notice of Noncompliance”). Except as may be otherwise provided in this Lease,
Tenant shall be responsible for curing or correcting the interference within a
period of three (3) days following Tenant’s receipt of such Notice of
Noncompliance; provided, however, that if such cure or correction cannot
reasonably be effected within said three (3) day period, then Tenant or a
Registered Mortgagee shall be required to commence within said three (3) day
period action to effect such cure or correction and thereafter to prosecute
diligently and continuously such action until such cure or correction has been
effected. In the event that Tenant or a Registered Mortgagee does not effect
such cure or correction following any Notice of Noncompliance or refuses to
undertake such actions as are required to be taken in accordance with this
Section 7.6.2 to effect such cure or correction, then Landlord shall be entitled
to cure or correct noncomplying work pursuant to such Notice of Noncompliance.

7.7 Inspection During Construction. Tenant hereby agrees to keep Landlord
notified of Construction scheduled for the Premises and to allow Landlord and
Landlord’s authorized representatives, agents, or employees, to inspect any
Construction upon the Premises in order to determine whether Tenant is complying
with Tenant’s undertakings, duties and obligations under this Lease. Such
inspection shall not materially interfere with any Construction being done by or
on behalf of Tenant. No such inspection shall be deemed or construed as a waiver
or of Approval of any Event of Default under this Lease existing at the time of
the inspection about which Landlord does not complain or give notice to Tenant
following such inspection.

 

- 24 -



--------------------------------------------------------------------------------

7.8 Construction by Tenant. The Construction of the Project Improvements shall
be conducted only by use of Construction methods and techniques that do not
endanger the safe operation of the Public Improvements, as reasonably determined
by Landlord, and do not endanger the safety of any Persons using, operating, or
maintaining the Public Improvements, as reasonably determined by Landlord. In
the event that Landlord serves upon Tenant written notice, which Landlord will
not do in a capricious manner, that any Construction activity, method, or
technique constitutes a threat of immediate danger to Persons using, operating,
or maintaining the Public Improvements, all Construction work that was the cause
of the specified threat of danger shall be halted immediately at no cost or
expense to Landlord and shall not be continued until Tenant and Landlord have
reached an agreement regarding the elimination of said threat of danger. The
deadline for the Substantial Completion of the Project Improvements set forth in
the Project Improvement Development Schedule shall be extended by the period of
work stoppages declared pursuant to this Section 7.8.

7.9 Utility Services for Premises. Tenant hereby agrees that all appurtenant
water, sewer, gas, telephone, electrical and other wires, pipes, equipment and
facilities and conductors of any kind shall be connected to and constructed in,
upon, under or above the Premises so as not to endanger, unreasonably
inconvenience, impair, or obstruct the Public Improvements or the capacity or
flow of any of the existing utility facilities located therein.

7.10 Substantial Completion of Project Improvements. Upon Substantial Completion
of the Project Improvements and as soon as the same may be reasonably obtained,
but in any event prior to the Completion Due Date and the deadline for
Substantial Completion set in the Project Improvement Development Schedule, as
such deadline may be extended pursuant to the express terms of this Lease,
Tenant shall deliver to Landlord a Certificate of Occupancy for the shell and
core of the Project Improvements, but without regard to any occupancy tenant
spaces therein. Landlord and Tenant agree that delivery of such Certificate of
Occupancy shall constitute conclusive evidence of Substantial Completion for the
sole purpose of determining whether the Completion Due Date and the deadline set
in the Project Improvement Development Schedule for Substantial Completion have
been met, but shall not constitute an agreement or a guaranty by Landlord that
said Construction conforms to the Construction Plans or with other express
requirements of this Lease, and Landlord shall have no liability to Tenant or
any third parties as a result of Landlord’s acceptance of such Certificate of
Occupancy.

7.11 Surveys and As-Built Plans. As soon as practical, but in no event later
than six (6) calendar months after the Substantial Completion of the Project
Improvements, Tenant shall furnish to Landlord, at Tenant’s sole cost and
expense, (a) five (5) complete sets of final “As-Built” plans and specifications
of the completed Project Improvements in addition to an electronic file (ACAD)
of the “As-Built” plans and specifications of the completed Project
Improvements, (b) five (5) duplicates of a current, accurate, properly labeled
and certified plat of survey, prepared by a land surveyor qualified and
registered with the State of California reasonably acceptable to Landlord in
accordance with Minimum Standard American Land Title Association Standards and
depicting to scale the exact location of the Project Improvements, and any other
structures located in, on, or above the Premises, as the same has been
constructed, and (c) a surveyor’s inspection report properly prepared, executed,
and sealed by the surveying surveyor as to the Premises on the form of
Surveyor’s report required by the title insurer or insurers issuing any title
insurance policy on the Premises or any interest therein.

 

- 25 -



--------------------------------------------------------------------------------

7.12 Zoning and Required Permits. Tenant hereby assumes full responsibility for
obtaining any and all zoning, building permits and other Required Permits,
Certificates of Occupancy, licenses, or other permits required by any Law, for
the construction, occupancy and operation of the Project Improvements. Landlord
agrees to cooperate with Tenant in efforts to obtain such permits, certificates,
or licenses, and execute any and all documents or join in any applications that
may be required to obtain approval of the Project Improvements, provided Tenant
shall reimburse any expenditures of Landlord reasonably necessitated by such
cooperation (including, without limitation, reasonable attorneys’ fees and costs
of litigation) and further provided Landlord shall not be required to convey
title to any portion of the Land or any other land Landlord owns in connection
therewith.

7.13 Designated Representatives.

7.13.1 Landlords’ Representative for Design and Construction Purposes. Landlord
shall appoint a Person to act as its representative (“Landlord’s
Representative”) for all purposes in connection with its obligations under the
terms and conditions of this Article 7, which Person shall serve as Landlord’s
Representative until, if such Person is an individual, his/her death or
incapacity, or until Landlord appoints another Person upon ten (10) days’ prior
written notice to act as Landlord’s Representative. Landlord hereby appoints
John Rennels as the initial Landlord’s Representative. Upon the death or
incapacity of Landlord’s Representative, Landlord shall promptly appoint another
Person to serve in the capacity of Landlord’s Representative.

7.13.2 Tenant’s, Representative for Design and Construction Purposes. Tenant
shall appoint a Person to act as its representative (“Tenant’s Representative”)
for all purposes in connection with its obligations under the terms and
conditions of this Article 7, which Person shall serve as Tenant’s
Representative, if said Person is an individual, until his/her death or
incapacity, or until Tenant appoints another Person upon ten (10) days’ prior
written notice to act as Tenant’s Representative. Tenant hereby appoints Brian
Griggs as the initial Tenant’s Representative. Upon the death, incapacity or
resignation of Tenant’s Representative, Tenant shall promptly appoint another
Person to serve in the capacity of Tenant’s Representative.

7.13.3 Failure to Complete Construction of Project Improvements. In the event
Tenant fails to achieve Substantial Completion of the Project Improvements in
accordance with the Construction Plans and other requirements of this Lease on
or before the Deadline Date, Landlord may, at its option, but subject to the
rights of any Leasehold Mortgagee, as provided for in this Lease, take action to
enforce the payment and performance bond delivered to Landlord pursuant to
Section 7.1.4 of this Lease.

8. USE AND OPERATION OF THE PREMISES.

8.1 Purposes. The Premises shall be used only for the construction, operation,
maintenance, repair and replacement of a first-class apartment or office
project, as applicable, for other purposes and uses customarily ancillary
thereto (the “Permitted Use”), and for other

 

- 26 -



--------------------------------------------------------------------------------

purposes expressly Approved by Landlord, which Approval Landlord may withhold in
its sole and absolute discretion, provided, however, that Landlord shall have
the right to condition its Approval of a change in use, without limitation, on
Tenant’s agreeing to an increase in base rent above the Base Rent and the
Percentage Rent to reflect any increase in the fair market value of the Premises
resulting from the change in the Permitted Use hereunder, with the amount of
such increase in base rent to be negotiated by Landlord and Tenant.
Notwithstanding the foregoing, Landlord shall not unreasonably withhold,
condition or delay its Approval to a change in use after the fifteenth
(15th) anniversary of the Opening Date, provided the requested use and any
related modification of the Project Improvements are transit related. Tenant
shall not use or refer to the name “San Francisco Bay Area Rapid Transit
District” or “BART” in connection with Tenant’s ownership or operation of the
Project Improvements in any manner or operate the Project Improvements in any
manner so as to suggest to the public at large that Landlord is involved with
the ownership or operation of the Project Improvements.

8.2 Covenant To Operate.

(a) Tenant shall continually operate the Project Improvements during the Term
and shall conduct its business at all times in a respectable, reputable and
lawful manner in order to maximize the income generated by the operation of the
Project Improvements and to maintain the Project Improvements in a first-class
condition. In addition, and as a material inducement to Landlord’s agreeing to
enter into this Lease with Tenant, Tenant shall continually operate the Project
Improvements as a first-class apartment or office project, as applicable, with
such customary ancillary uses as are permitted by Section 8.1 above, at all
times until the earlier to occur of (a) Landlord permanently ceases to operate
the Station as a transit station, or (b) the fifteenth (15th) anniversary of the
Opening Date. Notwithstanding the foregoing, Tenant shall not be in default of
its obligations under this Section 8.2 prior to Substantial Completion of the
initial Project Improvements or during such time as Tenant is unable to operate
the Project Improvements for any use as the result of a casualty event or a
Taking, as long as Tenant otherwise is performing its obligations under this
Lease, including, without limitation, Tenant’s obligations under Article 11 or
12, as applicable. Tenant’s obligations under this Section 8.2 shall be a
covenant running with the Land and shall be binding on Tenant and its successors
and assigns.

(b) Notwithstanding Section 8.2(a), Tenant’s failure to continually operate the
Project Improvements as required under Section 8.2(a) above (a “Cessation of
Operations”) shall not be an Event of Default so long as all of the following
conditions are satisfied: (i) any Cessation of Operations shall not exceed a
total of seven hundred twenty (720) days in any seven (7) year period during the
Term; (ii) during each month of such Cessation of Operations (or portion
thereof), Tenant shall pay to Landlord the Cessation of Operations Fee as
liquidated damages for Landlord’s lost ridership and other benefits of having an
in-service project on the Premises, and (iii) Tenant shall provide Landlord at
least ninety (90) days prior written notice of such Cessation of Operations. The
Cessation of Operations Fee shall be paid monthly in advance by Tenant, and
Tenant shall not be entitled to any refund of any portion of the Cessation of

 

- 27 -



--------------------------------------------------------------------------------

Operations Fee for any Cessation of Operations for a partial month. LANDLORD AND
TENANT AGREE THAT, UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
LEASE, ACTUAL DAMAGES TO LANDLORD IN THE EVENT OF A CESSATION OF OPERATIONS MAY
BE DIFFICULT TO ASCERTAIN AND THE CESSATION OF OPERATIONS FEE IS A REASONABLE
ESTIMATE OF THE DAMAGES THAT WILL BE INCURRED BY LANDLORD IN SUCH EVENT.

 

LANDLORD’S INITIALS:  

/s/ Jeff P. Ordway

   TENANT’S INITIALS:  

/s/ Kelly Kinnon

  

8.3 No Partnership. It is understood that, subject to the limitations contained
in this Lease, Tenant shall have control of the operation of the Project
Improvements. Nothing in this Lease shall create or be construed to create a
partnership or joint venture between Landlord, its successors and assigns, on
the one hand, and Tenant, its successors and assigns, on the other hand.

8.4 Compliance With Legal and Insurance Requirements. In the use and occupation
of the Project Improvements and the conduct of such business thereon, Tenant, at
its sole cost and expense, shall promptly comply in all material respects and
shall cause all Persons claiming by, through or under Tenant and the Premises to
promptly comply, with all Legal Requirements and all Insurance Requirements.
Tenant shall not cause or maintain any nuisance within or on the Premises.

8.5 Contest of Legal Requirements. Tenant shall have the right to contest by
appropriate proceedings diligently conducted in good faith, in the name of
Tenant or Landlord or both, without cost or expense to Landlord, the validity or
application of any Legal Requirement. If compliance with any such Legal
Requirement may be legally delayed pending the prosecution of any such
proceeding without the incurrence of any lien, charge or liability of any kind
against, and without the risk of foreclosure or execution sale of the Premises
or Tenant’s interest therein, and without subjecting Tenant or Landlord to any
liability, civil or criminal, for failure so to comply therewith, or preventing
Landlord from selling or encumbering the Land then, and only then, may Tenant
delay compliance therewith until the final determination of such proceeding.

8.6 No Impairment of Landlord’s Operation of Station or Transit System. Except
as expressly permitted by this Lease, Tenant shall construct, operate, and
maintain the Project Improvements and the Premises so as not to threaten,
endanger, interrupt, impair or unreasonably inconvenience in any way whatsoever
at any time whatsoever and for an period of time whatsoever the safe and
efficient operation of the Public Improvements. Tenant hereby assumes full
responsibility for insuring that all tenants, licensees and other occupants of
the Project Improvements, comply fully and completely with the requirements of
this Section 8.6. All leases of the Project Improvements, management contracts,
service contracts, maintenance contracts, licenses, concession contracts and
other similar agreements entered by Tenant with respect to the Premises shall
contain an express covenant that the tenant, manager, licensee, concessionaire
or other contractor of the Project Improvements shall refrain from any activity
that would endanger the safety of Landlord’s patrons, endanger the safe and
efficient operation of the Public

 

- 28 -



--------------------------------------------------------------------------------

Improvements, or cause an interruption in Landlord’s operation therein. No
express covenant by any said tenant, manager, licensee, concessionaire or other
contractor of the Project Improvements shall release Tenant from its full
responsibility and liability under this Lease.

8.7 Notice of Inadequate Maintenance. In the event Landlord submits to Tenant
and to any Registered Mortgagees a written notice (“Maintenance Notice”) that
the Project Improvements are not being maintained as required by this Lease,
such Maintenance Notice shall specify with particularity the manner in which
said maintenance is inadequate. Tenant shall comply with all reasonable requests
of Landlord contained in said Maintenance Notice. In the event that Landlord
determines Tenant’s actions within thirty (30) days of the Maintenance Notice
are insufficient in kind or unreasonably delayed, Landlord may (a) direct the
performance of the maintenance work on such terms and conditions as it shall
determine in its sole and absolute discretion and in such event Tenant (or, at
is option, any Registered Mortgagee) shall promptly cause the maintenance work
to be accomplished at no expense to Landlord, or (b) cause the necessary
maintenance to be performed under its own auspices in the name of, for the
account of, and at the sole cost and expense of Tenant, in which event Tenant
shall fully reimburse Landlord for all reasonably necessary costs and expenses
(including, without limitation, reasonable attorneys’ fees and costs of
litigation) incurred by Landlord in connection with such maintenance work within
thirty (30) days after Tenant’s receipt of Landlord’s written demand for
reimbursement.

8.8 Conditions Endangering Public Improvements. In the event that any condition
arises on or in any portion of the Premises, which condition Landlord determines
in Landlord’s sole and absolute discretion to be an emergency condition or an
immediate threat to the safety of the patrons of the Public Improvements,
Landlord shall have the right, which right shall be cumulative with all other
rights vested in Landlord by virtue of this Lease or otherwise, to enter the
Premises and take action to remedy such threatening or dangerous condition. In
such event, Tenant shall reimburse Landlord, within thirty (30) days of receipt
of written demand for reimbursement, for any and all costs and expenses incurred
by Landlord in connection with such remedial activities.

8.9 No Impairment of Tenant’s Operations. Landlord shall use reasonable efforts
to not materially interfere with the Construction of the Project Improvements or
with Tenant’s operations at the Premises.

8.10 Third Party Management. If Tenant hires a third party to manage the Project
Improvements, Landlord shall have the right to Approve the management agreement
between Tenant and such third party manager, which Approval shall not be
unreasonably withheld, conditioned or delayed.

8.11 Non-Compete. Tenant shall not enter into any agreements with third parties
to allow signage to be located on the Premises, other than agreements with
Tenant’s subtenants for which Tenant receives no compensation (other than for
reimbursement of installation, repair and maintenance costs), without Landlord’s
prior written consent, which may be given or withheld in Landlord’s sole
discretion.

 

- 29 -



--------------------------------------------------------------------------------

9. INSURANCE.

9.1 Insurance Required During Construction and Any Subsequent Significant
Remodeling, Rebuilding and Reconstruction. Prior to commencement of any work in
connection with the Construction (including demolition), significant remodeling,
reconstruction, rebuilding or alteration of the Project Improvements or any
other improvements (other than construction of subtenant space and other similar
interior or minor construction), and until completion of such work, Tenant shall
maintain or cause to be maintained, at no cost to Landlord, the types of
coverage required in this Section 9.1.

9.1.1 Builders Risk (Course of Construction) Insurance. Builders risk (course of
construction) insurance coverage shall be provided on a special “All Risk”
basis, including the perils of flood (if required by a Leasehold Mortgagee), on
the work and all property to be incorporated therein. Such coverage shall be in
an amount not less than the full replacement value of the completed Project
Improvements, and shall not contain any co-insurance provisions. This coverage
shall include an endorsement naming Landlord as a loss payee as its interests
may appear and a copy of this endorsement shall be provided to Landlord.

9.1.2 Statutory Workers’ Compensation Insurance. Statutory workers’ compensation
and employer’s liability insurance for not less than one million dollars
($1,000,000) per occurrence applicable to employer’s liability insurance for all
employees engaged in services or operations under this Lease and/or any
construction or other contract arrangement affecting the Land or the Project
Improvements. Coverage shall be specifically endorsed to include an insurer’s
waiver of subrogation in favor of Landlord and its directors, officers,
representatives, agents and employees, a copy of which shall be provided to
Landlord. Such insurance shall include broad form all states/other states
coverage. Should any such work be subcontracted, Tenant shall require each
subcontractor of any tier to similarly comply with this Article 9, all in the
strict compliance with Federal and State laws.

9.1.3 Commercial General Liability Insurance. Tenant shall maintain or cause to
be maintained liability insurance as follows:

(a) Commercial general liability insurance for bodily injury (including death)
and property damage that provides limits of not less than ten million dollars
($10,000,000) per occurrence, and ten million dollars ($10,000,000) aggregate,
as respects products/completed operations. General liability limits may be
achieved by combining general liability and umbrella policies.

(b) General liability insurance coverage shall include:

(i) Premises and operations;

(ii) Products/completed operations coverage that is to be maintained for five
(5) years following acceptance of work by Tenant;

(iii) Contractual liability;

(iv) Broad form property damage liability;

(v) Personal injury liability;

 

- 30 -



--------------------------------------------------------------------------------

(vi) Explosion, collapse and underground hazards;

(vii) Independent contractors;

(viii) Cross liability and severability of interests clauses providing that the
insurance applies separately to each insured except with respect to the limits
of liability; and

(ix) The following endorsements, copies of which shall be provided to Landlord:

(A) Inclusion of Landlord and its directors, officers, agents and employees as
additional insureds with respect to this Lease; and

(B) Stipulation that the insurance is primary insurance and that neither
Landlord nor its insurers be called upon to contribute to a loss.

(c) SPECIAL NOTICE—CLAIMS MADE COVERAGE: If any such liability coverage is
written on a claims made basis, the certificate of insurance must clearly so
state and the following additional information must be provided:

(i) Is defense coverage included in the limit (yes or no);

(ii) Aggregate limitations;

(A) General aggregate; and

(B) Products/completed operations aggregate;

(iii) Retroactive date;

(iv) Length of time for extended reporting period;

(v) Limitations on invoking reporting period (if other than nonpayment); and

(vi) Is “Notice of Circumstances” allowed (yes or no).

9.1.4 Comprehensive Automobile Liability Insurance. Comprehensive automobile
liability insurance coverage shall be for bodily injury (including death) and
property damage that provides total limits of not less than one million dollars
($1,000,000) combined single limit occurrence applicable to all owned, non-owned
and hired vehicles.

 

- 31 -



--------------------------------------------------------------------------------

9.2 Insurance Required After Construction. After completion of Construction
Tenant shall maintain or cause to be maintained as applicable, at no cost or
expense to Landlord, the following coverage:

9.2.1 Property Insurance. Prior to the termination of the builders risk (course
of construction) insurance required by Section 9.1.1, Tenant, at its sole cost
and expense, shall arrange property insurance as described below. Tenant shall
continuously keep the Premises and all machinery, furniture, fixtures and
equipment owned by Tenant and located thereon or used in connection therewith,
insured during the Term for the mutual benefit of Tenant and Landlord as
required by this Section 9.2.1.

(a) Such insurance shall include Tenant as named insured and Landlord as an
additional insured and shall provide coverage on virtually an all risk basis,
including the peril of flood (if required by a Leasehold Mortgagee).

(b) Such insurance shall be on a replacement cost basis in an amount not less
than the then current one hundred percent (100%) replacement cost, which at
inception is not less than the cost of the initial Project Improvements, and
with a deductible subject to the Approval of Landlord.

(c) Such insurance shall include coverage for the demolition of a damaged
structure and for increased costs of reconstruction arising from or caused by
changes in building codes and other laws.

(d) Such insurance shall also include comprehensive boiler and machinery
coverage for all objects, including but not limited to boilers, pressure
vessels, pressure piping and other major components or any centralized heating,
air conditioning and cooling system and elevator system.

(e) Business interruption insurance shall be included in an amount sufficient to
cover (i) the Rent payable hereunder and Tenant’s fixed operating expenses, both
for a period of twelve (12) months from the date of any insured loss and
(ii) additional expenses incurred following a loss to continue operations and/or
minimize the suspension of business.

9.2.2 Statutory Workers’ Compensation Insurance. Statutory workers’ compensation
and employer’s liability insurance for not less than one million dollars
($1,000,000) per occurrence applicable to employer’s liability insurance for all
employees engaged in services or operations under this Lease and/or any
construction or other contract arrangement affecting the Land or the Project
Improvements. Coverage shall be specifically endorsed to include an insurer’s
waiver of subrogation in favor of Landlord and its directors, officers,
representatives, agents and employees, a copy of which shall be provided to
Landlord. Such insurance shall include broad form all states/other states
coverage. Should any such work be subcontracted, Tenant shall require each
subcontractor of any tier to similarly comply with this Article 9, all in the
strict compliance with Federal and State laws.

9.2.3 Commercial General Liability Insurance. Tenant shall maintain or cause to
be maintained liability insurance as follows:

(a) Commercial general liability insurance for bodily injury (including death)
and property damage that provides limits of not less than ten million dollars
($10,000,000) per occurrence, and ten million dollars ($10,000,000) aggregate,
as respects products/completed operations. General liability limits may be
achieved by combining general liability and umbrella policies.

 

- 32 -



--------------------------------------------------------------------------------

(b) Liability insurance shall include the following:

(i) Premises and operations;

(ii) Contractual liability;

(iii) Broad form property damage liability;

(iv) Personal injury liability;

(v) Explosion, collapse and underground hazards;

(vi) Independent contractors;

(vii) Cross liability and severability of interests clauses providing that the
insurance applies separately to each insured except with respect to the limits
of liability;

(viii) Host liquor liability; and

(ix) The following endorsements, copies of which shall be provided to Landlord:

(A) Inclusion of Landlord and its directors, officers, agents and employees as
additional insureds with respect to this Lease; and

(B) Stipulation that the insurance is primary insurance and that neither
Landlord nor its insurers be called upon to contribute to a loss.

(c) SPECIAL NOTICE—CLAIMS MADE COVERAGE: If any such liability coverage is
written on a claims made basis, the certificate of insurance must clearly so
state and the following additional information must be provided to Landlord:

(i) Is defense coverage included in the limit (yes or no);

(ii) Aggregate limitations;

(A) General aggregate; and

(B) Products/completed operations aggregate;

(iii) Retroactive date;

 

- 33 -



--------------------------------------------------------------------------------

(iv) Length of time for extended reporting period;

(v) Limitations on invoking reporting period (if other than nonpayment); and

(vi) Is “Notice of Circumstances” allowed (yes or no).

(d) Such insurance shall apply with respect to the Premises and any elevators or
any escalators therein and on, in or about the adjoining sidewalks, streets and
passageways.

9.2.4 Comprehensive Automobile Liability Insurance. Comprehensive automobile
liability insurance coverage shall be for bodily injury (including death) and
property damage that provides total limits of not less than one million dollars
($1,000,000) combined single limit occurrence applicable to all owned, non-owned
and hired vehicles.

9.3 Modification of Insurance Coverage. Not more frequently than once every five
(5) years, either party may request modifications to the insurance coverage
required to be maintained by this Article 9. In addition, either Landlord or
Tenant may obtain and maintain policies of insurance other than those required
to be obtained and maintained by Tenant hereunder; provided, however, that any
such policy shall comply with the provisions applicable to insurance policies
obtained and maintained under this Article 9.

9.4 Evidence Required. Prior to the Effective Date of this Lease and thereafter
not less than thirty (30) days prior to the expiration date of each policy
furnished pursuant to this Article, Tenant shall provide Landlord with a
certificate of insurance executed by an authorized representative of the
insurer(s) evidencing that Tenant’s insurance complies with this Article 9,
including a copy of all required endorsements. An agreement number and
description, assigned by the Landlord, shall be included in all insurance
documents submitted.

9.5 Notice of Cancellation. All policies shall be endorsed to provide not less
than thirty (30) days’ prior written notice of any cancellation, reduction or
material change in coverage. Tenant shall submit certifications annually to
Landlord confirming that the insurance required has been renewed and continues
in place.

9.6 Qualifying Insurers. All policies required by this Article shall be issued
by companies that hold a current policyholder alphabetic and financial size
category rating of not less than A:VIII according to Best’s Insurance Reports.

9.7 Waiver of Subrogation. To the extent permitted by law and without affecting
the coverage provided by insurance required to be maintained hereunder, Landlord
and Tenant each waive any right to recover against the other (a) damages for
injury or death of Persons, (b) damage to property, (c) damage to the Premises
or any part thereof, or (d) claims arising by reason of any of the foregoing, to
the amount and extent that such damages and/or claims are covered (and only to
the extent of such coverage) by insurance actually carried by either Landlord or
Tenant. This provision is intended to restrict each party (as permitted by law)
to recovery against insurance carriers to the extent of such coverage, and waive
fully, and for the benefit of each, any rights and/or claims that might give
rise to a right of subrogation in any insurance carrier.

 

- 34 -



--------------------------------------------------------------------------------

9.8 Proceeds. With respect to builders’ risk (course of construction) and
all-risk property insurance, Landlord shall not interfere with Tenant’s
adjustment of loss. Such insurance proceeds shall be held by any Registered
Mortgagee, or alternatively by any institutional lender or trust company
satisfactory to Landlord, Tenant and any Registered Mortgagee and shall be
applied in accordance with the provisions of this Lease. Any Registered
Mortgagee shall have the right, to the extent same is granted in its Leasehold
Mortgage, to participate in any settlement or adjustment of losses.

9.9 Compliance. Tenant shall observe and comply with the requirements of all
policies of commercial general liability, property and other policies of
insurance at any time in force with respect to the Premises, and Tenant shall so
perform and satisfy the requirements of the companies writing such policies so
that, at all times, companies of good standing satisfactory to Landlord shall be
willing to write or to continue such insurance. Tenant shall, in the event of
any violations or attempted violations of the provisions of this Section by any
subtenant, licensee or other user of any portion of the Premises, take steps,
immediately upon knowledge of such violation or attempted violation, to remedy
or prevent the same, as the case may be.

10. REPAIRS AND MAINTENANCE.

10.1 Tenant’s Ongoing Maintenance Obligation. Tenant shall throughout the Term
of this Lease, without cost to Landlord, take good care of the Premises and keep
the same in good and sanitary order, condition and repair comparable to that of
other first-class apartment or office projects, as applicable, and shall
promptly, at Tenant’s own cost and expense, make all necessary repairs and
replacements, whether interior and exterior, structural and nonstructural,
ordinary as well as extraordinary, foreseen as well as unforeseen, to keep the
Premises in a first-class, safe, clean and sanitary condition that is in
compliance with all Legal Requirements. When used in this Article, the term
“repairs” shall include modifications, additions, deletions, alterations,
replacements or renewals when necessary, and all such repairs made by Tenant
shall be at least equal in quality and class to the original work. Tenant shall
keep and maintain all portions of the Premises and the sidewalks adjoining the
same in a clean and orderly condition, free of accumulation of dirt and rubbish.
Any repairs, modifications or improvements that require the issuance of any
building permit shall be performed in accordance with the provisions of Article
7 of this Lease.

10.2 Landlord’s Consent Required. If Tenant wishes to make any repairs,
modifications or improvements to the Premises that materially affect the value
of the Premises or materially change the external structure or appearance of the
Premises, then Tenant shall submit to Landlord for Landlord’s Approval
documentation that describes the desired repairs, modifications or improvements,
including building elevations, building materials and components, samples of
proposed exterior building materials, and the like, to the extent relevant to
the particular repair, modification or improvement. Landlord’s Approval shall be
given within a reasonable period of time and shall not be unreasonably withheld,
conditioned or delayed, provided that the proposed repair, modification or
improvement shall not, in Landlord’s reasonable judgment, impair the value or
structural integrity of the Project Improvements or not be in harmony with
neighboring buildings or consistent with the Site Plan.

 

- 35 -



--------------------------------------------------------------------------------

11. DESTRUCTION AND RESTORATION.

11.1 Tenant’s Repair Obligation. In case of damage to or destruction of the
Project Improvements or any part thereof by fire or other cause at any time
during the Term of this Lease, Tenant, at Tenant’s sole cost and expense, shall
restore the same as nearly as possible to their value, condition and character
immediately prior to such damage or destruction. Such restoration shall be
commenced and prosecuted with due diligence and in good faith, Unavoidable
Delays excepted, and in accordance with Article 7 of this Lease. In case of
damage to or destruction of the Project Improvements by fire or other cause
resulting in a loss exceeding in the aggregate one hundred thousand dollars
($100,000), Tenant shall promptly give Notice thereof to Landlord.
Notwithstanding the foregoing, in the event of a casualty event in which the
cost of repairing the Project Improvements would exceed fifty percent (50%) of
the fair market value of the Project Improvements immediately prior to such
casualty event (as reasonably determined by Landlord and Tenant), Tenant shall
have the right to terminate this Lease by giving Landlord written notice of such
election within sixty (60) days after the casualty event, provided that each of
the following conditions is satisfied, in which event this Lease shall terminate
as of the date that Tenant all of such conditions: (a) Tenant shall, unless
directed otherwise by Landlord, demolish any remaining Project Improvements,
restore the Premises to the condition it was in prior to the Effective Date and
vacate the Premises; (b) deliver to any Registered Mortgagee insurance proceeds
in the amount necessary to pay the principal balance of the Leasehold Mortgage,
after deduction of the amounts necessary to satisfy Tenant’s obligations under
clause (a) or receipt by Landlord of other security sufficient to ensure that
the obligations of Tenant under clause (a) will be satisfied; (c) deliver to
Landlord all insurance proceeds paid or payable to Tenant as a result of the
casualty event to the extent not used by Tenant to satisfy its obligations under
clauses (a) and (b); and (d) pay to Landlord all Rent accruing under this Lease
through the termination date. In addition, Tenant acknowledges and agrees that
it shall not be entitled to a refund of any portion of the Prepaid Base Rent.

11.2 Insurance Proceeds.

(a) All insurance proceeds paid either to Tenant or to a Person described in
Section 9.8 on account of any damage or destruction, less the actual cost, fees
and expenses, if any, incurred in connection with the adjustment of the loss
(which costs, fees and expenses shall be reimbursed to the party incurring such
expenses), shall be applied to the payment of the cost of the restoration or
repairs of such damage or destruction. Such work may include the cost of
demolition and temporary repairs and for the protection of property pending the
completion of permanent restoration, repairs, replacements, rebuilding or
alterations (all of which temporary repairs, protection of property and
permanent restoration, repairs, replacement, rebuilding or alterations are
hereinafter collectively referred to as the “restoration”). Such proceeds held
by a trustee shall be paid out from time to time to Tenant or in accordance with
its directions, as such restoration progresses.

 

- 36 -



--------------------------------------------------------------------------------

(b) If the insurance money at the time held by a Person described in
Section 9.8, less the actual cost, fees and expenses, if any, incurred in
connection with the adjustment of the loss, shall be insufficient in the
judgment of any Registered Mortgagee or Landlord to pay the entire cost of such
restoration, Tenant shall, upon demand of the Registered Mortgagee or Landlord,
either pay the deficiency to the trustee prior to commencement or continuation
of construction or provide adequate security to guarantee the payment of such
costs. Such security may be in the form of a letter of credit, bank guarantee,
unconditional loan commitment or other guarantee satisfactory to the Registered
Mortgagee or Landlord, as applicable.

(c) Upon the receipt by Landlord of satisfactory evidence that the restoration
has been fully completed and paid for in full and that there are no liens of the
character referred to in Article 13, and there is no Event of Default under the
terms, conditions, covenants and agreements of this Lease that can be cured by
the payment of money or any breach hereunder that has become an Event of
Default, any balance of the insurance proceeds at the time held by any insurance
trustee shall be paid to Tenant.

11.3 Rent Abatement. In the event of a casualty, Tenant shall not be entitled to
any abatement of Rent.

11.4 Waiver of Statutory Provisions. Tenant hereby waives the provisions of
Sections 1932, 1933, 1941 and 1942 of the Civil Code of California, or any
similar laws now or hereafter in effect, that would relieve Tenant from any
obligation to pay Rent under this Lease due to any damage or destruction.

12. CONDEMNATION.

12.1 Partial Condemnation. If (a) there occurs a partial Taking of the Project
Improvements or the Land in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special or (b) the use or occupancy
of the Premises or any part thereof shall be temporarily requisitioned by any
governmental authority, civil or military, then, in either event, this Lease
shall continue in full effect notwithstanding such partial Taking or
requisition. Tenant shall, at its expense, repair and restore any damage caused
by any such partial Taking or requisition, so that after the completion of such
restoration the Project Improvements shall be, as nearly as possible, in a
condition as good as the condition thereof immediately prior to such partial
Taking or requisition. Such restoration shall be performed in accordance with
Article 7 of this Lease. In the event of any temporary requisition, Tenant shall
be entitled to receive the entire net award payable by reason of such temporary
requisition. The net award for any partial Taking shall be deposited and
disbursed in the same manner as insurance proceeds are disbursed pursuant to
Article 11.2. Upon completion of such restoration, any portion of the award then
remaining will be allocated as follows:

(a) First to Landlord, to the extent of the fair market value of the Land (as
encumbered by this Lease) as to the portion of the Land so taken, as of the date
of the Taking;

 

- 37 -



--------------------------------------------------------------------------------

(b) Second, to Tenant, to the extent of the fair market value of the Project
Improvements (plus any portion of the award recoverable by Tenant for diminution
in value of the Project Improvements because of a taking of all or any portion
of the north parking garage shown on the Site Plan), but only to the extent that
the condemnation proceeds for such Project Improvements were not used for
restoration of the Project Improvements or for any costs of demolition or
removal of portions of the Project Improvements so taken; and

(c) Third, the ratio of the fair market value of the Land to the combined fair
market value of the Land and the Project Improvements (the “Land Ratio”) and the
ratio of the fair market value of the Project Improvements to the combined fair
market value of the Land and the Project Improvements (the “Project Improvements
Ratio”), with Landlord being entitled to receive an amount equal to the balance
multiplied by the Land Ratio, and Tenant being entitled to receive an amount
equal to the balance multiplied by the Project Improvements Ratio.

If the cost of any repairs required to be made by Tenant pursuant to this
Section shall exceed the amount of the net award, the deficiency shall be paid
by Tenant. No payments shall be made to Tenant pursuant to this Section if an
Event of Default shall have happened and be continuing under this Lease unless
and until such Event of Default shall have been cured or removed.

12.2 Total Taking. In the event of a Taking of the Project Improvements or the
Land of such magnitude that it is not feasible to restore the Project
Improvements pursuant to Section 12.1, then this Lease shall terminate as of the
date of such Taking, Rent and other charges payable by Tenant hereunder shall be
abated as of the date of the Taking, and Tenant shall be discharged from any
responsibility to restore the Project Improvements. No Prepaid Base Rent shall
be refunded. In such event, the award for such Taking shall be allocated as
follows:

(a) First, to Landlord until Landlord has received the fair market value of the
Land;

(b) Second, to Tenant until Tenant has received the fair market value of its
leasehold estate;

(c) Third, the balance of such proceeds shall be allocated between Landlord and
Tenant, with Landlord being entitled to receive an amount equal to the balance
multiplied by the Land Ratio, and Tenant being entitled to receive an amount
equal to the balance multiplied by the Project Improvements Ratio.

12.3 Condemnation Award Defined. For the purposes of this Article, all amounts
paid pursuant to any agreement with any condemning authority that has been made
in settlement of or under threat of any condemnation or other eminent domain
proceeding affecting the Premises shall be deemed to constitute an award made in
such proceeding.

 

- 38 -



--------------------------------------------------------------------------------

12.4 Abatement or Reduction of Rent. In the event of a Taking, Tenant shall not
be entitled to any abatement or reduction of Rent, except as expressly provided
in Section 12.2 above.

12.5 Lease Provisions Controlling. The provisions of this Lease shall determine
the rights and obligations of the parties in connection with any condemnation.
Landlord and Tenant understand and agree that the provisions of this Article 12
are intended to govern fully the rights and obligations of the parties in the
event of a Taking of all or any portion of the Premises. Accordingly, each of
the parties hereby waives any right to terminate this Lease in whole or in part
under Sections 1265.110 through 1265.160 of the California Code of Civil
Procedure or under any similar Law now or hereafter in effect.

13. LIENS.

13.1 Discharge of Liens. During the Term of this Lease, Tenant shall not permit
to remain, and shall promptly discharge, at its sole cost and expense, all Liens
(other than Liens created by Landlord) upon the Premises or any part thereof;
provided, however, that the existence of any mechanics’ liens or rights thereto
shall not constitute a violation of this Article if payment is not yet due under
the contract that is the foundation of such liens or rights thereto. Tenant
shall have the right to contest with due diligence the validity or amount of any
Lien or claimed Lien provided that Tenant has deposited with the court in which
the proceedings are pending cash, or a bond from a reputable corporate surety or
other reasonable assurance of payment by Tenant, made within thirty (30) days
after the date of recording of the Lien, as assurance that any final judgment
thereon, or such process as may be issued for the enforcement thereof, shall be
paid and discharged forthwith. On final determination of the Lien or claim of
Lien, Tenant shall immediately pay any judgment rendered with all proper costs
and charges and shall have the Lien released or judgment satisfied at Tenant’s
own expense. If Tenant shall fail to do so, Landlord may at its option, and upon
thirty (30) days’ prior Notice to Tenant, pay any such final judgment and clear
the title to the Premises therefrom. If within thirty (30) days after the date a
Lien is recorded Tenant shall fail to contest with due diligence the validity or
amount of any such Lien or claimed Lien, Landlord may, but shall not be required
to, contest the validity or amount of any such Lien or claimed Lien or settle or
compromise the same without inquiring into the validity of the claim or the
reasonableness of the amount thereof. All such sums paid by Landlord and all
expenses incurred by it in connection therewith shall be Additional Rent and
shall be payable to Landlord by Tenant on demand.

13.2 Notice of Nonresponsibility. Landlord shall have the right at all times to
post and keep posted on the Premises any notices permitted or required by law,
or that Landlord shall deem proper, for the protection of Landlord, the Land,
the Project Improvements and any other party having an interest therein, from
mechanics’ and materialmen’s liens, and Tenant shall give to Landlord at least
ten (10) Business Days’ prior Notice of commencement of any Construction on the
Premises.

13.3 Notice of Liens. Should any Lien be filed against the Premises or should
any action of any character affecting the title hereto be commenced, Tenant
shall give Landlord Notice thereof as soon as notice of such Lien or action
comes to the knowledge of Tenant.

 

- 39 -



--------------------------------------------------------------------------------

14. LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS. If Tenant shall at any time
fail to pay any Imposition or other charge in accordance with Article 5 within
the time period therein permitted, or shall fail to pay for or maintain any of
the insurance policies required in Article 9 within the time therein permitted,
or shall fail to make any other payment or perform any other act on its part to
be made or performed hereunder within the time permitted by this Lease, then
Landlord, after thirty (30) days’ Notice to Tenant (or, in case of an emergency,
on such notice, or without notice, as may be reasonable under the
circumstances), and without waiving or releasing Tenant from any obligation of
Tenant hereunder, may (but shall not be required to): (a) pay such Imposition or
other charge payable by Tenant pursuant to the provisions of Article 5, or
(b) pay for and maintain such insurance policies provided for in Article 9, or
(c) make such other payment or perform such other act on Tenant’s part to be
made or performed as provided in this Lease. All sums so paid by Landlord and
all costs and expenses incurred by Landlord in connection with the performance
of any such act, together with interest thereon at a rate equal to the greater
of (a) twelve percent (12%) per annum, or (b) five percent (5%) above the Prime
Rate compounded quarterly (not to exceed, however, the maximum legal rate then
permitted by law), calculated from the respective dates of Landlord’s making of
each such payment or incurring of each cost or expense, shall constitute
Additional Rent payable by Tenant under this Lease and shall be paid by Tenant
to Landlord on demand. Landlord shall not be limited in the proof of any damages
that Landlord may claim against Tenant arising out of or by reason of Tenant’s
failure to provide and keep in force insurance as aforesaid, to the amount of
the insurance premium or premiums not paid or incurred by Tenant and that would
have been payable upon such insurance, but Landlord shall also be entitled to
recover as damages for such breach, the uninsured amount of any loss (to the
extent of any deficiency in the insurance required by the provisions of this
Lease), damages, costs and expenses of suit, including attorneys’ fees, suffered
or incurred by reason of damage to, or destruction of, the Project Improvements,
occurring during any period in which Tenant shall have failed or neglected to
provide insurance as aforesaid.

15. INDEMNIFICATION BY TENANT.

15.1 Scope of Indemnification. Except with respect to Hazardous Materials, which
are governed by Article 16, Tenant shall indemnify, protect and defend Landlord
and its directors, officers, employees and agents, against, and hold Landlord
and its directors, officers, employees and agents, harmless from, any and all
liabilities, obligations, losses, damages, fines, penalties, claims, demands,
suits, actions, causes of action, charges, judgments, costs and expenses
(including all reasonable architects’ and attorneys’ fees and court costs)
(collectively, “Losses”) of any nature whatsoever, including but not limited to
any Losses to or resulting from Landlord’s inability to use or interference with
the Public Improvements, arising from, or in connection with, any of the
following occurring during the Term:

(a) Any injury to or death of any Person or any damage to property occurring
from any use of or cause in, on or about the Premises or any part thereof, or
any adjacent street, alley, sidewalk, curb or passageway;

(b) Any injury to or death of any Person or any damage to property occurring
from any use of or cause in, on or about the Premises caused by Tenant or its
directors, officers, employees, agents or invitees;

 

- 40 -



--------------------------------------------------------------------------------

(c) The use, non-use, condition, possession, occupation, operation, repair,
maintenance or management of the Premises or any part thereof;

(d) Any Construction, reconstruction, repairs, changes or alterations on or to,
or any work done in, on or about, the Premises or any part thereof including,
without limitation thereto, the Construction of the Project Improvements or any
other improvements, or any work done in connection therewith;

(e) Any negligent or tortious act on the part of Tenant or any of its agents,
contractors, employees, successors and assigns, sublessees, licensees or
invitees;

(f) Failure of Tenant to maintain the Premises and the adjoining streets,
alleys, ways, sidewalks, curbs, passageways or adjacent spaces in good and
sanitary order, condition or repair;

(g) Failure of Tenant to perform or comply with any term, covenant or condition
of this Lease; or

(h) Violation by Tenant of any contract or agreement to which Tenant is a party
or any Legal Requirement, in each case affecting the Premises, or any part
thereof, or the ownership, occupancy, use, possession, operation, repair,
maintenance or management of the Premises.

15.2 Exclusions. There is hereby expressly excluded from the scope of the
foregoing indemnity any Losses to the extent resulting from the gross negligence
or willful misconduct of Landlord and its directors, officers, employees,
agents, contractors and licensees.

15.3 Tender of Defense. If any action or proceeding the subject of this Article
15 is brought against Landlord or its directors, officers, agents, employees,
contractors or licensees, Tenant shall, upon Notice from Landlord and at
Tenant’s expense, defend such action or proceeding through counsel reasonably
acceptable to Landlord.

15.4 Consequential Damages Limitation. Notwithstanding anything to the contrary
in this Lease, Tenant shall not be obligated to indemnify Landlord for or pay to
Landlord consequential damages under this Lease, other than for lost revenue at
the Station, and, to the extent deemed consequential damage and not otherwise
included in such lost revenue, the Cessation of Operations Fee referenced in
Section 8.2(b) above.

15.5 Survival. The provisions of this Article 15 shall survive the termination
of this Lease.

16. HAZARDOUS MATERIALS.

16.1 Definition of Hazardous Materials. As used herein, the term “Hazardous
Material” means any hazardous or toxic substance, material or waste, or any
pollutant or contaminant, or any substance that is or becomes regulated by any
local governmental authority,

 

- 41 -



--------------------------------------------------------------------------------

the state in which the Premises is located, or the United States Government. The
term “Hazardous Material” includes, but is not limited to, any material or
substance that is (a) designated as a “hazardous substance” pursuant to section
311 of the Federal Water Pollution Control Act (33 U.S.C. § 1321),
(b) designated as a “toxic pollutant” pursuant to section 307 thereof (33 U.S.C.
§ 1317), (c) defined as a “hazardous waste” pursuant to section 1004 of the
Federal Resource Conservation and Recovery Act, 42 U.S.C. section 6901, et seq.
(42 U.S.C. § 6903), (d) defined as a “hazardous substance” pursuant to section
101 of the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601, et seq.), (e) asbestos, (f) petroleum (including crude oil or
any fraction thereof, natural gas, natural gas liquids, liquefied natural gas,
or synthetic gas usable for fuel, or any mixture thereof), (g) petroleum
products, (h) polychlorinated biphenyls, (i) urea formaldehyde, (j) radon gas,
(k) radioactive matter, (1) medical waste, and (m) chemicals that may cause
cancer or reproductive toxicity.

16.2 Definition of Environmental Requirements. As used herein, the term
“Environmental Requirements” means all laws, ordinances, rules, regulations,
orders and other requirements of any government or public authority now in force
or that may hereafter be in force relating to protection of human health or the
environment from Hazardous Material, including all requirements pertaining to
reporting, licensing, permitting, investigation and remediation of emissions,
discharges, storage, disposal or releases of Hazardous Materials and all
requirements pertaining to the protection of the health and safety of employees
or the public with respect to Hazardous Material.

16.3 General Obligations. Tenant shall not bring or keep, or permit to be
brought or kept, on or about any part of the Premises any Hazardous Materials.
Tenant shall not manufacture, generate, treat, handle, store or dispose of any
Hazardous Materials on or about any part of the Premises, or use the Premises
for any such purpose, or emit, release or discharge any Hazardous Materials into
any air, soil, surface water or groundwater comprising the Premises, or permit
any Person using or occupying the Premises to do any of the foregoing. Tenant
shall comply, and shall cause all Persons using or occupying the Premises to
comply, with all Environmental Requirements applicable to the Premises, the use
or occupancy of the Premises or any operation or activity thereon. Tenant shall
immediately furnish Landlord with copies of any (a) notices received from any
insurance company or governmental agency or inspection bureau regarding any
unsafe or unlawful conditions on the Premises, and (b) notices or other
communications sent by or on behalf of Tenant to any Person relating to
Environmental Requirements or Hazardous Materials.

16.4 Notice of Violations. Tenant shall, within ten (10) days after Tenant’s
receipt thereof, give written notice to Landlord of any notice or other
communication regarding any (a) actual or alleged violation of Environmental
Requirements by Tenant or with respect to the Premises, (b) actual or threatened
migration of Hazardous Material to or from the Premises, or (c) the existence of
Hazardous Material in or on the Premises or regarding any actual or threatened
investigation, inquiry, lawsuit, claim, citation, directive, summons,
proceeding, complaint, notice, order, writ or injunction relating to any of the
foregoing.

 

- 42 -



--------------------------------------------------------------------------------

16.5 Tenant Indemnification. Tenant shall indemnify and defend Landlord against
and hold Landlord harmless from all claims, demands, liabilities, damages,
fines, encumbrances, liens, losses, costs and expenses, including reasonable
attorneys’ fees and disbursements, and costs and expenses of investigation,
arising from or related to the introduction on or after the Effective Date of
Hazardous Material brought in or on the Premises or the actual or threatened
migration on or after the Effective Date of Hazardous Material originating from
the Premises that were not located on or under the Premises before the Effective
Date or the occurrence on or after the Effective Date of a violation of
Environmental Requirements by Tenant with respect to the Premises. To the extent
Tenant has an indemnification obligation under this Section 16.5, Tenant shall,
to the reasonable satisfaction of Landlord, perform all remedial actions
necessary to remove any Hazardous Material in, under or on the Premises on or
after the Effective Date or to remedy actual or threatened migration from the
Premises of any Hazardous Material or to remedy any actual or threatened
violation of Environmental Requirements. This Section 16.5 shall survive
termination of this Lease.

16.6 Landlord Indemnification. Landlord shall indemnify and defend Tenant
against and hold Tenant harmless from all claims, demands, liabilities, damages,
fines, encumbrances, liens, losses, costs and expenses, including reasonable
attorneys’ fees and disbursements, and costs and expenses of investigation,
arising from or related to the existence prior to the Effective Date of
Hazardous Material brought in, on or under the Land or the actual or threatened
migration prior to the Effective Date of Hazardous Material from the Land or the
existence prior to the Effective Date of a violation of Environmental
Requirements by Landlord with respect to the Land. To the extent Landlord has an
indemnification obligation under this Section 16.6, Landlord shall, to the
reasonable satisfaction of Tenant, perform all remedial actions necessary to
remove any Hazardous Material in or on the Land or to remedy actual or
threatened migration from the Property of any Hazardous Material or to remedy
any actual or threatened violation of Environmental Requirements, provided,
however, such remedial action is required under Environmental Requirements. This
Section 16.6 shall survive termination of this Lease.

16.7 Permitted Activities. Notwithstanding the foregoing, Landlord acknowledges
and agrees that Tenant shall be permitted to store and use on the Premises from
time to time certain Hazardous Material whose nature and quantities are
customary in connection with the permitted uses of the Premises, but only in
amounts and for purposes that comply with Environmental Requirements and that
Tenant shall not be required to provide Landlord with specific notice of any
such storage or use; provided, however, that Tenant shall at all times comply
with all Environmental Requirements pertaining to any such Hazardous Material.

17. SURRENDER OF THE PREMISES.

17.1 Surrenders. On the last day of the Term or upon any earlier termination of
this Lease pursuant to the terms hereof, or upon any reentry by Landlord upon
the Premises pursuant to Article 18, Tenant shall surrender the Premises to
Landlord in good order, condition and repair, reasonable wear and tear excepted,
free and clear of any Hazardous Material for which Tenant is responsible
hereunder and all Liens and encumbrances (including, without limitation, any
sublease of this Lease), other than the Permitted Exceptions or those created by
Landlord. Title to all personal property of Tenant located in or upon the
Premises shall remain in Tenant, and upon the expiration or earlier termination
of this Lease the same may, and upon the demand of Landlord shall, be removed
and any resultant damage to the Premises shall be repaired by and at the expense
of Tenant. Landlord may cause any of said personal property that is not removed

 

- 43 -



--------------------------------------------------------------------------------

from the Premises within thirty (30) days after the date of any termination of
this Lease to be removed from the Premises and stored at Tenant’s expense, or,
at Landlord’s election said personal property thereafter shall belong to
Landlord without the payment of any consideration, subject to the rights of any
Person holding a perfected security interest therein. Tenant shall execute,
acknowledge and deliver to Landlord such instruments of further assurance in
recordable form as in the opinion of Landlord are necessary or desirable to
release and quitclaim to Landlord all right, title and interest of Tenant in and
to the Premises.

17.2 Demolition Fund. Notwithstanding anything in Section 17.1 to the contrary,
Landlord shall have the right, by giving Tenant written notice at least five
(5) years prior to the Expiration Date, to require that Tenant deliver the
Premises to Landlord on the Expiration Date in the same condition the Premises
was delivered to Tenant, with all Project Improvements demolished and all debris
removed from the Land. If Landlord elects to exercise such right, Landlord also
shall deliver to Tenant, concurrently with Landlord’s notice that it is
exercising such right, an estimate of the cost of such demolition and debris
removal (the “Estimated Demolition Cost”) from a third party contractor
experienced in such matters. On the first day of each and every month for the
remainder of the Term, Tenant shall deposit one-sixtieth (1/60th) of the total
Estimated Demolition Cost into escrow with a third party and pursuant to an
escrow agreement mutually acceptable to Landlord and Tenant in the exercise of
their reasonable discretion. Tenant shall be entitled to use such escrowed funds
to pay for the cost of such demolition and debris removal, and, if Tenant
defaults in its obligations to perform such demolition and debris removal under
this Section 17.2, Landlord shall have the right (without in any way limiting
Landlord’s other rights or remedies resulting from a default by Tenant) to use
the escrowed funds to perform such obligations for Tenant. If any escrowed funds
remain after Tenant has fully complied with its obligations under this
Section 17.2, Tenant shall be entitled to receive such excess funds. If the
escrowed funds are not sufficient to pay for the required demolition and debris
removal, Tenant shall pay for such shortfall.

18. DEFAULT BY TENANT.

18.1 Events of Default. The occurrence of any of the following shall constitute
a breach of this Lease and an Event of Default by Tenant:

(a) any failure by Tenant to pay any Rent or to make any other payment required
to be made by Tenant hereunder when due and such failure continues for five
(5) days after notice from Landlord to Tenant of such failure;

(b) the abandonment of the Premises by Tenant or the breach by Tenant of any of
its obligations under Section 8.2;

(c) a failure by Tenant to observe and perform any provision of this Lease to be
observed or performed by Tenant other than those referred to in another
subsection of this Section 18.1, where such failure continues for thirty
(30) days; provided, however, that if the nature of such default is such that
the same cannot reasonably be cured within such thirty (30) day period, Tenant
shall not be deemed to be in default if Tenant shall commence such cure within
the initial thirty (30) day period and thereafter diligently prosecute the cure
to completion as soon as reasonably possible;

 

- 44 -



--------------------------------------------------------------------------------

(d) the making by Tenant of any general assignment for the benefit of creditors;
the filing by or against Tenant of a petition to have Tenant adjudged a bankrupt
or of a petition for reorganization or arrangement under any present or future
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days), the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within thirty (30) days;

(e) if at any time Tenant is unable to purchase (irrespective of premium cost)
any type of insurance required hereunder, or its able to purchase the type but
in amounts of liability less than those required hereunder and such breach is
not cured within ten (10) Business Days of its occurrence; or

(f) the Opening Date has not occurred by the Completion Due Date and Tenant has
not paid the Completion Delay Payment as and when required by Section 7.2.1.

18.2 Landlord’s Right to Terminate. Subject to the rights of any Registered
Mortgagee to cure an Event of Default pursuant to Section 21.3(b), if any such
Event of Default shall occur, then in addition to any other remedies available
to Landlord at law or in equity or in the succeeding Sections, Landlord shall
have the immediate option to terminate this Lease and all rights of Tenant
hereunder by giving Notice of such intention to terminate the Lease. If Landlord
shall so elect, then Landlord may recover from Tenant:

(a) the worth at the time of award of any unpaid Rent that had been earned at
the time of such termination; plus

(b) the worth at the time of award of the amount by which the unpaid Rent that
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus

(c) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided as computed pursuant
to California Civil Code Section 1951.2(b); plus

(d) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom; plus

 

- 45 -



--------------------------------------------------------------------------------

(e) such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable California law.

As used herein, the words “time of the award” shall mean either the date upon
which Tenant pays to Landlord the amount recoverable by Landlord as hereinabove
set forth or the date of entry of any determination, order or judgment of any
court, other legally constituted body, or any arbitrator(s), determining the
amount recoverable, whichever first occurs. Any claims for damages pursuant to
the foregoing provisions shall be immediately enforceable by Landlord against
Tenant by suit and shall be provable in any bankruptcy or insolvency proceedings
involving Tenant. As used in subparagraphs (a) and (b) above, the “worth at the
time of award” is computed by allowing interest at a rate equal to the greater
of twelve percent (12%) per annum, or five percent (5%) over the Prime Rate in
effect at the time of award, not to exceed the maximum legal rate permitted by
law. As used in subparagraph (c) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).

18.3 Landlord’s Right of Reentry. If any such Default occurs, Landlord shall
also have the right, with or without terminating this Lease, to reenter the
Premises and remove all Persons and property from the Premises; such property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Tenant.

18.4 Landlord’s Right to Relet the Premises. In the event of the vacation or
abandonment of the Premises by Tenant, or if Landlord shall elect to reenter as
provided in Section 18.3 or shall take possession of the Premises pursuant to
legal proceeding or pursuant to any notice provided by law, then if Landlord
does not elect to terminate this Lease as provided in Section 18.2, then
Landlord may from time to time, without terminating this Lease, either recover
all Rent as it becomes due or relet the Premises or any part thereof for such
term or terms and at such rental or rentals and upon such other terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises. If Landlord elects to so relet,
then rentals received by Landlord from such reletting shall be applied: first,
to the payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord; second, to the payment of any cost of such reletting; third, to the
payment of the cost of any alterations and repairs to the Premises; fourth, to
the payment of Rent due and unpaid hereunder; and the residue, if any, shall be
held by Landlord and applied in payment of future Rent as the same may become
due and payable hereunder. Should the amount of rental received from such
reletting during any month that is applied to the payment of Rent hereunder be
less than that agreed to be paid during that month by Tenant hereunder, then
Tenant shall pay such deficiency to Landlord immediately upon demand therefor by
Landlord. Such deficiency shall be calculated and paid monthly. Tenant shall
also pay to Landlord, as soon as ascertained, any costs and expenses incurred by
Landlord in such reletting or in making such alterations and repairs not covered
by the rentals received from such reletting.

18.5 No Automatic Termination. No reentry or taking possession of the Premises
by Landlord pursuant to Sections 18.3 or 18.4 shall be construed as an election
to terminate this Lease unless a Notice of such intention is given to Tenant or
unless the termination thereof is decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
Event of Default by Tenant, Landlord may at any time after such reletting elect
to terminate this Lease for any such Event of Default.

 

- 46 -



--------------------------------------------------------------------------------

19. ASSIGNMENT AND SUBLETTING.

19.1 Assignments Requiring Landlord’s Approval. Tenant shall not Transfer any or
all of the right, title and estate of Tenant in the Premises or in this Lease,
or more than fifty percent (50%) (on a consolidated basis) of the stock,
partnership interest or membership interests in Tenant, without the prior
Approval of Landlord, which Approval shall not be unreasonably withheld,
conditioned or delayed. The Approval by Landlord of one Transfer shall not be
deemed to be an Approval by Landlord of any subsequent Transfer. If the Transfer
is Approved by Landlord and the Transfer occurs, the transferor shall be
released from liability accruing under this Lease after the date of such
Transfer.

19.2 Subletting. Tenant shall not sublet all of the Project Improvements or its
entire leasehold estate in the Premises, without the prior Approval of Landlord,
which Approval shall not be unreasonably withheld, conditioned or delayed; and
no such subletting shall relieve Tenant of any liability or obligation under
this Lease. Notwithstanding the foregoing, Tenant may sublease apartment or
office units, as applicable, to the subtenants for their occupancy without
Landlord’s consent, provided the term of such sublease does not extend beyond
the Term and provided the sublease otherwise is made subject and subordinate to
this Lease.

19.3 Transfer of Partnership Interest or Corporate Stock or Assets. A sale,
transfer or assignment of a general partner’s interest or any portion thereof in
Tenant, if Tenant is a partnership, or a sale, transfer or assignment of fifty
percent (50%) or more of the voting stock or voting interest of Tenant if Tenant
is a corporation or limited liability company, or the sale of all or
substantially all of the Tenant’s assets, whether such sale, transfer or
assignment occurs in a single transaction or a series of transactions, shall be
deemed a Transfer and require Landlord’s consent in accordance with Section 19.1
above; provided, however, that Landlord’s consent shall not be required in
connection with a Transfer to an Affiliate of Workday, Inc.

19.4 Documentation. Tenant agrees that any instrument by which Tenant transfers
this Lease or any interest therein or sublets or otherwise transfers all or any
portion of the Premises shall expressly provide that the transferee may not
further assign this Lease or any interest therein or sublet the sublet space
(other than occupancy subtenants described in the last sentence of Section 19.2
above) without Landlord’s prior written consent (which consent shall be subject
to the provisions of this Article 19), and that the transferee will comply with
all of the provisions of this Lease and that Landlord may enforce the Lease
provisions directly against such transferee. No permitted subletting by Tenant
shall be effective until there has been delivered to Landlord a counterpart of
the sublease in which the subtenant agrees to be and remain jointly and
severally liable with Tenant for the payment of rent pertaining to the sublet
space and for the performance of all of the terms and provisions of this Lease;
provided, however, that the subtenant shall be liable to Landlord for rent only
in the amount set forth in the sublease. Upon Tenant’s request, Landlord will
execute and deliver to Tenant and any subtenant occupying at least twenty-five
thousand (25,000) rentable square feet of office space or five thousand
(5,000) rentable square feet of retail space a non-disturbance and attornment
agreement on a form reasonably acceptable to Landlord and consistent with the
terms of this Lease. No permitted

 

- 47 -



--------------------------------------------------------------------------------

transfer shall be effective unless and until there has been delivered to
Landlord a counterpart of the assignment in which the transferee assumes all of
Tenant’s obligations under this Lease arising on or after the date of the
assignment. The failure or refusal of a subtenant or transferee to execute any
such instrument shall not release or discharge the subtenant or transferee from
its liability as set forth above.

19.5 Effect of Invalid Assignment. Any sublease or transfer made contrary to the
terms of this Article shall be void and shall constitute a material breach of
this Lease.

20. LANDLORD’S RIGHT TO MORTGAGE AND SELL OR ASSIGN.

20.1 Mortgage by Landlord. Landlord shall have the right at all times to
Mortgage or hypothecate its ownership of the Land and its interest in this
Lease; provided, however, that such fee Mortgage or encumbrance shall at all
times be subject and subordinate to this Lease, the leasehold estate of Tenant
created hereby, and any Leasehold Mortgage encumbering this Lease and any new
lease given pursuant to Section 21.3(d) (the mortgagee or beneficiary under any
such Mortgage being called herein the “Fee Mortgagee”). Without limiting the
generality of the foregoing, in the event of a foreclosure of any such Fee
Mortgage, or of any other action or proceeding for the enforcement thereof, or
of any sale thereunder, this Lease will not be barred, terminated, cut-off or
foreclosed, nor will the rights and possession of Tenant hereunder be disturbed,
if no Event of Default has occurred in the payment of Rent due or the
performance of Tenant’s other obligations hereunder. Upon the request of any Fee
Mortgagee, Tenant shall execute any amendment to this Lease that does not, in
the opinion of Tenant’s counsel, adversely affect Tenant’s rights hereunder.

20.2 Sale by Landlord.

20.2.1 Landlord’s Right to Sell. Nothing contained in this Lease shall be deemed
in any way to limit, restrict or otherwise affect the right of Landlord at any
time and from time to time to sell, transfer, assign or convey all or any
portion of the right, title and estate of Landlord in the Land and in this
Lease; provided, however, that in each such instance any such sale, transfer,
assignment or conveyance shall by its express terms recognize and confirm
(i) that such sale, transfer, assignment or conveyance is in all respects
subject to the Lease and to the leasehold estate of Tenant created by this
Lease; and (ii) the right of possession of Tenant to the Premises and Tenant’s
other rights arising out of this Lease shall not be affected or disturbed in any
way by any such sale, transfer, assignment or conveyance. Landlord agrees to
provide Tenant with written notice of Landlord’s intent to sell, transfer,
assign or convey the Land prior to Landlord’s soliciting bids from the public or
otherwise entering into an agreement to sell, transfer, assign or convey the
Land. Any other provision of this Lease to the contrary notwithstanding, each
covenant, agreement or obligation of Landlord under this Lease relating to the
ownership or use of the Project Improvements is intended to and shall constitute
a covenant running with the title to the Land and shall be binding upon the
owner from time to time of the Land.

20.2.2 Notice of Sale. In the event that Landlord proposes to sell the Land
and/or transfer its interest in the Lease during the Term, Landlord shall use
good faith efforts to send Tenant written notice of the same prior to or
concurrent with public notification of such sale.

 

- 48 -



--------------------------------------------------------------------------------

20.3 Termination of Landlord’s Liability. At such time and each such time as
Landlord shall sell, transfer, assign or convey the entire right, title and
estate of Landlord in the Land and in this Lease and shall turn over to the
transferee any funds or other property then held by Landlord under this Lease in
which Tenant has an interest, all obligations and liability on the part of
Landlord arising under this Lease after the effective date of such sale,
transfer, assignment or conveyance shall terminate as to the transferor, and
thereupon all such liabilities and obligations shall be binding upon such new
owner of the entire right, title and estate of Landlord in the Premises and in
this Lease.

21. TENANT’S RIGHT TO HYPOTHECATE LEASE.

21.1 Mortgage by Tenant, Tenant may from time to time execute one or more
Leasehold Mortgages encumbering all or any portion of the right, title and
estate of Tenant in the Premises or in this Lease, provided that such Leasehold
Mortgages shall at all times be subject and subordinate to, and shall not affect
or become a lien upon, Landlord’s right, title or estate in the Premises or in
this Lease. If Tenant shall subject all or a portion of its right, title or
estate in the Premises or in this Lease to a Leasehold Mortgage, and if the
Leasehold Mortgagee shall forward to Landlord a copy of such Leasehold Mortgage,
together with a Notice setting forth the name and address of the Leasehold
Mortgagee (in each such instance, a “Registered Mortgagee”), then, until such
time, if any, that such Leasehold Mortgage shall be satisfied on the Official
Records, such Registered Mortgagee shall be entitled to the rights and
protections set forth in Section 21.3. The obligations secured by any Leasehold
Mortgage shall be payable in full at least one (1) year prior to expiration of
the Term.

21.2 Leasehold Mortgagees Criteria. The loan evidenced by any such Leasehold
Mortgage shall be issued only by responsible bona fide institutional lenders.
The term “institutional lender” shall consist of any one or combination of the
following lending institutions: a national or state bank, a federal or state
savings and loan association, an insurance company, a trust company, a pension,
retirement or welfare fund, a foreign bank agency licensed in California, or any
other Person having a net worth of one hundred million dollars ($100,000,000) or
more whether or not a so-called institution. The term “responsible bona fide”
shall mean at the time the loan is made or the contract or commitment to enter
into the loan is entered into, a lender who is one of the ten (10) largest
banking institutions qualified to do business in the State of California; or one
of the ten (10) largest insurance lending institutions in the United States
qualified to do business in the State of California; or any other Person (which
may include a bank or insurance institution) engaged in the ordinary course of
business as a lender with net unencumbered assets in the amount of not less than
one hundred million dollars ($100,000,000) that is duly licensed or registered
with any regulatory agency having jurisdiction over its operation, if any, and
is not under any order or judgment of any court or administrative agency
restricting or impairing its operation as a lender where the restriction or
impairment would be directly related to the proposed loan to Tenant.

 

- 49 -



--------------------------------------------------------------------------------

21.3 Notice to and Rights of Registered Mortgagees.

(a) When giving Notice to Tenant with respect to any Event of Default, Landlord
shall also serve a copy of each such Notice upon any Registered Mortgagee. No
Notice of Event of Default under this Lease shall be effective or binding upon
the Registered Mortgagee unless and until a copy thereof shall have been served
on the Registered Mortgagee. To the extent any Leasehold Mortgage grants to the
Registered Mortgagee such right, the Leasehold Mortgagee may perform any term,
covenant, agreement or condition of this Lease on Tenant’s part to be performed,
and remedy any Event of Default, and Landlord shall accept such performance on
the part of any Registered Mortgagee as though the same had been done or
performed by Tenant.

(b) In case of an Event of Default in the payment of money, Landlord shall take
no action to effect a termination of this Lease by reason thereof unless such
Event of Default has continued beyond thirty (30) days after Landlord shall have
served a copy of such Notice upon Tenant and any Registered Mortgagee, it being
the intent hereof and the understanding of the parties that any Registered
Mortgagee shall be allowed up to, but not in excess of, thirty (30) days to cure
any Event of Default in the payment of Rent or in the making of any other
monetary payment required under the terms of this Lease.

(c) In the case of any other Event of Default, Landlord shall take no action to
effect a termination of this Lease by reason thereof unless such Event of
Default has continued beyond the grace period available to Tenant for curing
such Event of Default, and then only after Landlord shall have given to all
Registered Mortgagees sixty (60) days after the expiration of Tenant’s grace
period for curing such Event of Default within which either:

(i) To commence and diligently proceed to cure such Event of Default, if such
Event of Default is susceptible of being cured by the Registered Mortgagee
without the Registered Mortgagee obtaining possession of the Premises;

(ii) To obtain possession of the Premises (including possession by a receiver)
and to commence and diligently prosecute to completion the cure of such Event of
Default in the case of an Event of Default that is susceptible of being cured
when the Registered Mortgagee has obtained possession thereof; or

(iii) To institute foreclosure proceedings and thereafter to complete such
foreclosure proceedings or otherwise acquire Tenant’s interest under this Lease
with reasonable and continuous diligence. A Registered Mortgagee shall not be
required to continue such possession or continue such foreclosure proceedings if
the Event of Default that prompted the service of such a Notice has been cured.
A Registered Mortgagee shall have no obligation to cure any Event of Default
that is not susceptible of being cured by the Registered Mortgagee until after
it obtains possession of the Premises. The prior written consent of Landlord
shall not be required to a transfer of this Lease at a foreclosure sale under
the Leasehold Mortgage, under judicial foreclosure or by assignment in lieu of
foreclosure or to any subsequent transfer by the Registered Mortgagee if the
Registered Mortgagee is the purchaser at such foreclosure sale.

 

- 50 -



--------------------------------------------------------------------------------

(d) If this Lease is terminated by Landlord on account of any Event of Default,
Landlord shall give prompt Notice thereof to each Registered Mortgagee.
Landlord, within thirty (30) days after receiving a written request therefor,
which request shall be given within thirty (30) days after such termination,
shall execute and deliver a new lease of the Land to the Registered Mortgagee or
its nominee or to its purchaser, assignee or transferee, as the case may be, for
the remainder of the Term of this Lease, containing the same covenants,
agreements, terms, provisions and limitations as are contained herein, provided
that the term of said new lease shall commence, and rent under the new lease
shall accrue, as of the date of termination of this Lease, and the new tenant
shall be obligated to use the Premises for the uses described in Section 8.1
hereof. Landlord and such tenant shall promptly execute, acknowledge and record
in the Official Records a memorandum of such new lease, at such tenant’s
expense. Simultaneously upon execution of said new lease, the Registered
Mortgagee shall pay to Landlord (i) all unpaid Rent due under this Lease up to
the commencement of the term of the new lease, and (ii) all costs and expenses
of Landlord, including reasonable attorneys’ fees, court costs and litigation
expenses incurred in connection with the Event of Default by Tenant and the
termination of this Lease, and the preparation, execution and delivery of the
new lease. Simultaneously therewith, Landlord shall pay over to the Registered
Mortgagee or any successor Person, any income, less cost and expenses of
collection, received by Landlord between the date of termination of this Lease
and the date of execution of said new lease, from subtenants, licensees or
concessionaires or other occupants of the Premises that shall not theretofore
have been applied by Landlord towards the payment of Rent or any other sums
payable by Tenant hereunder, or towards the cost of operating the Premises or
performing the obligations of Tenant under this Lease. Said new lease, and this
covenant, shall be superior to all rights, liens and interests intervening
between the Effective Date and the date of the granting of such new lease, and
shall be free of any and all rights of Tenant hereunder. Upon the execution and
delivery of such new lease, the new tenant, in its own name or in the name of
Landlord, may take all appropriate steps as shall be necessary to remove Tenant
from the Premises, but Landlord shall not be subject to any liability for the
payment of fees, including reasonable attorneys’ fees, costs or expenses in
connection therewith; and said new tenant shall pay all such fees, including
attorneys’ fees, costs and expenses or, on demand, make reimbursements therefor
to Landlord and the new tenant shall commence and diligently proceed to cure all
non-monetary Events of Default existing under this Lease that are reasonably
susceptible of being cured. In such event, the ownership of the Project
Improvements shall be deemed to have been transferred directly to such
transferee of Tenant’s interest in this Lease, and the provisions of this Lease
causing the Project Improvements to become the property of Landlord in the event
of a termination of this Lease shall be ineffective as applied to any such
termination.

 

- 51 -



--------------------------------------------------------------------------------

(e) As long as there is a Registered Mortgagee, neither the bankruptcy nor the
insolvency of Tenant shall operate or permit Landlord to terminate this Lease as
long as all Rent specified in Article 4 and all other charges of whatsoever
nature payable by Tenant continue to be paid in accordance with the terms of
this Lease.

(f) The time available to a Registered Mortgagee to initiate foreclosure
proceedings as aforesaid shall be deemed extended by the number of days of delay
occasioned by judicial restriction against such initiation or occasioned by
other circumstances beyond the Leasehold Mortgagee’s reasonable control.

(g) During the period that a Registered Mortgagee shall be in possession of the
Premises and/or during the pendency of any foreclosure proceedings instituted by
a Registered Mortgagee, the Registered Mortgagee shall pay or cause to be paid
the Rent specified in Article 4 and all other charges of whatsoever nature
payable by Tenant hereunder that have accrued and are unpaid and that will
thereafter accrue during said period. Upon foreclosure by power of sale,
judicial foreclosure, or upon acquisition of the leasehold estate by deed in
lieu of foreclosure, the Registered Mortgagee may, upon Notice to Landlord but
without any requirement for Landlord’s consent, sell and assign the leasehold
estate hereby created. Following the acquisition of Tenant’s leasehold estate by
the Registered Mortgagee or its designee, either as a result of foreclosure or
acceptance of an assignment in lieu of foreclosure or by any other legal means,
the Registered Mortgagee or party acquiring title to Tenant’s leasehold estate
shall, as promptly as possible, commence the cure of all Events of Default
hereunder to be cured and thereafter diligently process such cure to completion,
except such Events of Default that cannot in the exercise of reasonable
diligence be cured or performed by the Registered Mortgagee or party acquiring
title to Tenant’s leasehold estate, whereupon Landlord’s right to effect a
termination of this Lease based upon the Event of Default in question shall be
deemed waived. Any Event of Default not susceptible of being cured by the
Registered Mortgagee or party acquiring title to Tenant’s leasehold estate shall
be, and shall be deemed to have been, waived by Landlord upon completion of the
foreclosure proceedings or acquisition of Tenant’s interest in this Lease by any
purchaser (who may, but need not be, the Registered Mortgagee) at the
foreclosure sale, or who otherwise acquires Tenant’s interest from the
Registered Mortgagee or by virtue of a Registered Mortgagee’s exercise of its
remedies. Any Person acquiring the interest of Tenant in the Premises and in
this Lease as a result of the foreclosure of a Leasehold Mortgage (or an
assignment in lieu thereof) shall be liable to perform the obligations imposed
upon Tenant by this Lease only during the period such Person retains ownership
of the interest of Tenant in the Premises and in this Lease.

(h) Nothing herein shall preclude Landlord from exercising any of Landlord’s
rights or remedies with respect to any other Event of Default by Tenant during
any period of any forbearance that Landlord is required to observe under
Section 21.3(b) hereof, subject to the rights of any Registered Mortgagee as
herein provided.

 

- 52 -



--------------------------------------------------------------------------------

(i) If two or more Registered Mortgagees each exercise their rights hereunder
and there is a conflict that renders it impossible to comply with all such
requests, the Registered Mortgagee whose Leasehold Mortgage would be senior in
priority if there were a foreclosure shall prevail.

(j) Landlord shall not accept a voluntary surrender of this Lease at any time
while a Leasehold Mortgage shall remain a lien on said leasehold. Landlord and
Tenant shall not subordinate or subject this Lease to any Mortgage that may
hereafter be placed on the fee nor amend or alter any terms or provisions of
this Lease or consent to any prepayment of any Rent without securing the prior
written consent of such Registered Mortgagee, which consent shall not be
unreasonably withheld.

(k) Upon the request of any Registered Mortgagee, Landlord shall execute and
deliver to any Person a certificate stating that this Lease is in full force and
effect and that the documents creating or evidencing said leasehold estate have
been duly executed by Landlord and are otherwise true and correct copies and not
incomplete.

(l) Upon the request of any Registered Mortgagee, Landlord shall enter into a
customary subordination, non-disturbance and attornment agreement in a form
reasonably acceptable to Landlord in conformance with the terms of this Lease.

21.4 No Merger. No merger of Tenant’s leasehold estate into Landlord’s fee title
shall result or be deemed to result by reason of ownership of Landlord’s or
Tenant’s estates by the same party or by reason of any other circumstances,
without the prior consent of all Leasehold Mortgagees, unless such merger
results from Events of Default by Tenant, where such Leasehold Mortgagees have
been given an opportunity to cure and has failed to do so.

21.5 No Subordination of Fee. Landlord shall have no obligation to encumber or
otherwise subordinate its fee interest in the Land to the interest of any
Registered Mortgagee in the Lease or in Tenant’s leasehold estate.

22. ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

22.1 Meet and Confer. In the first phase of the ADR process, designated
representatives of Tenant and Landlord, shall “meet and confer” (the “Dispute
Resolution Meeting”) and attempt to resolve the dispute.

22.1.1 Meeting Request. The party seeking the Dispute Resolution Meeting (the
“Requesting Party”) shall send a written request (“Meeting Request”) to the
other party specifying the asserted dispute. The parties shall hold the Dispute
Resolution Meeting no later than ten (10) Business Days following the date of
the Meeting Request.

 

- 53 -



--------------------------------------------------------------------------------

22.1.2 Meeting. If the Dispute Resolution Meeting is requested by Tenant, the
meeting shall be held at Tenant’s counsel’s office in the San Francisco Bay Area
or, if requested by Landlord, at Landlord’s headquarters in Oakland or at
Landlord’s counsel’s office in the San Francisco Bay Area. The Dispute
Resolution Meeting shall be attended on behalf of Landlord by its General
Manager or his designee and on behalf of Tenant by Jim Shaughnessy. The parties
agree to use good faith efforts to settle the matter in question at the Dispute
Resolution Meeting. The Dispute Resolution Meeting shall be deemed to be
settlement negotiations under California Evidence Code Section 1152 and all
offers, communications, conduct, promises and statements, whether written or
oral, made during such Dispute Resolution Meeting shall be confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use at the Dispute Resolution Meeting.

22.1.3 Resolution of Dispute; Resolution Agreement. If the parties reach
resolution of the matter as a result of the Dispute Resolution Meeting, the
parties shall enter into a written agreement (“Resolution Agreement”) that shall
set forth in reasonable detail the settlement terms, the action to be taken (if
any) by either party and the period in which such action (if any) is to be
completed.

22.1.4 Failure to Resolve Matter. If the parties are unable to reach resolution
of the matter through the Dispute Resolution Meeting, either party shall have
ten (10) Business Days following the Date of the Dispute Resolution Meeting, or
such other outside settlement date set by the parties in writing, to initiate
non-binding Mediation as provided in Section 22.2 below.

22.2 Mediation.

22.2.1 Commencement of Mediation. The Requesting Party may commence a process
leading to one or more meetings by the parties with a neutral party in an
attempt to resolve the matter in dispute (“Mediation”) by providing a written
request for mediation to JAMS (or its successor) at its office in San Francisco,
California and Notice to the other party pursuant to Section 24.4. The parties
agree to cooperate with JAMS and with one another in selecting a mediator from
JAMS’ panel of neutrals and in scheduling the Mediation proceedings. The parties
agree to use their best efforts to hold the first Mediation session with the
mediator within thirty (30) days after the notice commencing the Mediation. The
parties covenant that they will participate in the Mediation in good faith and
that they will share equally in its costs. All offers, communications, conduct,
promises and statements, whether written or oral, made in the course of the
Mediation by or on behalf any of the parties (including without limitation their
experts and attorneys) and by the mediator or any JAMS employees, are
confidential, privileged and inadmissible for any purpose, including
impeachment, in any arbitration or other proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
Mediation.

22.2.2 Settlement Agreement. If the parties reach resolution of the matter as a
result of the Mediation, the parties shall enter into a written agreement
(“Settlement Agreement”) which shall set forth in reasonable detail the
settlement terms, the action to be taken (if any) by either party and the period
in which such action (if any) is to be completed.

 

- 54 -



--------------------------------------------------------------------------------

22.2.3 Failure to Resolve Matter. Either party may initiate Arbitration with
respect to the matters submitted to Mediation by filing a written demand for
Arbitration pursuant to Section 22.3 any time following the initial mediation
session or thirty (30) days after providing the written request for mediation,
whichever first occurs. The Mediation may continue after the commencement of
Arbitration if the parties so desire. Unless otherwise agreed by the parties,
the mediator shall be disqualified from serving as an arbitrator in the case.
The provisions of this Section 22.2 may be enforced by any court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys’ fees, to be paid by the party
against whom enforcement is ordered.

22.3 Arbitration of Disputes.

22.3.1 Commencement. Disputed issues arising between Landlord and Tenant under
Article 7 of this Lease shall be resolved by binding arbitration (“Arbitration”)
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures (the “JAMS Rules”) as modified by this Section 22.3 and after the
parties attempt to resolve such dispute pursuant to Sections 22.1 and 22.2. A
party desiring to initiate a permitted arbitration under this Lease shall give
Notice to the other party and to the JAMS office in San Francisco, California,
specifying (a) the matter to be arbitrated, (b) the section of this Lease
permitting the arbitration, and (c) the name and address of the person
designated to act as arbitrator, which person shall be qualified to act as
arbitrator in accordance with the provisions of Section 22.3.3. Within fifteen
(15) days after receipt of such Notice, the second party shall give Notice to
the first party specifying the name and address of the person designated to act
as arbitrator on the second party’s behalf who shall be qualified to act as
arbitrator in accordance with the provisions of Section 22.3.3. If the second
party fails to give Notice to the first party of the appointment of the second
party’s arbitrator within the required period, the appointment of the second
arbitrator shall be made by JAMS pursuant to the JAMS Rules.

22.3.2 Procedure. The arbitrators chosen in accordance with the provisions of
Section 22.3.1 shall meet within ten (10) days after the second arbitrator is
appointed to attempt to resolve the disputed matter. A decision in which any two
(2) arbitrators concur shall in all cases be binding and conclusive upon the
parties. If the two arbitrators are unable to agree upon the question at issue
within ten (10) days after the first meeting, they shall within fifteen (15)
days thereafter jointly appoint a third arbitrator who shall be qualified to act
as arbitrator in accordance with the provisions of Section 22.3.3. If the two
arbitrators are unable to agree upon a third arbitrator within such fifteen
(15) day period, Landlord and Tenant shall then have an additional fifteen
(15) days to select together the third arbitrator. If Landlord and Tenant are
unable to agree upon the third arbitrator within the required period, the third
arbitrator shall be a neutral arbitrator appointed by JAMS pursuant to the JAMS
rules. In the event of the failure, refusal or inability of any arbitrator to
act, the successor shall be appointed by the party appointing such arbitrator;
provided, however, that any successor to the third arbitrator shall be appointed
in the same manner as the third arbitrator is to be appointed.

22.3.3 Qualifications. The arbitrators shall be chosen from a class of
disinterested experts qualified by training and experience (at least 15 years)
to resolve the particular issue in dispute in an informed and efficient manner.

 

- 55 -



--------------------------------------------------------------------------------

22.3.4 Fees and Expenses; Damages; Announcement of Award. Each party shall pay
the fees and expenses of its arbitrator and both shall share equally the fees
and expenses of the third arbitrator. Each party shall pay the fees and expenses
of its attorneys and any witnesses it may call. The arbitrators shall have the
power to award damages, injunctive relief and all other remedies otherwise
available at law or in equity. The Award shall be in writing, shall be made
within thirty (30) days after the conclusion of any hearing or upon a summary
disposition of the matter, shall be accompanied by a written opinion explaining
the basis or reason for the decision and shall be communicated promptly and
simultaneously to each party in writing by facsimile and personal delivery.

22.3.5 Conduct of the Arbitration. The arbitrators shall have the power to
determine whether any issue is arbitrable under this Section 22.3. The
arbitrators shall have the right to consult experts and competent authorities
skilled in the matters under arbitration, but any such consultation shall be
made in the presence of both parties with full right to cross examine. The
arbitrators shall give a counterpart copy of their written decision to each
party (the “Award”). The arbitrators shall have no power to modify the
provisions of this Lease (although the arbitrators shall not be prohibited from
considering written agreements and other evidence of the intent and purposes of
this Lease), and the jurisdiction of the arbitrators is limited accordingly.

22.3.6 Enforcement. The judgment on the Award rendered in an Arbitration
initiated and conducted in accordance with this Section 22.3 may be entered in
any court of competent jurisdiction and shall be final and binding upon the
parties. The Arbitration shall be conducted and determined at any location in
the County or in San Francisco County, upon which the parties agree, or in one
of such locations selected by the arbitrators if the parties are unable to agree
on the location, in accordance with the then prevailing JAMS Rules or its
successor except to the extent such rules are modified as set forth in this
Section 22.3.

22.3.7 California Law Governs. The Arbitration proceedings shall be governed
exclusively by the substantive and procedural laws of the State of California
applicable to contracts made in and between residents of and to be performed
wholly within California.

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
BINDING NEUTRAL ARBITRATION.

 

- 56 -



--------------------------------------------------------------------------------

Landlord:  

/s/ Jeff P. Ordway

   Tenant:  

/s/ Kelly Kinnon

  

22.4 Miscellaneous. In no event shall Tenant have the right to initiate any
phase of the ADR process with respect to a default or alleged default by Tenant
under Section 18.1(d) of this Lease. Furthermore, if Tenant initiates ADR with
respect to any defaults or alleged defaults under: (a) Section 18.1(a); or
(b) Section 18.1(c), if such default or alleged default concerns matters
relating to public health or safety or the structural integrity of the Project
Improvements, then Tenant must cure or continuously attempt to cure the default
as a condition to initiating and continuing the ADR process.

23. NON-DISCRIMINATION. Tenant covenants by and for itself, and its trustees,
administrators, successors and assigns, and all Persons claiming under or
through Tenant, and this Lease is made and accepted upon and subject to the
following conditions; that there shall be no discrimination against or
segregation of any Person or group of Persons, on account of race, religion,
sex, or national origin, in the leasing, subleasing, transferring, use,
occupancy, tenure, or enjoyment of the Premises, or any part thereof, nor shall
the Tenant itself, or any Person claiming under or through Tenant, establish or
permit any such practice or practices of discrimination or segregation with
reference to the selection, location, number, use, or occupancy of tenants,
sublessees, subtenants, or vendees in the Premises.

24. MISCELLANEOUS.

24.1 Estoppel Certificates. At any time and from time to time, Landlord and
Tenant, on at least twenty (20) Business Days’ prior Notice from the other,
shall deliver to the party making the request a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if there shall
have been modifications that the same is in full force and effect as modified
and stating the modifications) and the date to which the Rent and any other
deposits or charges have been paid, and stating whether or not, to the best
knowledge of the party executing such certificate, the party requesting such
statement is in default in the performance of any covenant, agreement or
condition contained in this Lease and, if so, specifying each such default of
which the executing party may have knowledge.

24.2 Partial Invalidity. If any term or provision of this Lease or the
application thereof to any Person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to any Person or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.

24.3 Payment of Wages. Neither Tenant nor any joint venturer, partner,
contractor, subcontractor or assignee shall pay less than prevailing wages for
construction work of the Project Improvements, Tenant shall be responsible for
compliance with this requirement. Prevailing wages shall be determined in
accordance with special wage determination rates for apartment or office
projects, as applicable, pursuant to the California Labor Code or pursuant to
wage scales negotiated by Tenant with the union in which employees working on
the Project Improvements are members. Tenant shall keep its payroll records, and
shall require that any joint venturer, partner, contractor, subcontractor or
assignee hereunder keep its payroll records, for at least three (3) years after
payment of wages subject to this Section 24.3. Landlord shall have the right to
review such payroll records during the Term of this Lease upon request therefor
in writing.

 

- 57 -



--------------------------------------------------------------------------------

24.4 Notices. Whenever Landlord or Tenant shall desire to give or serve upon the
other any notice, demand, request or other communication with respect to this
Lease or with respect to the Premises, each such payment, notice, demand,
request or other communication to be effective shall be in writing and shall be
given or served to an officer or managing partner of the party or parties to
whom such notice, demand, request or other communication is directed, by hand
delivery (whether personally or by recognized commercial same-day or overnight
courier service) or by mailing the same, in duplicate, to such party or parties
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Landlord:

(two copies)

  

San Francisco Bay Area Rapid

Transit District

P.O. Box 12688

Oakland, CA 94604-2688

[or, for hand delivery,

300 Lakeside Drive,

Oakland, CA 94612]

one copy to:   

Attn.:   Department Manager, Real Estate and
Property Development

second copy to:   

Attn.:   Office of the General Counsel

If to Tenant:   

Workday, Inc.

6230 Stoneridge Mall Road

Pleasanton, California 94588

Attn: James P. Shaughnessy, General Counsel and
Vice-President

one copy to:   

Workday, Inc.

c/o Cooper Law Offices

495 Miller Avenue, Suite 305

Mill Valley, California 94941

Attn: Thomas E. Cooper

second copy to:   

Griggs Resource Group

250 Lafayette Circle, Suite 100

Lafayette, California 94549-4379

Attn: Brian Griggs

or to such other address or addresses as Landlord or Tenant or a Registered
Mortgagee may from time to time designate by Notice given by registered mail.
All Notices shall be effective upon receipt or upon an attempted delivery if
receipt of such Notice has been refused by the party to whom such Notice is
directed.

 

- 58 -



--------------------------------------------------------------------------------

24.5 Quiet Enjoyment. Landlord covenants and agrees that Tenant, upon paying the
Rent and all other charges herein provided for and observing and keeping all
covenants, agreements and conditions of this Lease on its part to be observed
and kept, shall from and after the Commencement Date quietly have and enjoy the
Land during the Term of this Lease without hindrance or molestation by anyone
claiming by or through Landlord, subject, however, to the exceptions,
reservations and conditions of this Lease.

24.6 Holding Over. If Tenant (directly or through any successor-in-interest of
Tenant) remains in possession of all or any portion of the Premises after the
expiration or termination of this Lease without the consent of Landlord,
Tenant’s continued possession shall be on the basis of a tenancy at the
sufferance of Landlord. In such event, Tenant shall continue to comply with or
perform all the terms and obligations of Tenant under this Lease, except that
the annual base rent during Tenant’s holding over shall be two hundred percent
(200%) of the amount that is the greater of the then Fair Market Rental Value
for the Premises (as reasonably determined by Landlord). In addition to Rent,
Tenant shall reimburse Landlord for all damages proximately caused by reason of
Tenant’s retention of possession. Landlord’s acceptance of Rent after such
termination shall not constitute a renewal of this Lease, and nothing contained
in this provision shall be deemed to waive Landlord’s right of re-entry or any
other right hereunder or at law. Tenant shall indemnify, defend and hold
Landlord harmless from and against all claims, liabilities, losses, costs,
expenses and damages arising or resulting directly or indirectly from Tenant’s
failure to timely surrender the Premises, including, without limitation (a) any
loss, cost or damages suffered by any successor tenant of all or any part of the
Premises acting in good faith reliance on Tenant’s vacating the Premises upon
the expiration of the Term, and (b) Landlord’s damages as a result of such
successor tenant rescinding its lease of all or any portion of the Premises by
reason of such failure of Tenant to surrender timely the Premises.

24.7 Interpretation. In all cases the language in all parts of this Lease shall
be construed simply, according to its fair meaning and not strictly for or
against Landlord or Tenant.

24.8 Headings. The titles introducing the article and section designations
contained herein are inserted solely for convenience and under no circumstances
are they or any of them to be treated or construed as any part of this
instrument.

24.9 Successors and Assigns. Subject to the provisions hereof, this Lease shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. Wherever a reference in this Lease is made to
either of the parties hereto, such reference shall be deemed to include,
wherever applicable, also a reference to the successors and assigns of such
party, as if in every case so expressed.

24.10 Memorandum of Lease. Upon the request of either party, a short form of
lease referring to this Lease shall be executed by Landlord and Tenant and
recorded in the Official Records.

24.11 Choice of Laws. This Lease shall be construed and enforced in accordance
with the laws of the State of California, without reference to application of
conflicts of laws.

24.12 Commissions. Landlord and Tenant have dealt with each other directly in
connection with this transaction and no real estate broker, salesperson or
finder has the right to claim a real estate brokerage, salesperson’s commission
or finder’s fee by reason of contact

 

- 59 -



--------------------------------------------------------------------------------

between the parties brought about by such broker, salesperson or finder. Each
party shall hold and save the other harmless of and from any and all loss, cost,
damage, injury or expense arising out of or in any way related to claims for
real estate broker’s or salesperson’s commissions or fees based upon allegations
made by the claimant that it is entitled to such a fee from the indemnified
party arising out of contact with the indemnifying party or alleged
introductions of the indemnifying party to the indemnified party or the Land.

24.13 Attorneys’ Fees. If any collection proceeding (whether or not rising to
the level of an action) or any other action is brought by Landlord to recover
any Rent due and unpaid hereunder or to recover possession of the Premises, or
in the event any action is brought by Landlord or Tenant against the other to
enforce the Lease, obligations thereunder or any indemnity rights herein
contained, or to seek a clarification of the terms herein contained, or for the
breach of any of the terms, covenants or conditions contained in this Lease,
including any action or proceeding in a bankruptcy case, the prevailing party
shall be entitled to recover from the non-prevailing party reasonable attorneys’
fees and costs, which shall include fees and costs of any appeal, all as fixed
by the court. If Landlord or Tenant should be named as a defendant in any suit
brought against the other in connection with Tenant’s occupancy of the Premises
under this Lease, the party primarily responsible for the bringing of the such
shall pay to the other party its costs and expenses incurred in such suit and
reasonable attorneys’ fees. Nothing herein is intended to supplant the mediation
and arbitration provisions of this Lease.

24.14 Waiver of Jury Trial. Landlord and Tenant agree that they will amend this
Lease to include a jury trial waiver acceptable to both Landlord and Tenant if,
in the future, waivers of jury trials are no longer unconstitutional or
otherwise invalid under California law.

24.15 Time is of the Essence. Time is of the essence of this Lease, and of each
provision hereof.

24.16 Counterparts. This instrument may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

24.17 Modification Fee. In consideration of Landlord’s agreement to enter into,
and as a condition to the effectiveness of, this Lease, Tenant agrees to pay, or
cause Workday to pay, to Landlord a modification fee in the amount of five
hundred thousand dollars ($500,000) (the “Modification Fee”). The Modification
Fee shall be paid to Landlord on or before the Effective Date, concurrently with
the closing of the Assignment Agreement, through escrow. In addition, pursuant
to the terms of the Design and Construction Agreement, Tenant shall be obligated
to construct, at Tenant’s sole cost and expense: (a) a shared Landlord/City of
Pleasanton police substation in Landlord’s parking garage that is part of the
Station Support Facilities (the “BART Garage”) containing approximately two
thousand (2,000) square feet of usable space (exclusive of internal fixtures,
equipment, furnishings, and IT cabling, which are not at Tenant’s expense) and
otherwise satisfying Landlord’s and the City of Pleasanton’s requirements; (b) a
permanent emergency vehicle access easement located on the Land; (c) a
pedestrian promenade between the Land and the BART Garage; (d) a modification to
the stairway landing connecting to the pedestrian bridge leading to the Station
and a gateway plaza at the bottom of the Stairway; and (e) an expansion of, and
enhancements to, the bus and patron drop-off area on the Stoneridge Mall Road.
Tenant’s obligations described in the preceding sentence are described in more
detail in the Design and Construction Agreement.

 

- 60 -



--------------------------------------------------------------------------------

24.18 Effectiveness of Original Ground Lease. The Original Ground Lease is
hereby amended and restated in its entirety by this Lease, and the Original
Ground Lease is no longer of any force or effect.

 

- 61 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

 

LANDLORD:

 

SAN FRANCISCO BAY AREA RAPID

TRANSIT DISTRICT, a rapid transit district

By  

/s/ Jeff P. Ordway

Its   Manager of Real Estate and Property Development

 

TENANT:

 

CREA/WINDSTAR PLEASANTON, LLC,

a Delaware limited liability company

By:  

CREA/WINDSTAR DUBLIN-PLEASANTON, LLC,

a Delaware limited liability company,

its Managing Member

  By:  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

a Massachusetts corporation,

its Managing Member

   

By:

 

CORNERSTONE REAL ESTATE ADVISERS LLC, a Delaware limited liability company,

its Authorized Agent

      By:  

/s/ Kelly Kinnon

        Name:   Kelly Kinnon         Title:   Vice President

 

- 62 -



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AGREEMENT

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Workday, Inc.

6230 Stoneridge Mall Road

Pleasanton, California 94588

Attn: James P. Shaughnessy,

General Counsel and Vice-President

 

 

THIS SPACE ABOVE FOR RECORDER’S USE

ASSIGNMENT AND ASSUMPTION OF TENANT’S INTEREST IN GROUND LEASE

This Assignment and Assumption of Tenant’s Interest in Ground Lease (the
“Assignment”) is made and entered into effective as of 12:01 A.M. PST on
January 31, 2014, (the “Assignment Effective Date”) by and between,
CREA/WINDSTAR PLEASANTON, LLC., a Delaware limited liability company
(“Assignor”), and WORKDAY, INC., a Delaware corporation (“Assignee”). (Assignor
and Assignee may be hereafter referred to collectively as the “Parties”).

RECITALS

WHEREAS, Assignor (as Tenant) and SAN FRANCISCO BAY AREA RAPID TRANSIT DISTRICT,
a rapid transit district established pursuant to Public Utilities Code section
28500, et seq. (“Landlord”) are the parties to that certain Restated and Amended
Pleasanton Ground Lease dated January 30, 2014, (the “Lease”), under the terms
of which Tenant leases certain property located in the City of Pleasanton,
County of Alameda, State of California, as more fully described in the Lease and
in Exhibit A attached hereto (the “Premises”). The Lease amends and restates in
its entirety that certain unrecorded Ground Lease, dated March 10, 2006, by and
between Landlord and Assignor (a memorandum of which was recorded on March 15,
2006 as Instrument No. 2006098196 in the Official Records of Alameda County (the
“Official Records”)), as amended by that certain First Amendment To Pleasanton
Ground Lease dated as of March 4, 2011 (the “Original Lease”).

WHEREAS, Assignor desires to assign all of its right, title and interest in and
to the Lease and Assignee desires to assume and be bound by the terms of the
Lease as tenant, in accordance with the terms of this Assignment. Further,
Landlord is willing to release Assignor for all liabilities and obligations
under the Lease accruing from and after the Assignment Effective Date.

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein the Parties hereby mutually agree as follows, effective upon the
Assignment Effective Date:

1. The above recitals are true and correct and incorporated herein as though set
forth in full.

2. Assignor hereby assigns, transfers and conveys to Assignee all of its right,
title and interest in and to the Lease and all of Assignor’s rights as tenant
thereunder.

3. Assignee hereby accepts the assignment of the Lease and assumes and shall be
bound by all of the provisions of the Lease, but only to the extent arising from
and after the Assignment Effective Date. Assignee shall indemnify, defend and
hold Assignor harmless from all claims, liabilities, expenses, costs, or
damages, including reasonable attorneys’ fees, that result from or arise under
or in connection with the Lease for any act or omission occurring on or after
the Assignment Effective Date.

4. In connection with the assignment of the Lease to Assignee by Assignor
hereunder, Assignor hereby represents, warrants and confirms that all Rent due
under the Original Lease has been paid through the Assignment Effective Date.

5. Assignee acknowledges that (a) the Lease was negotiated directly by Assignee
and Landlord without any participation of Assignor, (b) the Lease only becomes
effective on the Assignment Effective Date, and (c) Assignor had made no
representations or warranties with respect to the form or substance of the
Lease.

6. Assignor and Assignee each warrant that all necessary limited liability
company or corporate action, as applicable, has been duly taken to permit
Assignor and Assignee to enter into this Assignment and that each undersigned
officer of Assignor and Assignee has been duly authorized to execute this
Assignment.

7. This Assignment may be executed in counterparts, each of which shall be
deemed an original and all of which taken together shall constitute one and the
same instrument. A photocopy or facsimile of the Assignment or any signature
thereto, shall be of the same force and effect as any original.

[SIGNATURES ON NEXT PAGE]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Assignment effective as of
the day and year first above written.

ASSIGNOR:

CREA/WINDSTAR PLEASANTON, LLC,

a Delaware limited liability company

 

By:  

CREA/WINDSTAR DUBLIN-PLEASANTON, LLC,

a Delaware limited liability company,

its Managing Member

  By:  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

a Massachusetts corporation,

its Managing Member

    By:  

CORNERSTONE REAL ESTATE ADVISERS LLC, a Delaware limited liability company,

its Authorized Agent

      By:   _______________________________         Name:  
_________________________         Title:   _________________________

ASSIGNEE:

WORKDAY, INC.

a Delaware corporation

 

By     James P. Shaughnessy, General Counsel and Vice President

 

- 3 -



--------------------------------------------------------------------------------

LANDLORD’S CONSENT

Landlord hereby consents to the foregoing Assignment and waives any requirement
that may exist in the Lease with respect to any prior advance notice of the
assignment of the Lease from Assignor to Assignee.

Landlord hereby releases Assignor from all liability and obligations of tenant
under the Lease to the extent arising from and after the Assignment Effective
Date.

This Landlord’s Consent shall not be construed as a consent by Landlord to, or
as permitting, any other or further assignment by either Assignor or Assignee of
the Lease or any interest therein.

Landlord hereby acknowledges to Landlord’s actual knowledge that there are no
defaults or other outstanding liabilities of Assignor under the Lease.

Landlord shall not be deemed to be a party to the Assignment, nor bound by any
of the covenants, agreements, terms, provisions or conditions thereof, and
neither the execution and the delivery of this Landlord’s Consent nor the
receipt by Landlord of a copy of said Assignment shall be deemed to change any
provision of this Landlord’s Consent or to be a consent to, or an approval by
Landlord of, any covenant, agreement, term, provision or condition contained in
said Assignment (other than approval by Landlord of the fact of the Assignment
pursuant to the terms and conditions of this Landlord’s Consent). Nothing herein
contained shall be construed to modify, waive, impair or affect any of the
covenants, agreements, terms, provisions or conditions contained in the Lease
(except as may be herein expressly provided).

 

LANDLORD:

SAN FRANCISCO BAY AREA RAPID TRANSIT

DISTRICT, a rapid transit district established pursuant

to Public Utilities Code section 28500, el seq.

By     Name     Title    

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

The Real Property located in the City of Pleasanton, County of Alameda,
California more particularly described as follows:

BEING A PORTION OF THE LANDS DESCRIBED IN THE PARTNERSHIP GRANT DEED TO THE SAN
FRANCISCO BAY AREA RAPID TRANSIT DISTRICT, RECORDED APRIL 14, 1987 AS SERIES NO.
87-101735 OF OFFICIAL RECORDS OF ALAMEDA COUNTY, SAID PORTION BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST SOUTHERLY CORNER OF SAID LANDS ON THE NORTHEASTERLY RIGHT
OF WAY LINE OF STONERIDGE MALL ROAD (63 FOOT WIDE RIGHT OF WAY) AS SHOWN ON THAT
CERTAIN MAP ENTITLED “PARCEL MAP 4184”, FILED MARCH 27, 1985, IN BOOK 152 OF
PARCEL MAPS AT PAGE 69, ALAMEDA COUNTY RECORDS, AT A POINT ON A CURVE, CONCAVE,
SOUTHWESTERLY, HAVING A RADIUS OF 810.00 FEET, FROM WHICH THE CENTER BEARS SOUTH
41° 33’ 46” WEST; THENCE NORTHWESTERLY ALONG SAID NORTHEASTERLY RIGHT OF WAY
LINE AND ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 15° 44’ 52”, AN ARC
DISTANCE OF 222.63 FEET; THENCE LEAVING SAID NORTHEASTERLY RIGHT OF WAY LINE
NORTH 25° 48’ 54” EAST 35.80 FEET; THENCE NORTH 11° 18’ 10” WEST 331.13 FEET;
THENCE SOUTH 78° 41’ 50” WEST 174.11 FEET TO THE WESTERLY LINE OF SAID LANDS
(87-101735 O.R.); THENCE NORTHERLY ALONG SAID WESTERLY LINE NORTH 11° 18’ 10”
WEST 125.08 FEET TO THE NORTHERLY LINE OF SAID LANDS (87-101735 O.R.); THENCE
EASTERLY ALONG SAID NORTHERLY LINE THE FOLLOWING TWO (2) COURSES: 1) NORTH 78°
28’ 44” EAST 482.91 FEET; 2) NORTH 77° 37’ 00” EAST 320.00 FEET TO THE EASTERLY
LINE OF SAID LANDS (87-101735 O.R.); THENCE SOUTHERLY ALONG SAID EASTERLY LINE
SOUTH 16° 20’ 00” EAST 101.02 FEET; THENCE LEAVING SAID EASTERLY LINE SOUTH 73°
40’ 00” WEST 161.95 FEET; THENCE SOUTH 16° 20’ 00” EAST 79.50 FEET; THENCE NORTH
73° 40’ 00” EAST 161.95 FEET TO SAID EASTERLY LINE; THENCE SOUTHERLY ALONG SAID
EASTERLY LINE SOUTH 16° 18’ 57” EAST 14.48 FEET TO THE SOUTHEASTERLY LINE OF
SAID LANDS (87-101735 O.R.) AND A POINT ON A CURVE, CONCAVE SOUTHEASTERLY,
HAVING A RADIUS OF 360.00 FEET, FROM WHICH THE CENTER BEARS SOUTH 36° 30’ 19”
EAST; THENCE SOUTHWESTERLY ALONG SAID SOUTHEASTERLY LINE THE FOLLOWING EIGHT
(8) COURSES: 1) ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 23° 19’ 41”, AN ARC
DISTANCE OF 146.57 FEET; 2) SOUTH 30° 10’ 00” WEST 123.31 FEET; 3) NORTH 59° 50’
00” WEST 2.00 FEET; 4) SOUTH 30° 10’ 00” WEST 12.00 FEET; 5) SOUTH 59° 50’ 00”
EAST 2.00 FEET; 6) SOUTH 30° 10’ 00” WEST 87.00 FEET; 7) ALONG A CURVE TO THE
RIGHT HAVING A RADIUS OF 800.00 FEET THROUGH A CENTRAL ANGLE OF 13° 01’ 24”, AN
ARC DISTANCE OF 181.84 FEET; 8) THENCE SOUTH 43° 11’ 24” WEST 137.60 FEET TO THE
POINT OF BEGINNING.

APN: 941-1201-071-07 (portion)

 

- 5 -



--------------------------------------------------------------------------------

STATE OF CALIFORNIA                    )

                                                                 )

COUNTY OF                                         )

On                                         , before me,
                                                 , a Notary Public, personally
appeared                                                  , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

 

Notary Public

STATE OF CALIFORNIA                     )

                                                                  )

COUNTY OF                                           )

On                                 , before me,
                                                 , a Notary Public, personally
appeared                                                  , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

 

Notary Public

 

- 6 -



--------------------------------------------------------------------------------

STATE OF CALIFORNIA                    )

                                                                 )

COUNTY OF                                           )

On                                 , before me,
                                        , a Notary Public, personally appeared
                                                 , who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument, and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

 

Notary Public

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT B

PRELIMINARY SITE PLAN

 

LOGO [g667142g25x48.jpg]

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT C

LEGAL DESCRIPTION

 

     

Order Number: NCS-638460-LA2

 

Page Number: 8

LEGAL DESCRIPTION

Real property in the City of Pleasanton, County of Alameda, State of California,
described as follows:

BEING A PORTION OF THE LANDS DESCRIBED IN THE PARTNERSHIP GRANT DEED TO THE SAN
FRANCISCO BAY AREA RAPID TRANSIT DISTRICT, RECORDED APRIL 14, 1987 AS SERIES NO.
87-101735 OF OFFICIAL RECORDS OF ALAMEDA COUNTY, SAID PORTION BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST SOUTHERLY CORNER OF SAID LANDS ON THE NORTHEASTERLY RIGHT
OF WAY LINE OF STONERIDGE MALL ROAD (63 FOOT WIDE RIGHT OF WAY) AS SHOWN ON THAT
CERTAIN MAP ENTITLED “PARCEL MAP 4184”, FILED MARCH 27, 1985, IN BOOK 152 OF
PARCEL MAPS AT PAGE 69, ALAMEDA COUNTY RECORDS, AT A POINT ON A CURVE, CONCAVE,
SOUTHWESTERLY, HAVING A RADIUS OF 810.00 FEET, FROM WHICH THE CENTER BEARS SOUTH
41° 33’ 46” WEST; THENCE NORTHWESTERLY ALONG SAID NORTHEASTERLY RIGHT OF WAY
LINE AND ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 15° 44’ 52”, AN ARC
DISTANCE OF 222.63 FEET; THENCE LEAVING SAID NORTHEASTERLY RIGHT OF WAY LINE
NORTH 25° 48’ 54” EAST 35.80 FEET; THENCE NORTH 11° 18’ 10” WEST 331.13 FEET;
THENCE SOUTH 78° 41’ 50” WEST 174.11 FEET TO THE WESTERLY LINE OF SAID LANDS
(87-101735 O.R.); THENCE NORTHERLY ALONG SAID WESTERLY LINE NORTH 11° 18’ 10”
WEST 125.08 FEET TO THE NORTHERLY LINE OF SAID LANDS (87-101735 O.R.); THENCE
EASTERLY ALONG SAID NORTHERLY LINE THE FOLLOWING TWO (2) COURSES: 1) NORTH 78°
28’ 44” EAST 482.91 FEET; 2) NORTH 77° 37’ 00” EAST 320.00 FEET TO THE EASTERLY
LINE OF SAID LANDS (87-101735 O.R.); THENCE SOUTHERLY ALONG SAID EASTERLY LINE
SOUTH 16° 20’ 00” EAST 101.02 FEET; THENCE LEAVING SAID EASTERLY LINE SOUTH 73°
40’ 00” WEST 161.95 FEET; THENCE SOUTH 16° 20’00” EAST 79.50 FEET; THENCE NORTH
73° 40’ 00” EAST 161.95 FEET TO SAID EASTERLY LINE; THENCE SOUTHERLY ALONG SAID
EASTERLY LINE SOUTH 16° 18’ 57” EAST 14.48 FEET TO THE SOUTHEASTERLY LINE OF
SAID LANDS (87-101735 O.R.) AND A POINT ON A CURVE, CONCAVE SOUTHEASTERLY,
HAVING A RADIUS OF 360.00 FEET, FROM WHICH THE CENTER BEARS SOUTH 36° 30’ 19”
EAST; THENCE SOUTHWESTERLY ALONG SAID SOUTHEASTERLY LINE THE FOLLOWING EIGHT
(8) COURSES: 1) ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 23° 19’ 41”, AN ARC
DISTANCE OF 146.57 FEET; 2) SOUTH 30° 10’ 00” WEST 123.31 FEET; 3) NORTH 59° 50’
00” WEST 2.00 FEET, 4) SOUTH 30° 10’ 00” WEST 12.00 FEET; 5) SOUTH 59° 50’ 00”
EAST 2.00 FEET; 6) SOUTH 30° 10’ 00” WEST 87.00 FEET; 7) ALONG A CURVE TO THE
RIGHT HAVING A RADIUS OF 800.00 FEET THROUGH A CENTRAL ANGLE OF 13° 01’ 24”, AN
ARC DISTANCE OF 181.84 FEET; B) THENCE SOUTH 43° 11’ 24” WEST 137.60 FEET TO THE
POINT OF BEGINNING.

APN: 941-1201-071-07

First American Title Insurance Company

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT D

LOCATION AND DIMENSIONS OF LAND

 

LOGO [g667142g68v03.jpg]

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT E

PRO FORMA TITLE INSURANCE POLICY

 

   Order Number: NCS-638460-LA2    Page Number: 1   
                    January 27, 2014                        Update

 

LOGO [g667142g46h11.jpg]

First American Title Company

National Commercial Services

777 South Figueroa Street, Suite 400

Los Angeles, CA 90017

Kelly Kinnon

Comerstone Real Estate Advisers

100 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401-3602

Phone: (310)234-2525

Fax: (310)234-2552

 

Customer Reference:    Pleasanton BART Title Officer:    Kathleen Religioso
Phone:    (213)271-1753 Owner:    Cornerstone Property:    Vacant Land,
Pleasanton, CA

PRELIMINARY REPORT

In response to the above referenced application for a policy of title Insurance,
this company hereby reports that it is prepared to issues, or cause to be
issued, as of the date hereof, a Policy or Policies of Title Insurance
describing the land and the estate or interest therein hereinafter set forth,
insuring against loss which may be sustained by reason of any defect, lien or
encumbrance not shown or referred to as an Exception below or not excluded from
courage pursuant to the printed Schedules, Conditions and Stipulators of said
policy forms.

The printed Exceptions and Exclusions from the coverage and Limitations on
Covered Risks of said policy or policies are set forth In Exhibit A attached.
The policy to be Issued may contain an arbitration clause. When the Amount of
Insurance is less than that set forth in the arbitration clause, all arbitrable
matters shall be arbitrated at the option of either the Company or the Insured
as the exclusive remedy of the parties, Limitations on Covered Risks applicable
to the CLTA and ALTA Homeowner’s Policies of Title Insurance which establish a
Deductible Amount and a Maximum Dollar limit of Liability for certain coverages
are also set forth in Exhibit A. Copies of the policy forms should be read. They
are available from the office which issued this report.

Please read the exceptions shown or referred to below and the exceptions and
exclusions set forth in Exhibit A of this report carefully. The exception and
exclusions are meant to provide you with notice of matters which are not covered
under the learns of the title insurance policy and should be carefully
considered.

It is important to note that this preliminary report is not a written
representation as to the condition of title and may not list all liens, defacts,
and encumbrances affecting title to the land.

First American Title Insurance Company

 

- 1 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 2

 

This report (and any supplements or amendments hereto) is issued solely for the
purpose of facilitating the issuance of a policy of title insurance and no
liability is assumed hereby. If it is desired that liability be assumed prior to
the issuance of a policy of title insurance, a Binder or Commitment should be
requested.

 

First American Title Insurance Company

- 2 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 3

 

Dated as of January 09, 2014 at 7:30 A.M.

The form of Policy of title Insurance contemplated by this report is:

ALTA Extended Loan Policy - 2006

ALTA Extended Owner Policy - 2006

A specific request should be made If another form or additional coverage is
desired.

Title to said estate or interest at the date hereof is vested In:

CREA/WINDSTAR PLEASANTON, LLC, A DELAWARE LIMITED LIABILITY COMPANY

The estate or interest In the land hereinafter described or referred to covered
by this Report Is;

A leasehold estate as created by that certain unrecorded lease dated March 10,
2006, executed by San Francisco Bay Area Rapid Transit District, a rapid transit
district as lessor and Crea/Windstar Pleasanton, LLC, a Delaware limited
liability company as lessee, as disclosed by a Memorandum of Lease recorded
March 15, 2006 as Instrument No. 2006098196 of Official Records.

The Land referred to herein is described as follows:

(See attached Legal Description)

At the date hereof exceptions to coverage In addition to the printed Exceptions
and Exclusions in said policy form would be as follows:

 

A. General and special taxes and assessments for the fiscal year 2014-2015, a
lien not yet due or payable.

 

1. General and special taxes and assessments for the fiscal year 2013-2014 are
exempt. If the exempt status is terminated an additional tax may be levied. A.P.
No.: 941-1201-071-07.

Affects:                                The land and other property.

 

2. The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.

 

3. An easement for electric transmission line and Incidental purposes, recorded
August 14, 1935 as Book 3194, Page 337 of Official Records.

In Favor of:                         Pacific Gas and Electric Company, a
California corporation

Affects:                               As described therein

 

First American Title Insurance Company

- 3 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 4

 

4. An easement for electric transmission line and incidental purposes, recorded
August 14,1935 as Book 3194, Page 339 of Official Records.

In Favor of:                         Pacific Gas and Electric Company, a
California corporation

Affects:                               As described therein

 

5. Abutter’s rights of Ingress and egress to or from the freeway have been
relinquished in the document recorded August 08, 1963 as Book 959, Page 178, and
recorded December 06, 1965 in Book 1657, Page 495 of Official Records.

 

6. An easement for pipeline and incidental purposes, recorded May 15, 1979 as
Instrument No. 79-092709 of Official Records.

In Favor of:                         Livermore-Amador Valley Water Management
Agency, a public entity of the State of California

Affects:                               As described therein

 

7. An easement for pipeline and incidental purposes, recorded May 15, 1979 as
Instrument No. 79-092710 of Official Records.

In Favor of:                         Livermore-Amador Valley Water Management
Agency, a public entity of the State of California

Affects:                               As described therein

 

8. Covenants, conditions, restrictions, easements, assessments, liens, charges,
terms and provisions in the document recorded October 29, 1981 as Instrument
No. 81-183646 of Official Records, which provide that a violation thereof shall
not defeat or render Invalid the lien of any first mortgage or deed of trust
made in good faith and for value, but deleting any covenant, condition or
restriction Indicating a preference, limitation or discrimination based on race,
color, religion, sex, handicap, familial status, national origin, sexual
orientation, marital status, ancestry, source of Income or disability, to the
extent such covenants, conditions or restrictions violate Title 42,
Section 3604(c), of the United States Codes. Lawful restrictions under state and
federal law on the age of occupants in senior housing or housing for older
persons shall not be construed as restrictions based on familial status.

 

9. The terms and provisions contained in the document entitled “Agreement”
recorded October 29, 1981 as Instrument No. 81-183647 of Official Records.

 

10. An easement for pipeline purposes with the right of Ingress and egress and
Incidental purposes, recorded January 18, 1982 as Instrument No. 82-007683 of
Official Records.

In Favor of:                          Pacific Gas and Electric Company, a
California corporation

Affects:                                 As described therein

 

11. An easement shown or dedicated on the map of Parcel Map 4184 recorded
March 27, 1985 and on file in Book 152, Pages 69 through 72 of Parcel Maps.

For: Public service and Incidental purposes.

 

12. The terms and provisions contained in the document entitled “Maintenance
Agreement” recorded May 15, 1986 as Instrument No. 86-113868 of Official
Records.

Document(s) declaring modifications thereof recorded February 24, 1987 as
Instrument No. 87-52038 of Official Records.

 

First American Title Insurance Company

- 4 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 5

 

13. Covenants, conditions, restrictions, easements, assessments, liens, charges,
terms and provisions In the document recorded July 10, 1986 as Instrument
No. 86-164341 of Official Records, which provide that a violation thereof shall
not defeat or render Invalid the lien of any first mortgage or deed of trust
made In good faith and for value, but deleting any covenant, condition or
restriction Indicating a preference, limitation or discrimination based on race,
color, religion, sex, handicap, familial status, national origin, sexual
orientation, marital status, ancestry, source of income or disability, to the
extent such covenants, conditions or restrictions violate Title 42,
Section 3604(c), of the United States Codes. Lawful restrictions under state and
federal law on the age of occupants In senior housing or housing for older
persons shall not be construed as restrictions based on familial status.

 

14. Covenants, conditions, restrictions, easements, assessments, liens, charges,
terms and provisions In the document recorded July 23, 1986 as Instrument
No. 86-176089 of Official Records, which provide that a violation thereof shall
not defeat or render invalid the lien of any first mortgage or deed of trust
made In good faith and for value, but deleting any covenant, condition or
restriction indicating a preference, limitation or discrimination based on race,
color, religion, sex, handicap, familial status, national origin, sexual
orientation, marital status, ancestry, source of income or disability, to the
extent such covenants, conditions or restrictions violate Title 42,
Section 3604(c), of the United States Codes. Lawful restrictions under state and
federal law on the age of occupants in senior housing or housing for older
persons shall not be construed as restrictions based on familial status.

Assignment and Assumption of Rights and Duties under Declaration of Covenants,
Conditions and Restrictions for Stonerldge Corporate Plaza

Recorded: January 06,2000 as Instrument No. 2000-002030, Official Records.

 

15. Terms, conditions and provisions as disclosed by the Notice of Affordability
Restrictions on Transfer of Property executed by City of Pleasanton, a municipal
corporation dated March 02, 2009, recorded March 16, 2009 as Instrument Number
2009076764 In the Office of the County Recorder

No insurance will be given to either the contemplated transaction or to any
resale or refinance in the future until satisfactory evidence of compliance with
the provisions of said covenant or agreement, in the form of written and
specific certification of compliance, has been furnished to the Company.

 

16. Water rights, claims or title to water, whether or not shown by the public
records.

 

17. Any failure to comply with the terms, provisions and conditions of the lease
referred to herein.

 

18. Any facts, rights, Interests or claims which would be disclosed by a correct
ALTA/ACSM survey.

 

19. Rights of parties in possession.

 

First American Title Insurance Company

- 5 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 6

 

INFORMATIONAL NOTES

 

1. The property covered by this report is vacant land.

 

2. According to the public records, there has been no conveyance of the land
within a period of twenty-four months prior to the date of this report, except
as follows:

None

 

3. This preliminary report/commitment was prepared based upon an application for
a policy of title Insurance that identified land by street address or assessor’s
parcel number only. It is the responsibility of the applicant to determine
whether the land referred to herein is in fact the land that is to be described
in the policy or policies to be issued.

 

4. Should this report be used to facilitate your transaction, we must be
provided with the following prior to the Issuance of the policy:

 

  A. WITH RESPECT TO A CORPORATION:

 

  1. A certificate of good standing of recent date issued by the Secretary of
State of the corporation’s state of domicile.

 

  2. A certificate copy of a resolution of the Board of Directors authorizing
the contemplated transaction and designating which corporate officers shall have
the power to execute on behalf of the corporation.

 

  3. Requirements which the Company may impose following its review of the above
material and other information which the Company may require.

 

  B. WITH RESPECT TO A CALIFORNIA LIMITED PARTNERSHIP:

 

  1. A certified copy of the certificate of limited partnership (form LP-1) and
any amendments thereto (form LP-2) to be recorded in the public records;

 

  2. A full copy of the partnership agreement and any amendments;

 

  3. Satisfactory evidence of the consent of a majority in interest of the
limited partners to the contemplated transaction;

 

  4. Requirements which the Company may impose following its review of the above
material and other information which the Company may require.

 

  C. WITH RESPECT TO A FOREIGN LIMITED PARTNERSHIP:

 

  1. A certified copy of the application for registration, foreign limited
partnership (form LP-5) and any amendments thereto (form LP-6) to be recorded in
the public records;

 

  2. A full copy of the partnership agreement and any amendment;

 

  3. Satisfactory evidence of the consent of a majority in interest of the
limited partners to the contemplated transaction;

 

  4. Requirements which the Company may impose following its review of the above
material and other information which the Company may require.

 

  D. WITH RESPECT TO A GENERAL PARTNERSHIP:

 

  1. A certified copy of a statement of partnership authority pursuant to
Section 16303 of the California Corporation Code (form GP-I), executed by at
least two partners, and a certified copy of any amendments to such statement
(form GP-7), to be recorded in the public records;

 

First American Title Insurance Company

- 6 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 7

 

  2. A full copy of the partnership agreement and any amendments;

 

  3. Requirements which the Company may impose following its review of the above
material required herein and other information which the Company may require.

 

  E. WITH RESPECT TO A LIMITED LIABILITY COMPANY:

 

  1. A copy of its operating agreement and any amendments thereto;

 

  2. If it is a California limited liability company, a certified copy of its
articles of organization (LLC-1) and any certificate of correction (LLC-11),
certificate of amendment (LLC-2), or restatement of articles of organization
(LLC-10) to be recorded in the public records;

 

  3. If it is a foreign limited liability company, a certified copy of its
application for registration (LLC-5) to be recorded in the public records;

 

  4. With respect to any deed, deed of trust, lease, subordination agreement or
other document or instrument executed by such limited liability company and
presented for recordation by the Company or upon which the Company is asked to
rely, such document or instrument must be executed in accordance with one of the
following, as appropriate:

 

  (i) If the limited liability company properly operates through officers
appointed or elected pursuant to the terms of a written operating agreement,
such documents must be executed by at least two duly elected or appointed
officers, as follows: the chairman of the board, the president or any vice
president, and any secretary, assistant secretary, the chief financial officer
or any assistant treasurer;

 

  (ii) If the limited liability company properly operates through a manager or
managers identified in the articles of organization and/or duly elected pursuant
to the terms of a written operating agreement, such document must be executed by
at least two such managers or by one manager if the limited liability company
properly operates with the existence of only one manager.

 

  5. Requirements which the Company may Impose following Its review of the above
material and other information which the Company may require.

 

  F. WITH RESPECT TO A TRUST:

 

  1. A certification pursuant to Section 18100.5 of the California Probate Code
in a form satisfactory to the Company.

 

  2. Copies of those excerpts from the original trust documents and amendments
thereto which designate the trustee and confer upon the trustee the power to act
in the pending transaction.

 

  3. Other requirements which the Company may impose following its review of the
material require herein and other information which the Company may require.

 

  G. WITH RESPECT TO INDIVIDUALS:

 

  1. A statement of Information.

The map attached, if any, may or may not be a survey of the land depicted
hereon. First American Title Insurance Company expressly disclaims any liability
for loss or damage which may result from reliance on this map except to the
extent coverage for such loss or damage is expressly provided by the terms and
provisions of the title insurance policy, if any, to which this map is attached.

 

First American Title Insurance Company

- 7 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 8

 

LEGAL DESCRIPTION

Real property in the City of Pleasanton, County of Alameda, State of California,
described as follows:

BEING A PORTION OF THE LANDS DESCRIBED IN THE PARTNERSHIP GRANT DEED TO THE SAN
FRANCISCO BAY AREA RAPID TRANSIT DISTRICT, RECORDED APRIL 14, 1987 AS SERIES NO.
87-101735 OF OFFICIAL RECORDS OF ALAMEDA COUNTY, SAID PORTION BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST SOUTHERLY CORNER OF SAID LANDS ON THE NORTHEASTERLY RIGHT
OF WAY LINE OF STONERIDGE MALL ROAD (63 FOOT WIDE RIGHT OF WAY) AS SHOWN ON THAT
CERTAIN MAP ENTITLED “PARCEL MAP 4184”, FILED MARCH 27, 1985, IN BOOK 152 OF
PARCEL MAPS AT PAGE 69, ALAMEDA COUNTY RECORDS, AT A POINT ON A CURVE, CONCAVE,
SOUTHWESTERLY, HAVING A RADIUS OF 810.00 FEET, FROM WHICH THE CENTER BEARS SOUTH
41° 33’ 46” WEST; THENCE NORTHWESTERLY ALONG SAID NORTHEASTERLY RIGHT OF WAY
LINE AND ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 15° 44’ 52”, AN ARC
DISTANCE OF 222.63 FEET; THENCE LEAVING SAID NORTHEASTERLY RIGHT OF WAY LINE
NORTH 25° 48’ 54” EAST 35.80 FEET; THENCE NORTH 11° 18’ 10’ WEST 331.13 FEET;
THENCE SOUTH 78° 41’ 50” WEST 174.11 FEET TO THE WESTERLY LINE OF SAID LANDS
(87-101735 O.R.); THENCE NORTHERLY ALONG SAID WESTERLY LINE NORTH 11° 18’ 10”
WEST 125.08 FEET TO THE NORTHERLY LINE OF SAID LANDS (87-101735 O.R.); THENCE
EASTERLY ALONG SAID NORTHERLY LINE THE FOLLOWING TWO (2) COURSES: 1) NORTH 78°
28’ 44” EAST 482.91 FEET; 2) NORTH 77° 37’ 00” EAST 320.00 FEET TO THE EASTERLY
LINE OF SAID LANDS (87-101735 O.R.); THENCE SOUTHERLY ALONG SAID EASTERLY LINE
SOUTH 16° 20’ 00” EAST 101.02 FEET; THENCE LEAVING SAID EASTERLY LINE SOUTH 73°
40’ 00” WEST 161.95 FEET; THENCE SOUTH 16° 20’ 00” EAST 79,50 FEET; THENCE NORTH
73° 40’ 00” EAST 161.95 FEET TO SAID EASTERLY LINE; THENCE SOUTHERLY ALONG SAID
EASTERLY LINE SOUTH 16° 18’ 57” EAST 14.48 FEET TO THE SOUTHEASTERLY LINE OF
SAID LANDS (87-101735 O.R.) AND A POINT ON A CURVE, CONCAVE SOUTHEASTERLY,
HAVING A RADIUS OF 360.00 FEET, FROM WHICH THE CENTER BEARS SOUTH 36° 30’ 19”
EAST; THENCE SOUTHWESTERLY ALONG SAID SOUTHEASTERLY LINE THE FOLLOWING EIGHT
(8) COURSES: 1) ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 23° 19’ 41”, AN ARC
DISTANCE OF 146.57 FEET; 2) SOUTH 30° 10’ 00” WEST 123.31 FEET; 3) NORTH 59° 50’
00” WEST 2.00 FEET; 4) SOUTH 30° 10’ 00” WEST 12.00 FEET; 5) SOUTH 59° 50’ 00”
EAST 2.00 FEET; 6) SOUTH 30° 10’ 00” WEST 87.00 FEET; 7) ALONG A CURVE TO THE
RIGHT HAVING A RADIUS OF 800.00 FEET THROUGH A CENTRAL ANGLE OF 13° 01’ 24”, AN
ARC DISTANCE OF 181.84 FEET; 8) THENCE SOUTH 43° 11’ 24” WEST 137.60 FEET TO THE
POINT OF BEGINNING.

APN: 941-1201-071-07

 

First American Title Insurance Company

- 8 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 9

 

NOTICE I

Section 12413.1 of the California Insurance Code, effective January 1,1990,
requires that any title insurance company, underwritten title company, or
controlled escrow company handling funds in an escrow or sub-escrow capacity,
wait a specified number of days after depositing funds, before recording any
documents in connection with the transaction or disbursing funds. This statute
allows for funds deposited by wire transfer to be disbursed the same day as
deposit. In the case of cashier’s checks or certified checks, funds may be
disbursed the next day after deposit. In order to avoid unnecessary delays of
three to seven days, or more, please use wire transfer, cashier’s checks, or
certified checks whenever possible.

If you have any questions about the effect of this new law, please contact your
local First American Office for more details.

NOTICE II

As of January 1,1991, if the transaction which is the subject of this report
will be a sale, you as a party to the transaction, may have certain tax
reporting and withholding obligations pursuant to the state law referred to
below:

In accordance with Sections 18662 and 18668 of the Revenue and Taxation Code, a
buyer may be required to withhold an amount equal to three and one-third percent
of the sales price in the case of the disposition of California real property
interest by either:

 

1. A seller who is an individual with a last known street address outside of
California or when the disbursement instructions authorize the proceeds be sent
to a financial intermediary of the seller, OR

 

2. A corporate seller which has no permanent place of business in California,

The buyer may become subject to penalty for failure to withhold an amount equal
to the greater of 10 percent of the amount required to be withheld or five
hundred dollars ($500).

However, notwithstanding any other provision included in the California statutes
referenced above, no buyer will be required to withhold any amount or be subject
to penalty for failure to withhold if:

 

1. The sales price of the California real property conveyed does not exceed one
hundred thousand dollars ($100,000), OR

 

2. The seller executes a written certificate, under the penalty of perjury
certifying that seller is a resident of California, or if a corporation, has a
permanent place of business in California, OR

 

3. The seller, who is an individual, executes a written certificate, under the
penalty of perjury, that the California real property being conveyed is the
seller’s principal residence (as defined in Section 1034 of the Internal Revenue
Code).

The seller is subject to penalty for knowingly filing a fraudulent certificate
for the purpose of avoiding the withholding requirement.

The California statutes referenced above include provisions which authorize the
Franchise Tax Board to grant reduced withholding and waivers from withholding on
a case-by-case basis.

The parties to this transaction should seek an attorney’s, accountant’s, or
other tax specialist’s opinion concerning the effect of this law on this
transaction and should not act on any statements made or omitted by the escrow
or closing officer,

The Seller May Request a Waiver by Contacting:

Franchise Tax Board

Withhold at Source Unit

P.O. Box 651

Sacramento, CA 95812-0651

(916) 845-4900

 

First American Title Insurance Company

- 9 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 10

 

Privacy Policy

We Are Committed to Safeguarding Customer Information

In order to better serve your needs now and in the future, we may ask you to
provide us with certain information. We understand that you may be concerned
about what we will do with such information - particularly any personal or
financial information. We agree that you have a right to know how we will
utilize the personal information you provide to us. Therefore, together with our
parent company, The First American Corporation, we have adopted this Privacy
Policy to govern the use and handling of your personal information.

Applicability

This Privacy Policy governs our use of the information which you provide to us.
It does not govern the manner in which we may use Information we have obtained
from any other source, such as information obtained from a public record or from
another person or entity. First American has also adopted broader guidelines
that govern our use of personal Information regardless of its source. First
American calls these guidelines its Fair Information Values, a copy of which can
be found on our website at www.firstam.com.

Types of Information

Depending upon which of our services you are utilizing, the types of nonpublic
personal information that we may collect include:

 

  •   Information we receive from you on applications, forms and in other
communications to us, whether in writing, in person, by telephone or any other
means;

 

  •   Information about your transactions with us, our affiliated companies, or
others; and

 

  •   Information we receive from a consumer reporting agency.

Use of Information

We request Information from you for our own legitimate business purposes and not
for the benefit of any nonaffiliated party. Therefore, we will not release your
information to nonaffiliated parties except: (1) as necessary for us to provide
the product or service you have requested of us; or (2) as permitted by law. We
may, however, store such information indefinitely, including the period after
which any customer relationship has ceased. Such information may be used for any
internal purpose, such as quality control efforts or customer analysis. We may
also provide all of the types of nonpublic personal information listed above to
one or more of our affiliated companies. Such affiliated companies include
financial service providers, such as title insurers, property and casualty
Insurers, and trust and Investment advisory companies, or companies involved in
real estate services, such as appraisal companies, home warranty companies, and
escrow companies. Furthermore, we may also provide all the Information we
collect, as described above, to companies that perform marketing services on our
behalf, on behalf of our affiliated companies, or to other financial
institutions with whom we or our affiliated companies have joint marketing
agreements.

Former Customers

Even if you are no longer our customer, our Privacy Policy will continue to
apply to you.

Confidentiality and Security

We will use our best efforts to ensure that no unauthorized parties have access
to any of your Information. We restrict access to nonpublic personal information
about you to those individuals and entities who need to know that Information to
provide products or services to you, We will use our best efforts to train and
oversee our employees and agents to ensure that your information will be handled
responsibly and in accordance with this Privacy Policy and First American’s Fair
Information Values. We currently maintain physical, electronic, and procedural
safeguards that comply with federal regulations to guard your nonpublic personal
information.

 

First American Title Insurance Company

- 10 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 11

 

CLTA/ALTA HOMEOWNER’S POLICY OF TITLE INSURANCE (02-03-10)

EXCLUSIONS

In addition to the Exceptions in Schedule B, You are not insured against loss,
costs, attorneys’ fees, and expenses resulting from:

 

1. Governmental police power, and the existence or violation of those portions
of any law or government regulation concerning:

 

(a) building;

   (d) improvements on the Land;

(b) zoning;

   (e) land division; and

(c) land use;

   (f) environmental protection,

This Exclusion does not limit the coverage described in Covered Risk 8.a., 14,
15, 16, 18, 19, 20, 23 or 27.

 

2. The failure of Your existing structures, or any part of them, to be
constructed in accordance with applicable building codes. This Exclusion does
not limit the coverage described in Covered Risk 14 or 15.

 

3. The right to take the Land by condemning it. This Exclusion does not limit
the coverage described in Covered Risk 17.

 

4. Risks;

(a) that are created, allowed, or agreed to by You, whether or not they are
recorded in the Public Records;

(b) that are Known to You at the Policy Date, but not to Us, unless they are
recorded in the Public Records at the Policy Date;

(c) that result in no loss to You; or

(d) that first occur after me Policy Date - this does not limit the coverage
described in Covered Risk 7, 8.e., 25, 26, 27 or 28.

 

5. Failure to pay value for Your Title.

 

6. Lack of a right:

(a) to any land outside the area specifically described and referred to in
paragraph 3 of Schedule A; and

(b) in streets, alleys, or waterways that touch the Land.

This Exclusion does not limit the coverage described in Covered Risk 11 or 21.

 

7. The transfer of the Title to You is invalid as a preferential transfer or as
a fraudulent transfer or conveyance under federal bankruptcy, state insolvency,
or similar creditors’ rights laws.

LIMITATIONS ON COVERED RISKS

Your insurance for the following Covered Risks is limited on the Owner’s
Coverage Statement as follows: For Covered Risk 16, 18, 19, and 21 Your
Deductible Amount and Our Maximum Dollar Limit of Liability shown in Schedule A.

 

Your Deductible Amount

  

Our Maximum Dollar
Limit of Liability

  Covered Risk 16:1% of Policy Amount or $2,500.00 (whichever is less)    $
10,000.00    Covered Risk 18:1% of Policy Amount or $5,000.00 (whichever
is less)    $ 25,000.00    Covered Risk 19:1% of Policy Amount or $5,000.00
(whichever is less)    $ 25,000.00    Covered Risk 21:1% of Policy Amount or
$2,500.00 (whichever is less)    $ 5,000.00   

ALTA RESIDENTIAL TITLE INSURANCE POLICY (6-1-87)

EXCLUSIONS

In addition to the Exceptions in Schedule B, you are not insured against loss,
costs, attorneys’ fees, and expenses resulting from:

 

1. Governmental police power, and the existence or violation of any law or
government regulation. This includes building and zoning ordinances and also
laws and regulations concerning:

(a) and use

(b) improvements on the land

(c) and division

(d) environmental protection

This exclusion does not apply to violations or the enforcement of these matters
which appear in the public records at Policy Date.

This exclusion does not limit the zoning coverage described in Items 12 and 13
of Covered Title Risks.

 

2. The right to take the land by condemning it, unless:

(a) a notice of existing the right appears in the public records on the Policy
Date

 

First American Title Insurance Company

- 11 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 12

 

(b) the taking happened prior to the Policy Date and is binding on you if you
bought the land without knowing of the taking

 

3. Title Risks:

(a) that are created, allowed, or agreed to by you

(b) that are known to you, but not to us, on the Policy Date - unless they
appeared in the public records

(c) that result in no loss to you

(d) that first affect your title after the Policy Date - this does not limit the
labor and material lien coverage in Item 6 of Covered Title Risks

 

4. Failure to pay value for your title.

 

5. Lack of a right.

(a) to any land outside the area specifically described and referred to in
Item 3 of schedule A OR

(b) in streets, alleys, or waterways that touch your land

This exclusion does not limit the access coverage in Item 5 of Covered Title
Risks.

2006 ALTA LOAN POLICY (06-17-06)

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys’ fees, or expenses
that arise by reason of:

 

1. a. Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

i. the occupancy, use, or enjoyment of the Land;

ii. the character, dimensions, or location of any Improvement erected on the
Land;

iii. the subdivision of land; or

iv. environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5,

b. Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.

 

2. Rights of eminent domain. This Exclusion does not modify or limit the
coverage provided under Covered Risk 7 or 8.

 

3. Defects, liens, encumbrances, adverse claims, or other matters

a. created, suffered, assumed, or agreed to by the Insured Claimant;

b. not known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;

c. resulting in no loss or damage to the Insured Claimant;

d. attaching or created subsequent to Date of Policy (however, this does not
modify or limit the coverage provided under Covered Risk 11, 13, or 14); or

e. resulting in no loss or damage that would not have been sustained if the
Insured Claimant had paid value for the Insured Mortgage.

 

4. Unenforceability of the lien of the Insured Mortgage because of the inability
or failure of an Insured to comply with applicable doing-business laws of the
state where the Land is situated.

 

5. Invalidity or unenforceability in whole or in part of the lien of the Insured
Mortgage that arises out of the transaction evidenced by the Insured Mortgage
and is based upon usury or any consumer credit protection or truth-in-lending
law.

 

6. Any claim, by reason of the operation of federal bankruptcy, state
Insolvency, or similar creditors’ rights laws, that the transaction creating the
lien of the Insured Mortgage, Is

a. a fraudulent conveyance or fraudulent transfer, or

b. a preferential transfer for any reason not stated In Covered Risk 13(b) of
this policy.

 

7. Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the Insured Mortgage in the Public Records. This Exclusion
does not modify or limit the coverage provided under Covered Risk 11(b).

 

First American Title Insurance Company

- 12 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 13

 

The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:

EXCEPTIONS FROM COVERAGE

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) that arise by reason of:

 

1. (a) Taxes or assessments that are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the Public Records; (b) proceedings by a public agency that may result in taxes
or assessments, or notes of such proceedings, whether or not shown by the
records of such agency or by the Public Records.

 

2. Any facts, rights, interests, or claims that are not shown by the Public
Records but that could be ascertained by an inspection of the Land or that may
be asserted by persons in possession of the Land.

 

3. Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.

 

4. Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land and not shown by the Public Records.

 

5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the Public Records.

 

6. Any lien or right to a lien for services, labor or material not shown by the
public records.

2006 ALTA OWNER’S POLICY (06-17-06)

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys’ fees, or expenses
that arise by reason of:

 

1. a. Any law, ordinance, permit, or governmental regulation (Including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

i. the occupancy, use, or enjoyment of the Land;

ii. the character, dimensions, or location of any improvement erected on the
Land;

iii. the subdivision of land; or

iv. environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.

b. Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.

 

2. Rights of eminent domain. This Exclusion does not modify or limit the
coverage provided under Covered Risk 7 or 8.

 

3. Defects, liens, encumbrances, adverse claims, or other matters

a. created, suffered, assumed, or agreed to by the Insured Claimant;

b. not Known to the Company, not recorded in the Public Records at Date of
Policy, but known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;

c. resulting in no loss or damage to the Insured Claimant;

d. attaching or created subsequent to Date of Policy (however, this does not
modify or limit the coverage provided under Covered Risk 11, 13, or 14); or

e. resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Insured Mortgage.

 

4. Unenforceability of the lien of the Insured Mortgage because of the inability
or failure of an Insured to comply with applicable doing-business laws of the
state where the Land is situated.

 

5. Invalidity or unenforceability in whole or in part of the lien of the Insured
Mortgage that arises out of the transaction evidenced by the Insured Mortgage
and is based upon usury or any consumer credit protection or truth-in-lending
law.

 

6. Any claim, by reason of the operation of federal bankruptcy, state
insolvency, or similar creditors’ rights laws, that the transaction creating the
lien of the Insured Mortgage, is

a. a fraudulent conveyance or fraudulent transfer, or

b. a preferential transfer for any reason not stated in Covered Risk 13(b) of
this policy.

 

7. Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the Insured Mortgage in the Public Records. This Exclusion
does not modify or limit the coverage provided under Covered Risk 11(b).

 

First American Title Insurance Company

- 13 -



--------------------------------------------------------------------------------

Order Number: NCS-638460-LA2

Page Number: 14

 

The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:

EXCEPTIONS FROM COVERAGE

This Policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) that arise by reason of:

 

1. (a) Taxes or assessments that are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the Public Records; (b) proceedings by a public agency that may result in taxes
or assessments, or notices of such proceedings, whether or not shown by the
records of such agency or by the Public Records.

 

2. Any Facts, rights, interests, or claims that are not shown by the Public
Records but that could be ascertained by an inspection of the Land or that may
be asserted by persons in possession of the Land.

 

3. Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.

 

4. Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land and not shown by the Public Records.

 

5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the Public Records.

 

6. Any lien or right to a lien for services, labor or material not shown by the
public records.

ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY (07-26-10)

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys’ fees, or expenses
that arise by reason of:

 

1. a. Any law, ordinance, permit, or governmental regulation (Including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

i. the occupancy, use, or enjoyment of the Land;

ii. the character, dimensions, or location of any improvement erected on the
Land;

iii. the subdivision of land; or

iv. environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.

b. Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.

 

2. Rights of eminent domain. This Exclusion does not modify or limit the
coverage provided under Covered Risk 7 or 8.

3. Defects, liens, encumbrances, adverse claims, or other matters

a. created, suffered, assumed, or agreed to by the Insured Claimant;

b. not Known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;

c. resulting in no loss or damage to the Insured Claimant;

d. attaching or created subsequent to Date of Policy (however, this does not
modify or limit the coverage provided under Covered Risk 11, 16, 17, 18, 19, 20,
21, 22, 23, 24, 27 or 28); or

e. resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Insured Mortgage.

 

4. Unenforceability of the lien of the Insured Mortgage because of the Inability
or failure of an Insured to comply with applicable doing-business laws of the
state where the Land is situated.

 

5. Invalidity or unenforceability in whole or in part of the lien of the Insured
Mortgage that arises out of the transaction evidenced by the Insured Mortgage
and is based upon usury or any consumer credit protection or truth-in-lending
law. This Exclusion does not modify or limit the coverage provided in Covered
Risk 26.

 

6. Any claim of Invalidity, unenforceability or lack of priority of the lien of
the Insured Mortgage as to Advances or modifications made after the Insured has
Knowledge that the vestee shown in Schedule A is no longer the owner of the
estate or interest covered by this policy. This Exclusion does not modify or
limit the coverage provided in Covered Risk 11.

 

7. Any lien on the Title for real estate taxes or assessments Imposed by
governmental authority and created or attaching subsequent to Date of Policy.
This Exclusion does not modify or limit the coverage provided in Covered Risk
11(b) or 25.

 

8. The failure of the residential structure, or any portion of it, to have been
constructed before, on or after Date of Policy in accordance with applicable
building codes. This Exclusion does not modify or limit the coverage provided in
Covered Risk 5 or 6.

 

9. Any claim, by reason of the operation of federal bankruptcy, state
insolvency, or similar creditors’ rights laws, that the transaction creating the
lien of the Insured Mortgage, is

a. a fraudulent conveyance or fraudulent transfer, or

b. a preferential transfer for any reason not stated in Covered Risk 27(b) of
this policy.

 

First American Title Insurance Company

- 14 -



--------------------------------------------------------------------------------

EXHIBIT F

PROJECT IMPROVEMENT DEVELOPMENT SCHEDULE

Fall-2014                    Receipt of Entitlements from the City of Pleasanton

Spring-2015                Receipt of Building Permit(s) for Construction

* July 1, 2015             Construction Commencement Date

**Summer-2017         Substantial Completion of Construction

 

* This date may be extended by Tenant’s exercise of the rights afforded Tenant
in Section 7.2.1 of this Lease, in accordance with the terms of Section 7.2.1.

** This date shall be twenty four (24) months following the date Construction
commences, in accordance with Section 7.2.1 of this Lease.

Per Section 7.2.1 of this Lease, the parties are to develop a more definitive
Project Improvement Development Schedule to replace this Exhibit F within six
(6) months of the Effective Date.

 

- 1 -